Case 4:21-cv-00492-O Document 104-2 Filed 06/24/21         Page 1 of 80 PageID 11875


               IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF TEXAS
                          FORT WORTH DIVISION
                                 )
THE NAUGHTYS LLC                 )
                                 )
               Plaintiff,        )
                                 )    Case No. 4:21-cv-00492
v.                               )
                                 )   Judge Reed C. O’Connor
DOES 1-580,                      )
                                 )
               Defendants.       )

                      Unreported Opinions Cited in Support of
                   Defendants’ Memorandum of Law in Support of
     Defendants’ Motion to Dissolve Preliminary Injunction and Lift Asset Restraint




                                                                                      1
Joseph Paul Corporation v. Trademark Custom Homes, Inc., Not Reported in Fed....
   Case 4:21-cv-00492-O Document 104-2 Filed 06/24/21                               Page 2 of 80 PageID 11876


                                                                 After considering the motions, briefs, evidence, and
                  2016 WL 4944370
                                                                 applicable law, the court denies Defendants Trademark
    Only the Westlaw citation is currently available.
                                                                 Custom Homes, Inc. and Eric Emil Johnson' Motion to
             United States District Court,
                                                                 Dismiss Pursuant to Rule 12(b)(1) and 12(b)(6) (Doc.
             N.D. Texas, Dallas Division.
                                                                 19); denies Plaintiff's Motion for Temporary Restraining
                                                                 Order and Preliminary Injunction (Doc. 7); denies as moot
      The JOSEPH PAUL CORPORATION
                                                                 Plaintiff's request for a hearing on its Motion for Preliminary
      d/b/a Joseph Paul Homes, Plaintiff,                        Injunction and request to consolidate the hearing on the
                     v.                                          Motion for Preliminary Injunction with the trial on the
                                                                 merits before Defendants have had the opportunity to conduct
   TRADEMARK CUSTOM HOMES, INC.;
                                                                 discovery (Docs. 25, 28); denies as moot Defendants
    Eric Emil Johnson; Cash McWhorter;                           Cash McWhorter's and Kimberly McWhorter's Motion to
   and Kimberly McWhorter, Defendants.                           Strike Plaintiff's Reply Brief and Appendix to its Reply
                                                                 to McWhorters' Response in Opposition to Request for
              Civil Action No. 3:16-CV-1651-L                    Temporary Restraining Order and Preliminary Injunction and,
                              |                                  alternatively, Motion for Leave to File Surreply (Doc. 31);
                     Signed 09/16/2016                           and denies as moot Plaintiff's Motion for Hearing (Doc. 41).

Attorneys and Law Firms
                                                                 I. Factual and Procedural Background
Jeffrey M. Goldfarb, Goldfarb PLLC, Dallas, TX, for              On June 20, 2016, Plaintiff The Joseph Paul Corporation
Plaintiff.                                                       d/b/a The Joseph Paul Homes (“JP Homes” or “Plaintiff”)
                                                                 filed this action against Defendants Trademark Custom
Timberly Jamal Davis, Bryan Terhune, T.J. Davis Law Firm,
                                                                 Homes, Inc. (“Trademark”), Trademark's principal Eric Emil
PLLC, Houston, TX, Ryan Andrew Starnes, Keith Bowman
                                                                 Johnson (“Johnson”), and homeowners Cash McWhorter and
Wilson, Jr., Ferguson, Braswell & Fraser, PC, Plano, TX, for
                                                                 Kimberly McWhorter (collectively, “the McWhorters”). The
Defendants.
                                                                 court refers to all Defendants collectively as “Defendants”
                                                                 when appropriate. According to Plaintiff's Complaint, JP
                                                                 Homes designs and builds custom homes and has done so
MEMORANDUM OPINION AND ORDER
                                                                 for approximately eight years in North Texas. Plaintiff alleges
Sam A. Lindsay, United States District Judge                     that it owns the copyright to the architectural plans, drawings,
                                                                 and work for the house design known as “The Martinique,”
 *1 Before the court is Plaintiff's Motion for Temporary         and that Defendants copied and improperly appropriated
Restraining Order and Preliminary Injunction (“Motion”)          original elements of JP Homes's copyrighted work in The
(Doc. 7), filed June 21, 2016; Defendants Trademark Custom       Martinique. Pl.'s Compl. ¶¶ 9, 35, 36. JP Homes asserts
Homes, Inc. and Eric Emil Johnson' Motion to Dismiss             claims against all Defendants for copyright infringement,
Pursuant to Rule 12(b)(1) and 12(b)(6) (Doc. 19), filed July     contributory copyright infringement, and vicarious copyright
19, 2016; Plaintiff's request for a hearing on its Motion for    infringement. Plaintiff also asserts a claim of false advertising
Preliminary Injunction and request to consolidate the hearing    and unfair competition in violation of the Lanham Act against
with the trial on the merits under Rule 65(a)(2) (Docs. 25,      Trademark, and a common law fraud claim against the
28), filed July 26, 2016;1 Defendants Cash McWhorter's           McWhorters. Plaintiff seeks actual damages, consequential
and Kimberly McWhorter's (collectively “the McWhorters”)         damages, statutory damages, punitive damages, attorney's
Motion to Strike Plaintiff's Reply Brief and Appendix to its     fees, costs of court, as well as preliminary and permanent
Reply to McWhorters' Response in Opposition to Request           injunctive relief against Defendants.
for Temporary Restraining Order and Preliminary Injunction
and, alternatively, Motion for Leave to File Surreply (“Motion    *2 On June 21, 2016, Plaintiff filed a separate Motion for
to Strike”) (Doc. 31), filed August 5, 2016; and Plaintiff's     Temporary Restraining Order and Preliminary Injunction to
Motion for Hearing (Doc. 41), filed September 8, 2016.           enjoin the construction of the McWhorters' house that is
                                                                 currently being built by Trademark. Plaintiff contends that


               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                             1
Joseph Paul Corporation v. Trademark Custom Homes, Inc., Not Reported in Fed....
   Case 4:21-cv-00492-O Document 104-2 Filed 06/24/21                                Page 3 of 80 PageID 11877

the McWhorters, without JP Homes's permission, provided            (2) architectural plans for The Martinique;
JP Homes's copyrighted architectural plan for The Martinique
to Trademark and Johnson, and Trademark is using the               (3) an automated e-mail, dated February 2, 2016, from the
copyrighted plan, or a plan that is substantially similar, to      United States Copyright office acknowledging receipt of the
build the McWhorters' house. Plaintiff alleges that Trademark      application and application fee for The Martinique;
has misled consumers by using photographs of a house
designed by JP Homes in advertising its own products in D          (4) June 7, 2016 Copyright Assignment in which Vastano
Home Magazine, Facebook, Houzz, Twitter, Pinterest, Land           assigns the copyright, registration, and application for The
and Home Magazine, and Trademark's website.2 In addition           Martinque, Manchester Plan, The Remington, and The
to damages, Plaintiff seeks to halt the construction of the        Felton, which are listed in “Schedule A To Copyright
McWhorters' house and enjoin the McWhorters from further           Assignment”;4
acts of direct, contributory, and vicarious infringement.
Plaintiff contends that Defendants should either be required to     *3 (5) a photograph of the architectural plans for the
alter the McWhorters' house, so it will not infringe Plaintiff's   “McWhorters' Residence” that reference Johnson and DC
copyright, or they should be required to remove the structure.     Texas Designs;
In its Complaint, Plaintiff requests entry of a temporary
restraining order (“TRO”) and preliminary injunction that          (6) April 7, 2016 cease and desist letter from Plaintiff's
would preclude Trademark and Johnson from infringing JP            counsel to the McWhorters asserting misapprpropriation and
Homes' registered copyrights and copyrighted architectural         infringement of JP Homes's intellectual property rights in the
plans and drawings in the future as follows:                       architectural design of the custom home created by JP Homes
                                                                   for the McWhorters;
   This injunctive relief includes, but is not limited to, an
   order that Defendants, and all those acting in concert with     (7) April 7, 2016 cease and desist letter from Plaintiff's
   them, cease using all infringing plans, that all infringing     counsel to Johnson asserting misapprpropriation and
   copies be destroyed[,] that the sale of all in bringing work    infringement of JP Homes's intellectual property rights in the
   he enjoined in the absence of consent from JP Homes, and        architectural designs of homes created by JP Homes for the
   that the structure built using the infringing plans either be   McWhorters and Mr. and Mrs. James McAnally; and
   torn down and removed or modified sufficiently so as not
   to infringe upon JP Homes' copyright.                           (8) April 7 and 8, 2016 e-mails from Johnson responding to
Pl.'s Compl. ¶ 41. Plaintiff's copyright infringement claim is     Plaintiff's cease and desist letter and disputing JP Homes's
based on Defendants' conduct in building the McWhorters'           claim to intellectual property rights in the plans for the
house using an allegedly infringing copy of The Martinique         McWhorters' and McAnnallys' homes.
plans, whereas, the foregoing requested injunctive relief in
Plaintiff's Complaint appears to extend beyond JP Homes's
plans for The Martinique. The injunctive relief specified in       See Pl.'s Mot. App. 4-47 (Doc. 9). JP Homes clarifies that
Plaintiff's Motion appears to similarly extend beyond the          it is not seeking ex parte relief but instead is requesting
McWhorters' house and the allegedly infringing plans being         that the court enter a TRO to enjoin Defendants' allegedly
used to build that house, although Plaintiff's Motion is based     infringing activity as soon as they have been served and
solely on its copyright claim, which focuses on JP Homes's         have a reasonable opportunity to respond to its Motion. By
“The Martinique” plan and the McWhorters' house.3 See Pl.'s        order dated June 22, 2016, the court advised that it would
Mot. 2.                                                            set a deadline for Defendants to respond to Plaintiff's Motion
                                                                   after all summons were served by Plaintiff and Plaintiff
In support of its Motion, Plaintiff submitted the Declaration of   informed the court in writing when service had been effected.
Joseph Vastano (“Vastano”), JP Homes's president. Attached         Plaintiff never informed the court in writing when service
to Vastano's declaration are the following eight exhibits:         of process was effected as to each Defendant. The court,
                                                                   therefore, did not enter a briefing schedule expediting the
(1) Copyright Application No. 1-3092398029, dated February         deadlines for Defendants to respond to Plaintiff's Motion for
2, 2016, for The Martinique;                                       injunctive relief. Instead, Trademark and Johnson filed their
                                                                   Answer to the Complaint and response to Plaintiff's Motion



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                           2
Joseph Paul Corporation v. Trademark Custom Homes, Inc., Not Reported in Fed....
   Case 4:21-cv-00492-O Document 104-2 Filed 06/24/21                                 Page 4 of 80 PageID 11878

for injunctive relief on July 19, 2016, in accordance with         federal subject matter jurisdiction pursuant to Federal Rule of
an agreed motion that was granted by the court. Trademark          Civil Procedure 12(b)(1) because Plaintiff lacks standing to
and Johnson also filed a joint motion to dismiss in which          assert the claim. In this regard, Trademark asserts:
Trademark moved under Federal Rule of Civil Procedure
12(b)(1) to dismiss Plaintiff's Lanham Act claim for lack of          Plaintiff has not met the burden of proof to support that
subject matter jurisdiction based on lack of standing, and            [it has] established elements for standing for this claim.
Trademark and Johnson both moved under Federal Rule                   Trademark ... den[ies] each and every allegation which
of Civil Procedure 12(b)(6) to dismiss Plaintiff's copyright          Plaintiff has asserted in its Original Complaint. However,
infringement claims and Lanham Act claims for failure to              even if taken as true, Plaintiff has failed to plead any
state a claim upon which relief can be granted.                       facts which meet the high burden that any evidence exists
The McWhorters filed their Answer to Plaintiff's Complaint            that it has (1) been injured by the purported statements
on July 13, 2016, followed by a response to Plaintiff's Motion        by Trademark ...; or (2) that any injury that Plaintiff may
for injunctive relief on July 20, 2016. On July 26 and 27, 2016,      have suffered was caused by those actions of Trademark ...
Plaintiff filed separate reply and reply briefs to Defendants'        Further Plaintiff's complaints that alleged “misleading
responses to Plaintiff's Motion for injunctive relief. In             statements” have caused them injury are speculative at best
support of both replies, JP Homes submitted a supplemental            and (3) carry no weight of redressability if the trier of fact
declaration from Vastano, to which six additional exhibits are        were to grant it a favorable decision.
attached. In addition, Plaintiff submitted declarations from       Mot. to Dismiss 5 (citation omitted). JP Homes responds that
Leslie Owens (“Owens”), a JP Homes sales representative,           its pleadings satisfy the test for standing set forth in Lexmark
and Michelle Vastano, Vastano's wife; and corresponding            International, Inc. v. Static Control Components, Inc., 134 S.
exhibits in support of its reply to the McWhorters' response.      Ct. 1377 (2014) for claims under § 1125(a) of the Lanham
                                                                   Act.
A court must always address a motion to dismiss for lack
jurisdiction before considering other challenges or reaching
                                                                      A. Whether the Motion to Dismiss for Lack of Standing
the merits of any case because without jurisdiction, the court
                                                                      Falls Under Rule 12(b)(1) or Rule 12(b)(6)
has no power to entertain the case.Moran v. Kingdom of Saudi
                                                                   “Constitutional standing is a jurisdictional question.” Brown
Arabia, 27 F.3d 169, 172 (5th Cir. 1994); see also Ramming v.
                                                                   v. Offshore Specialty Fabricators, Inc., 663 F.3d 759, 769
United States, 281 F.3d 158, 161 (5th Cir. 2001) (per curiam)
                                                                   (5th Cir. 2011) (citing Harold H. Huggins Realty, Inc. v.
(“When a Rule 12(b)(1) motion is filed in conjunction with
                                                                   FNC, Inc., 634 F.3d 787, 795 n.2 (5th Cir. 2011)). “[C]ourts
other Rule 12 motions, the court should consider the Rule
                                                                   have only treated constitutional standing as a Rule 12(b)(1)
12(b)(1) jurisdictional attack before addressing any attack on
                                                                   issue pertaining to subject matter jurisdiction.” Procter &
the merits.”); Enterprise Int'l, Inc. v. Corporacion Estatal
                                                                   Gamble Co. v. Amway Corp., 242 F.3d 539, 560 (5th Cir.
Petrolera Ecuatoriana, 762 F.2d 464, 471 (5th Cir. 1985)
                                                                   2001) (citing Harold H. Huggins Realty, Inc., 634 F.3d at 795
(“We hold ... that the district court should not have issued
                                                                   n.2). Statutory standing, on the other hand, “is not indicative
the preliminary injunction ... without determining whether
                                                                   of Article III jurisdictional standing” and is more properly
it had jurisdiction over the party enjoined.”). Thus, before
                                                                   addressed under Rule 12(b)(6). Camsoft Data Sys., Inc. v.
addressing the parties' contentions regarding the injunctive
                                                                   Southern Elecs. Supply, Inc., 756 F.3d 327, 332 (5th Cir.
relief sought by Plaintiff and whether Plaintiff ’s claims
                                                                   2014), cert. denied, 135 S. Ct. 1162 (2015); Blanchard 1986,
should be dismissed under Rule 12(b)(6), the court must
                                                                   Ltd. v. Park Plantation, LLC, 553 F.3d 405, 409 (5th Cir.
first addresses Trademark's Rule 12(b)(1) motion to dismiss
                                                                   2008).
Plaintiff's Lanham Act claim for lack of subject matter
jurisdiction based on standing, which became ripe on August
                                                                   Statutory standing involves the merits-based question of
23, 2016.
                                                                   whether a plaintiff “falls within the class of plaintiffs whom
                                                                   Congress has authorized to sue” under a particular statute,
II. Motion to Dismiss Plaintiff's Lanham Act Claim for             that is, whether the plaintiff has a cause of action under
Lack of Standing (Doc. 19)                                         the applicable statute. Lexmark Int'l, Inc., 134 S. Ct. at
 *4 Plaintiff's Lanham Act claim is against Trademark.             1387-88. Such an inquiry “does not implicate subject-matter
Trademark contends that Plaintiff's claim under 28 U.S.C. §        jurisdiction, i.e., the court's statutory or constitutional power
1125(a) of the Lanham Act should be dismissed for lack of          to adjudicate the case.” Id. at 388 n.4 (citation and internal


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                              3
Joseph Paul Corporation v. Trademark Custom Homes, Inc., Not Reported in Fed....
    Case 4:21-cv-00492-O Document 104-2 Filed 06/24/21                                    Page 5 of 80 PageID 11879

quotation marks omitted); Blanchard 1986, Ltd., 553 F.3d               than labels and conclusions, and a formulaic recitation of
at 409 (“This question of whether or not a particular cause            the elements of a cause of action will not do.” Twombly,
of action authorizes an injured plaintiff to sue is a merits           550 U.S. at 555 (citation omitted). The “[f]actual allegations
question, affecting statutory standing, not a jurisdictional           of [a complaint] must be enough to raise a right to relief
question, affecting constitutional standing. In the words of           above the speculative level ... on the assumption that all the
the Supreme Court, once a plaintiff has suffered sufficient            allegations in the complaint are true (even if doubtful in fact).”
injury to satisfy the ‘case and controversy’ requirement of            Id. (quotation marks, citations, and footnote omitted). When
Article III, ‘jurisdiction is not defeated by the possibility that     the allegations of the pleading do not allow the court to infer
the averments might fail to state a cause of action on which           more than the mere possibility of wrongdoing, they fall short
petitioners could actually recover.’ ”) (citation and footnotes        of showing that the pleader is entitled to relief. Iqbal, 556 U.S.
omitted). Unlike dismissals for lack of jurisdiction, which            at 679.
“are not considered adjudications on the merits and ordinarily
do not ... preclude a party from later litigating the same claim”      In reviewing a Rule 12(b)(6) motion, the court must accept all
after the jurisdictional defect is corrected, “[d]ismissals with       well-pleaded facts in the complaint as true and view them in
prejudice for failure to state a claim ... are ‘decision[s] on the     the light most favorable to the plaintiff. Sonnier v. State Farm
merits and essentially end[ ] the plaintiff's lawsuit.’ ” Id. at 409   Mutual Auto. Ins. Co., 509 F.3d 673, 675 (5th Cir. 2007);
n.15 (citations omitted). Thus, consideration under Rule 12(b)         Martin K. Eby Constr. Co. v. Dallas Area Rapid Transit, 369
(6) of whether a plaintiff has statutory standing to assert a          F.3d 464, 467 (5th Cir. 2004); Baker v. Putnal, 75 F.3d 190,
claim may result in the dismissal with prejudice of that claim.        196 (5th Cir. 1996). In ruling on such a motion, the court
See id.                                                                cannot look beyond the pleadings. Id.; Spivey v. Robertson,
                                                                       197 F.3d 772, 774 (5th Cir. 1999). The pleadings include
 *5 Trademark's motion to dismiss Plaintiff's Lanham Act               the complaint and any documents attached to it. Collins v.
claim for lack of standing focuses on whether Plaintiff                Morgan Stanley Dean Witter, 224 F.3d 496, 498-99 (5th Cir.
suffered damages as a result of its conduct. Trademark's               2000). Likewise, “ ‘[d]ocuments that a defendant attaches to a
motion to dismiss for lack of standing, therefore, raises the          motion to dismiss are considered part of the pleadings if they
issue of whether Plaintiff has statutory standing to assert            are referred to in the plaintiff's complaint and are central to
a claim under section 1125(a) of the Lanham Act, not                   [the plaintiff's] claims.’ ” Id. (quoting Venture Assocs. Corp.
jurisdictional standing. See Lexmark Int'l, Inc., 134 S. Ct.           v. Zenith Data Sys. Corp., 987 F.2d 429, 431 (7th Cir. 1993)).
at 1390. The court, therefore, addresses Trademark's and               In this regard, a document that is part of the record but not
Johnson's motion to dismiss Plaintiff's Lanham Act claim for           referred to in a plaintiff's complaint and not attached to a
lack of standing under Rule 12(b)(6), rather than Rule 12(b)           motion to dismiss may not be considered by the court in ruling
(1).                                                                   on a 12(b)(6) motion. Gines v. D.R. Horton, Inc., 699 F.3d
                                                                       812, 820 & n.9 (5th Cir. 2012) (citation omitted). Further, it
                                                                       is well-established and “ ‘clearly proper in deciding a 12(b)
   B. Standard for Rule 12(b)(6)                                       (6) motion [that a court may] take judicial notice of matters of
To defeat a motion to dismiss filed pursuant to Rule 12(b)             public record.” ’ Funk v. Stryker Corp., 631 F.3d 777, 783 (5th
(6) of the Federal Rules of Civil Procedure, a plaintiff               Cir. 2011) (quoting Norris v. Hearst Trust, 500 F.3d 454, 461
must plead “enough facts to state a claim to relief that is            n.9 (5th Cir. 2007)) (citing Cinel v. Connick, 15 F.3d 1338,
plausible on its face.” Bell Atlantic Corp. v. Twombly, 550            1343 n.6 (5th Cir. 1994)).
U.S. 544, 570 (2007); Reliable Consultants, Inc. v. Earle,
517 F.3d 738, 742 (5th Cir. 2008); Guidry v. American Pub.              *6 The ultimate question in a Rule 12(b)(6) motion is
Life Ins. Co., 512 F.3d 177, 180 (5th Cir. 2007). A claim              whether the complaint states a valid claim when it is viewed
meets the plausibility test “when the plaintiff pleads factual         in the light most favorable to the plaintiff. Great Plains Trust
content that allows the court to draw the reasonable inference         Co. v. Morgan Stanley Dean Witter, 313 F.3d 305, 312 (5th
that the defendant is liable for the misconduct alleged. The           Cir. 2002). While well-pleaded facts of a complaint are to
plausibility standard is not akin to a ‘probability requirement,’      be accepted as true, legal conclusions are not “entitled to
but it asks for more than a sheer possibility that a defendant         the assumption of truth.” Iqbal, 556 U.S. at 679 (citation
has acted unlawfully.” Ashcroft v. Iqbal, 556 U.S. 662, 678            omitted). Further, a court is not to strain to find inferences
(2009) (internal citations omitted). While a complaint need            favorable to the plaintiff and is not to accept conclusory
not contain detailed factual allegations, it must set forth “more


                 © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                  4
Joseph Paul Corporation v. Trademark Custom Homes, Inc., Not Reported in Fed....
   Case 4:21-cv-00492-O Document 104-2 Filed 06/24/21                                  Page 6 of 80 PageID 11880

allegations, unwarranted deductions, or legal conclusions. R2       COMPETITION UNDER THE LANHAM ACT”).5 Plaintiff
Invs. LDC v. Phillips, 401 F.3d 638, 642 (5th Cir. 2005)            also acknowledges in its response to the motion to dismiss that
(citations omitted). The court does not evaluate the plaintiff's    the Supreme Court's analysis in Lexmark, which dealt with
likelihood of success; instead, it only determines whether the      a § 1125(a) claim under the Lanham Act, is relevant here in
plaintiff has pleaded a legally cognizable claim. United States     determining whether it has standing to sue under the Lanham
ex rel. Riley v. St. Luke's Episcopal Hosp., 355 F.3d 370, 376      Act. As Plaintiff asserts that it seeks relief under § 1125(a) of
(5th Cir. 2004). Stated another way, when a court deals with a      the Lanham Act, the court will apply the standing test adopted
Rule 12(b)(6) motion, its task is to test the sufficiency of the
                                                                    in Lexmark for such claims.6
allegations contained in the pleadings to determine whether
they are adequate enough to state a claim upon which relief
                                                                     *7 In Lexmark, the Supreme Court set forth a two-part test
can be granted. Mann v. Adams Realty Co., 556 F.2d 288, 293
                                                                    for standing for false advertising claims under § 1125(a) of
(5th Cir. 1977); Doe v. Hillsboro Indep. Sch. Dist., 81 F.3d
                                                                    the Lanham Act, which requires courts to conduct a “zone-
1395, 1401 (5th Cir. 1996), rev'd on other grounds, 113 F.3d
                                                                    of-interests” and proximate-cause analysis. See Lexmark
1412 (5th Cir. 1997) (en banc). Accordingly, denial of a 12(b)
                                                                    Int'l, Inc., 134 S. Ct. at 1388-91. For statutory standing, a
(6) motion has no bearing on whether a plaintiff ultimately
                                                                    plaintiff must satisfy the zone-of-interests test and proximate
establishes the necessary proof to prevail on a claim that
                                                                    causality. See id. at 1388-94. The “zone-of-interests test” is
withstands a 12(b)(6) challenge. Adams, 556 F.2d at 293.
                                                                    used to determine whether a particular plaintiff falls within
                                                                    the class of plaintiffs that § 1125(a) protects and whom
  C. Plaintiff's Standing to Seek Relief Under the Lanham           Congress authorized to sue. Id. at 1388-90 (footnote omitted).
  Act                                                               To fall within “the zone of interests in a suit ... under §
Section 1125(a) of the Lanham Act provides:                         1125(a), a plaintiff must allege an injury to a commercial
                                                                    interest in reputation or sales.” Id. at 1390. Consumers or
  (1) Any person who, on or in connection with any                  businesses who are misled into purchasing an inferior product
  goods or services, or any container for goods, uses in            are generally not considered to be within the zone of interests
  commerce any word, term, name, symbol, or device,                 protected or regulated by § 1125(a). Id. at 1390.
  or any combination thereof, or any false designation of
  origin, false or misleading description of fact, or false or      The “proximate-cause requirement” for statutory standing
  misleading representation of fact, which—                         “generally bars suits for alleged harm that is ‘too remote’
                                                                    from the defendant's unlawful conduct.” Id. at 1390. To
     (A) is likely to cause confusion, or to cause mistake, or      satisfy this requirement, “a plaintiff suing under § 1125(a)
     to deceive as to the affiliation, connection, or association   ordinarily must show economic or reputational injury flowing
     of such person with another person, or as to the origin,       directly from the deception wrought by the defendant's
     sponsorship, or approval of his or her goods, services, or     advertising; and that occurs when deception of consumers
     commercial activities by another person, or                    causes them to withhold trade from the plaintiff.” Id. at 1391.
                                                                    Ordinarily, harms derivative of “misfortunes visited upon a
     (B) in commercial advertising or promotion,
                                                                    third person” are too remote to have been proximately caused
     misrepresents the nature, characteristics, qualities, or
                                                                    by a defendant; however, because “the Lanham Act authorizes
     geographic origin of his or her or another person's goods,
                                                                    suit only for commercial injuries, the intervening step of
     services, or commercial activities,
                                                                    consumer deception is not fatal to the showing of proximate
   shall be liable in a civil action by any person who believes     causation required by the statute.” Id. at 1390-91.
   that he or she is or is likely to be damaged by such act.
15 U.S.C. § 1125(a)(1)(A)-(B). Section 1125(a), thus,               “Diversion of sales to a direct competitor” is considered to
“creates two distinct bases of liability: false association,        “be the paradigmatic direct injury from false advertising.”
§ 1125(a)(1)(A), and false advertising, § 1125(a)(1)(B).”           Id. at 1393. As explained by the Supreme Court in Lexmark,
Lexmark Int'l, Inc., 134 S. Ct. at 1384. Plaintiff does not         the “classic Lanham Act false-advertising claim” is one
specifically reference § 1125(a) in its Complaint, but it           in which a competitor induces customers to purchase its
appears that its Lanham Act claim against Trademark is for          products instead of those of the plaintiff by making false
false advertising and unfair competition. See Pl.'s Compl. 1,       statements about its own goods or the competitor's goods.
9 (“COUNT III—FALSE ADVERTISING AND UNFAIR                          Id. (quotingHarold H. Huggins Realty, 634 F.3d at 799


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                               5
Joseph Paul Corporation v. Trademark Custom Homes, Inc., Not Reported in Fed....
    Case 4:21-cv-00492-O Document 104-2 Filed 06/24/21                                   Page 7 of 80 PageID 11881

n.24) (“The paradigmatic case in which the directness of                standing to assert a Lanham Act claim. If a plaintiff proves
the plaintiff's asserted injury most clearly supports standing          that a defendant violated Section 1125(a) of the Lanham
is one in which the defendant's ‘literally false advertising            Act, the plaintiff is entitled to recover a defendant's profits,
about its own goods influenced its customers to buy its                 any damages sustained by plaintiff, and costs of the action.
products instead of [the plaintiff]’s product.’ ”) (quoting             15 U.S.C. § 1117(a). The Lanham Act also provides for
Procter & Gamble Co., 242 F.3d at 563). The Court                       injunctive relief to prevent future violations of Section
in Lexmark recognized that “a plaintiff who does not                    1125(a). 15 U.S.C. § 1116(a). In Lexmark, the Supreme
compete with the defendant will often have a harder time                Court acknowledged that “[e]ven when a plaintiff cannot
establishing proximate causation,” but it declined to adopt a           quantify its losses with sufficient certainty to recover
categorical rule prohibiting all suits under the Lanham Act by          damages, it may still be entitled to injunctive relief under
noncompetitors because doing so “would read too much into               § 1116(a) ... or disgorgement of the defendant's ill-gotten
the Act's reference to ‘unfair competition.’ ” Id. at 1392 (“It         profits under § 1117(a).” Lexmark, 134 S. Ct. at 1392
is thus a mistake to infer that because the Lanham Act treats           (internal citations omitted). JP Homes requested actual
false advertising as a form of unfair competition, it can protect       damages, consequential damages, statutory damages, and
only the false-advertiser's direct competitors.”).                      injunctive relief arising out of the claims asserted in its
                                                                        Complaint. See Pl.'s Complaint ¶ 68; at 11, Dkt. No. 2.
                                                                        JP Homes adequately pleaded for damages and injunctive
  D. Analysis                                                           relief.
Trademark does not dispute that Plaintiff falls within section
1125(a)’s “zone of interests.”7 Trademark instead contends               Furthermore, a judgment in JP Homes'[s] favor would
that Plaintiff has failed to properly allege proximate cause             redress JP Homes'[s] injuries. If the Court enters
because it has failed to plead facts, that if proved, would              an injunction preventing Trademark ... from using
establish that JP Homes has “(1) been injured by the purported           photographs of a home designed by JP Homes in its
statements by Trademark; or (2) that any injury that [JP                 advertising, JP Homes'[s] future injuries will be redressed.
Homes] may have suffered was caused by those actions of                  If Trademark ... receive[s] profits from customers who were
Trademark.” Mot. to Dismiss 5 (citation omitted). Trademark              diverted away from JP Homes, an award of profits and
contends that Plaintiff's allegations that it has been injured as a      disgorgement would also redress JP Home[s]’s injuries.
result of allegedly “misleading statements” by Trademark are          Pl.'s Resp. to Mot. to Dismiss 6-7.
“speculative at best” and “carry no weight of redressability if
the trier of fact were to grant it a favorable decision.” Id.         The court concludes that Plaintiff's Complaint includes
                                                                      sufficient allegations to satisfy the proximate cause
 *8 Regarding proximate cause, JP Homes responds as                   component of standing under § 1125(a). JP Homes alleges in
follows, contending that its pleadings satisfy this requirement:      pertinent part as follows:

  JP Homes alleged sufficient facts to show that it                     8. JP Homes designs and builds custom homes. It has done
  has been, and will continue to be, injured as a                       so for approximately eight years in North Texas. JP Homes
  proximate result of Trademark[’s] ... false advertising. JP           has been recognized as one of best homebuilders in the
  Homes'[s] claim closely resembles the “classic Lanham                 Dallas area by D Home Magazine.
  Act false-advertising claim” described in Lexmark––
                                                                        ...
  Trademark ... [is] trying to divert sales from JP Homes
  and induce customers to use Trademark based on                        29. Trademark advertises and markets itself using
  Trademark's advertisement of JP Homes'[s] house design                photographs of a house that JP Homes designed.
  as Trademark's own. Lexmark, 134 S. Ct. at 1393.                      This advertising and marketing effort includes on-line
  These damages are not “speculative” as Trademark ...                  advertisements and photographs posted on Facebook,
  claim[s], but are the “paradigmatic direct injury from false          Houzz, Twitter, Pinterest, and Home and Land Magazine.
  advertising.” Id. JP Homes has adequately alleged facts that          Trademark's advertising and marketing efforts are
  support a plausible claim arising out of this injury. Id.             misleading, as it would lead an ordinary consumer to
                                                                        believe that Trademark designed the house.
  In addition, the fact that JP Homes did not plead a specific
  monetary amount of damages does not detract from its


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                  6
Joseph Paul Corporation v. Trademark Custom Homes, Inc., Not Reported in Fed....
    Case 4:21-cv-00492-O Document 104-2 Filed 06/24/21                                  Page 8 of 80 PageID 11882

                                                                     the Court in Lexmark, “potential difficulty in ascertaining
   *9 30. On the strength of JP Homes'[s] design, Trademark          and apportioning damages is not ... an independent basis
  wrongfully received recognition as one of the best builders        for denying standing where it is adequately alleged that a
  in the Dallas area by D Home Magazine. The photograph              defendant's conduct has proximately injured an interest of the
  used in the D Home display ad for Trademark is a house             plaintiff's that the statute protects.”). Lexmark Int'l, Inc., 134
  that was designed by JP Homes. Trademark also received             S. Ct. at 1392. The reason for this is because a plaintiff “may
  recognition as one of the Best of Garland in 2016.                 still be entitled to injunctive relief under § 1116(a) (assuming
                                                                     it can prove a likelihood of future injury) or disgorgement
  31. Trademark is competing in the same neighborhoods and
                                                                     of the defendant's ill-gotten profits under § 1117(a)” even if
  areas where JP Homes works. Trademark's efforts are likely
                                                                     it is unable to “quantify its losses with sufficient certainty
  to lead to consumer confusion.
                                                                     to recover damages.” Id. In reaching this conclusion, the
  61. Trademark has made a false or misleading statement             Court in Lexmark expressly declined to adopt the standing
  of fact and has mislead consumers in a commercial                  test used by some courts that consider the speculativeness of a
  advertisement about its products, including the designation        plaintiff's damages claim as a relevant factor. See id. Plaintiff
  of origin of the house depicted on Trademark's D Home              will of course have the ultimate burden of coming forward
  Magazine display advertisement and the first page of               with evidence of injury proximately caused by Trademark's
  Trademark's website.                                               conduct. At this stage, however, the court concludes, based
                                                                     on Plaintiff's pleadings, that it has standing to proceed and
  62. These false and misleading statements were made on             is entitled to a chance to prove its Lanham Act claim.
  Facebook, Houzz, Twitter, Pinterest, and Home and Land             Accordingly, the court will deny Trademark's motion to
  Magazine and on the Trademark internet website.                    dismiss Plaintiff's Lanham Act claim for lack of standing
                                                                     (Doc. 19).
  64. The statements either deceived or had the capacity to
  deceive a substantial segment of potential customers. The
  statements are likely to mislead potential customers of the        III. Motion to Dismiss Plaintiff's Copyright Infringement
  origin of the design of the house.                                 and Lanham Act Claims for Failure to State a Claim Upon
                                                                     Which Relief Can Be Granted
  65. The deception is material and was likely to influence
                                                                      *10 Trademark and Johnson move to dismiss Plaintiff's
  the purchasing decision.
                                                                     claims against them for copyright infringement, contributory
  67. JP Homes has been or is likely to be injured as a result       copyright infringement, vicarious copyright infringement,
  of the false and misleading statements of ... Trademark.           and violations of the Lanham Act, pursuant to Federal
                                                                     Rule of Civil Procedure 12(b)(6), for failure to state
   68. JP Homes seeks actual damages, attorney's fees, and           a claim for relief upon which relief can be granted.
   preliminary and permanent injunctive relief against further       Specifically, Trademark and Johnson contend that: (1)
   false statements.                                                 certain allegations in Plaintiff's Complaint are conclusory;
Pl.'s Compl. 2, 5, 6, 9, 10. Based on these allegations, the court   (2) Plaintiff's copyright infringement claim fails under 17
agrees with JP Homes that it has pleaded a “classic Lanham           U.S.C. § 412 because it does not allege that it held a
Act false-advertising claim.” Lexmark Int'l, Inc., 134 S. Ct.        valid copyright by January 13, 2016, for the plans that
at 1393. Because JP Homes alleges that Trademark falsely             were provided to Trademark and Johnson by DC Texas
advertised and promoted its own products and services using          Construction, LLC on or about October 13, 2015; and (3)
a house plan designed by JP Homes, Plaintiff's allegations that      Plaintiff's contributory copyright infringement claim fails
it has suffered competitive or reputational injury as a result of    because Plaintiff's allegations regarding Trademark's and
Trademark's conduct are not too remote.                              Johnson's knowledge of any infringing activity, which they
                                                                     deny, are insufficient. Plaintiff filed a response in opposition
Moreover, while JP Homes does not specify an amount of               to the motion, contending that the allegations in its Complaint,
actual losses that it has or will sustain as a result of the         when considered as a whole, are sufficient to support claims
competitive advantage allegedly obtained by Trademark in             for relief against Trademark and Johnson. Alternatively,
violation of the Lanham Act, this is not enough to deny              Plaintiff requests leave to amend its pleadings with respect to
Plaintiff standing under the Lanham Act. As explained by             any deficiency found by the court.



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                 7
Joseph Paul Corporation v. Trademark Custom Homes, Inc., Not Reported in Fed....
    Case 4:21-cv-00492-O Document 104-2 Filed 06/24/21                                 Page 9 of 80 PageID 11883

The court has already set forth the standard applicable
to motions to dismiss under Rule 12(b)(6). The court,               Secondary liability applies when defendants are responsible
therefore, addresses the law applicable to Plaintiff's copyright    for third-party infringement, even when the defendants
infringement and Lanham Act claims, which are the subject of        themselves have not engaged in the infringing activity. See
Trademark's and Johnson's Rule 12(b)(6) motion to dismiss.          Sony Corp. of Am. v. Universal City Studios, Inc., 464 U.S.
                                                                    417, 435 (1984). Secondary copyright infringement applies
                                                                    when a defendant contributorily or vicariously infringes on
   A. Copyright Infringement                                        another's copyrights. See Metro-Goldwyn-Mayer Studios, Inc.
“There are two types of liability for copyright infringement:       v. Groksler, Ltd., 545 U.S. 913, 930 (2005). Under a vicarious
direct and secondary. As its name suggests, the former              theory of liability, a defendant is liable when it “profits
applies when an actor personally engages in infringing              directly from the infringement and has a right and ability to
conduct.” American Broadcasting Cos., Inc. v. Aereo, 134            supervise the direct infringer, even if the defendant initially
S. Ct. 2498, 2512 (2014) (Scalia, J., Thomas, J., Alito, J.,        lacks knowledge of the infringement.” See id. at 931 n.9.
dissenting). Direct copyright infringement requires a plaintiff     “A party is liable for contributory infringement when it,
to allege that “(1) [it] owns a valid copyright and (2) the         with knowledge of the infringing activity, induces, causes
defendant copied constituent elements of the plaintiff's work       or materially contributes to infringing conduct of another.”
that are original.” Baisden v. I'm Ready Prods., Inc., 693          Alcatel USA, Inc. v. DGI Techs., Inc., 166 F.3d 772, 790 (5th
F.3d 491, 499 (5th Cir. 2012) (quoting Positive Black Talk          Cir. 1999) (citation and internal quotation marks omitted).
Inc. v. Cash Money Records, Inc., 394 F.3d 357, 367 (5th
Cir. 2004), abrogated on other grounds byReed Elsevier,
Inc. v. Muchnick, 559 U.S. 154 (2010)). The first element,             B. Lanham Act Claim
ownership, is satisfied by allegations that the work is original    Plaintiff's Lanham Act claim is for false advertising and
and can be copyrighted and that the plaintiff has complied          unfair competition. “The Lanham Act was enacted to
with all statutory formalities.8 Engineering Dynamics, Inc.         provide protection against the unfair and misleading use of
v. Structural Software, Inc., 26 F.3d 1335, 1340 (5th Cir.          another's trademark.” Procter & Gamble Co., 242 F.3d at
1994). The Fifth Circuit has “held that a plaintiff has complied    563 (citation and footnote omitted). Specifically, the relevant
with all statutory formalities for copyright registration [and      Lanham Act provision, 15 U.S.C. § 1125(a), prohibits the
ownership] when the Copyright office receives the plaintiff's       use of false designations of origin, false descriptions, and
                                                                    false representations in the advertising and sale of goods
application for registration, fee, and deposit.”9 See Geoscan,
                                                                    and services. See 15 U.S.C. § 1125(a). Unlike trademark
Inc. of Tex. v. Geotrace Techs., Inc., 226 F.3d 387, 393 (5th
                                                                    infringement, section 1125(a) permits “any person who
Cir. 2000) (citing Lakedreams v. Taylor, 932 F.2d 1103, 1108
                                                                    believes that he or she is likely to be damaged” by the
(5th Cir. 1991)). The term “deposit” refers to the material
                                                                    proscribed conduct to bring a civil action. Id. To state a claim
deposited for registration or number of copies of the work that
                                                                    for false advertising under the Lanham Act, a plaintiff must
are required by statute to be submitted. See Geoscan, Inc., 226
                                                                    allege:
F.3d at 393 (citing 17 U.S.C. § 408(b)).
                                                                      (1) that the defendant made a false statement of fact about
 *11 The copying element is met by: “(1) factual copying              its product in a commercial advertisement; (2) that the
and (2) substantial similarity.” Baisden, 693 F.3d at 499             statement actually deceived or has a tendency to deceive
(quotation marks omitted). Factual copying may be based on            a substantial segment of its audience; (3) the deception
direct or circumstantial evidence. Armour v. Knowles, 512             is likely to influence the purchasing decision; (4) the
F.3d 147, 152 (5th Cir. 2007). To be substantially similar,           defendant caused the false statement to enter interstate
“the copyrighted expressions in the two works [must be]               commerce; and (5) the plaintiff[ ] ha[s] been or [is] likely
sufficiently alike that the copyright to the original work has        to be injured as a result.
been infringed.” Id. In other words, from the prospective of        Logan v. Burgers Ozark Country Cured Hams, Inc., 263 F.3d
a “layman” or “ordinary observer,” “the copy must bear a            447, 462 (5th Cir. 2001) (citation omitted); Pizza Hut, Inc. v.
substantial similarity to the protected aspects of the original.”   Papa John's Int'l, Inc., 227 F.3d 489, 495 (5th Cir. 2000).
Nola Spice Designs, L.L.C. v. Haydel Enters., Inc., 783 F.3d
527, 550 (5th Cir. 2015) (quoting Peel & Co. v. Rug Mkt., 238       Unfair competition claims under the Lanham Act are
F.3d 391, 398 (5th Cir. 2001)).                                     governed by the same standard as those for trademark


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                              8
Joseph Paul Corporation v. Trademark Custom Homes, Inc., Not Reported in Fed....
   Case 4:21-cv-00492-O Document 104-2 Filed 06/24/21                                Page 10 of 80 PageID 11884

infringement—the likelihood of confusion. Scott Fetzer Co. v.      Plaintiff's Reply Brief and Appendix or, Alternatively,
House of Vacuums Inc., 381 F.3d 477, 483 (5th Cir. 2004); see      Motion for Leave to File Surreply
also Matrix Essentials, Inc. v. Emporium Drug Mart, 988 F.2d       Plaintiff's request for a TRO and preliminary injunction
587, 592 (5th Cir. 1993) (“As with trademark infringement,         is premised on its copyright infringement claim against
the touchstone of a section 1125(a) unfair competition claim       Defendants with respect to JP Homes's design for The
is whether the defendant's actions are ‘likely to cause            Martinque.
confusion.’ ”). Thus, “[a]s a general rule, the same facts which
would support an action for trademark infringement would
also support an action for unfair competition.” Marathon Mfg.        A. Standard for TRO and Preliminary Injunction
Co. v. Enerlite Prods. Corp., 767 F.2d 214, 217 (5th Cir.          There are four prerequisites for the extraordinary relief of
1985).                                                             preliminary injunction or TRO. A court may grant such relief
                                                                   only when the movant establishes that:

   C. Analysis                                                          (1) there is a substantial likelihood that the movant will
 *12 After considering Trademark's and Johnson's Rule                   prevail on the merits; (2) there is a substantial threat
12(b)(6) motion to dismiss, Plaintiff's response, Plaintiff's           that irreparable harm will result if the injunction is
pleadings, and applicable law, the court determines that                not granted; (3) the threatened injury [to the movant]
Plaintiff's pleadings and factual allegations are sufficiently          outweighs the threatened harm to the defendant; and
specific at this juncture, and the matters raised by Trademark          (4) the granting of the preliminary injunction will not
and Johnson are better suited for a motion for summary                  disserve the public interest.
judgment or trial in which competent evidence outside              Clark v. Prichard, 812 F.2d 991, 993 (5th Cir. 1987); Canal
the pleadings can be considered by the court. Moreover,            Auth. of the State of Florida v. Callaway, 489 F.2d 567,
Trademark and Johnson do not point to any Fifth Circuit            572 (5th Cir. 1974) (en banc). The party seeking such relief
or Supreme Court authority, and the court is aware of              must satisfy a cumulative burden of proving each of the four
none, applying a heightened pleading standard for copyright        elements enumerated before a TRO or preliminary injunction
infringement or Lanham Act claims. See Tempur-Pedic Int'l          can be granted. Mississippi Power and Light Co. v. United
Inc. v. Angel Beds LLC, 902 F. Supp. 2d 958, 965 (S.D.             Gas Pipeline, 760 F.2d 618, 621 (5th Cir. 1985); Clark, 812
Tex. 2012) (“Although it is true that the [Lanham Act]             F.2d at 993. Otherwise stated, if a party fails to meet any
prohibits material false statements ..., the Court has not         of the four requirements, the court cannot grant the TRO or
found, nor have the parties cited, any decision from the           preliminary injunction.
Fifth Circuit subjecting section 43(a) claims to the heightened
pleading requirements of Rule 9(b).”) (citation omitted);          In considering these four requirements and deciding whether
Arista Records LLC v. Greubel, 453 F. Supp. 2d 961, 964            to grant injunctive relief, courts must keep in mind that
(N.D. Tex. 2006) (“Although Federal Rule of Civil Procedure        the granting of a TRO or preliminary injunction “is an
9 imposes heightened pleading standards for allegations of         extraordinary and drastic remedy which should not be granted
fraud or mistake, most causes of action, including copyright       unless the movant clearly carries the burden of persuasion,”
infringement claims, must satisfy only the minimal notice-         and a TRO or preliminary injunction is necessary “to preserve
pleading requirements of Federal Rule of Civil Procedure           the court's ability to render a meaningful decision on the
8.”); Healthpoint, Ltd. v. Allen Pharm., LLC, Case No. SA-07-      merits.” Callaway, 489 F.2d at 573. Thus, “only those
CA-0526-XR, 2008 WL 728333, at *2 n.4 (W.D. Tex. Mar.              injuries that cannot be redressed by the application of a
18, 2008) (“[T]he Fifth Circuit has not held that a heightened     judicial remedy after a hearing on the merits can properly
pleading standard applies to false advertising claims under §      justify a preliminary injunction [or TRO].” Id. As the court
43(a) of the Lanham Act.”). Accordingly, the court will deny       determines that Plaintiff has not satisfied the irreparable harm
Trademark and Johnson's Rule 12(b)(6) motion to dismiss            requirement for a TRO or preliminary injunction, it focuses
Plaintiff's copyright infringement and Lanham Act claims           on this requirement.
(Doc. 19).
                                                                      B. Analysis—Irreparable Harm
IV. Plaintiff's Motion for TRO and Preliminary                     In its Motion, Plaintiff contends that a “showing of a
Injunction and the McWhorters' Motion to Strike                    reasonable likelihood of success on the merits of a copyright



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                             9
Joseph Paul Corporation v. Trademark Custom Homes, Inc., Not Reported in Fed....
   Case 4:21-cv-00492-O Document 104-2 Filed 06/24/21                                 Page 11 of 80 PageID 11885

infringement claim raises a presumption of irreparable harm.”       at 1234. Accordingly, Plaintiff's reliance on these cases is
            10
Pl.'s Mot. 5. This rule, however, has not been adopted by the       misplaced, to the extent it contends that presumed injury
Fifth Circuit. Plains Cotton Co-op. Ass'n of Lubbock, Texas         alone is sufficient to satisfy the irreparable harm requirement
v. Goodpasture Computer Serv., Inc., 807 F.2d 1256, 1261            for injunctive relief. Consistent with Plains Cotton and this
(5th Cir. 1987); see Positive Software Solutions, Inc. v. New       court's prior opinions, the court rejects Plaintiff's argument
Century Mortg. Corp., 259 F. Supp. 2d 531, 537 (N.D. Tex.           that irreparable harm is presumed upon a showing of a
2003) (citing Plains Cotton for the proposition that “a finding     reasonable likelihood of success on the merits of its copyright
of copyright infringement does not give rise to a presumption       infringement claim. See, e.g., H.D. Vest, Inc. v. H.D. Vest
of irreparable harm”); GTE Card Servs. Inc. v. AT&T Corp.,          Mgmt. & Servs., LLC, Case No. 3:09-CV-390-L, 2009 WL
Case No. 3:96-CV-1970-D, 1997 WL 74712, at *2 (N.D.                 1766095, at *4 (N.D. Tex. June 23, 2009) (“Assuming without
Tex.) (discussing Plains Cotton and rejecting “contention that      holding that Plaintiff established a substantial likelihood of
a substantial threat of irreparable injury is to be presumed        prevailing on the merits..., the court rejects its argument that
once there has been a showing of a substantial likelihood of        a substantial threat of irreparable injury is to be presumed in
success on the merits”), aff'd, 124 F.3d 191 (5th Cir. 1997).       such a case. The Fifth Circuit has not so held, and authority
                                                                    from other district courts is not binding on this court.”).
 *13 In Plains Cotton, a copyright infringement case
involving commercial software, the Fifth Circuit held that the      In addition to its presumed injury argument, Plaintiff asserts,
rule of presumed injury applied by the Third Circuit in Apple       based on language in cases outside of the Fifth Circuit,
Computer Incorporated v. Franklin Computer Corporation              that it will suffer irreparable harm if construction of the
“is not established in this circuit” and explained that it          McWhorters' house and the alleged infringement continue
had previously “made it clear” that a TRO or preliminary            because “[t]he failure to grant injunctive relief creates the
injunction “will be denied based on a failure to prove              possibility of permanent loss of customers to a competitor or
separately each of the four elements of the four prong test for     the loss of goodwill.” Pl.'s Mot. 5 (emphasis added); see also
obtaining the injunction.” Id. (citation omitted). The denial       Pl.'s Reply 8 (citing Value Grp., Inc., 800 F. Supp. at 1234;
of the preliminary injunction in Plains Court was affirmed          and Palmetto Builders and Designers, Inc. v. UniReal, Inc.,
because the appellant had relied solely on its irreparable injury   342 F. Supp. 2d 468, 473 (D. S. C. 2004), which in turn cites
presumption argument, which was rejected by the court, and          American Int'l Pictures, Inc. v. Foreman, 576 F.2d 661, 664
had failed to persuade the district court or circuit court that     (5th Cir. 1978)).11 Plaintiff, however, presented no evidence
“any harm stemming from the alleged infringement ... is not         when it initially filed its Motion to support its conclusory
compensable in damages.” Id. The Fifth Circuit in Plains            assertion regarding the possibility of permanent loss of
Cotton also noted that, on the surface, the situation faced by      customers to a competitor or the loss of goodwill. Plaintiff
the appellant did “not seem to present many possibilities for       also made no attempt to explain or address in its Motion why
the infliction of unquantifiable damages.” Id.                      any harm stemming from Defendants' alleged infringement
                                                                    would inflict unquantifiable damages or harm that cannot be
Like the appellant in Plains Cotton, JP Homes and all of            adequately compensated by monetary damages.12
the cases it cites rely on Apple Computer as support for the
rule that irreparable injury is presumed upon a finding of
                                                                     *14 For the first time in its reply brief,13 JP Homes
likelihood of success on the merits. Additionally, the cases
                                                                    offers additional reasons why it believes that it will suffer
cited by JP Homes to support its presumed injury argument
                                                                    irreparable harm if Trademark is allowed to finish building
predate the Fifth Circuit's opinion in Plains Cotton and are
                                                                    the McWhorters' house. According to JP Homes: (1) its
not binding on this court. The cases cited by Plaintiff are
                                                                    competitive position and brand will be damaged since the
also inapplicable for other reasons. The court in Worlds of
                                                                    McWhorters' house is being built in a community in which JP
Wonder determined that, even without the benefit of the injury
                                                                    Homes is established; (2) JP Homes faces injury to its brand,
presumption, the plaintiff had demonstrated that it would
                                                                    reputation, and goodwill because Trademark “is building the
suffer irreparable harm if a preliminary injunction was not
                                                                    McWhorter House at a lower price, which will undercut
granted. Worlds of Wonder, 658 F. Supp. at 356. The court
                                                                    JP Homes'[s] competitive advantage”; and (3) Trademark's
in Value Group similarly determined that the plaintiffs had
                                                                    “marketing practices rely on its sales, and [it] will likely
established irreparable harm and were not relying solely on
                                                                    market the McWhorter house as its own, without reference
the presumed irreparable injury. Value Grp., Inc., 800 F. Supp.
                                                                    to JP Homes'[s] authorship,” and “[t]his again, will cause an


                 © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                            10
Joseph Paul Corporation v. Trademark Custom Homes, Inc., Not Reported in Fed....
   Case 4:21-cv-00492-O Document 104-2 Filed 06/24/21                                 Page 12 of 80 PageID 11886

injury that is not readily quantifiable and will likely cause JP
Homes to lose potential customers.” Pl.'s Reply 7-8 (Doc. 26)       Because Plaintiff's new contentions that it will suffer
(emphasis added).                                                   irreparable harm and the evidence filed for the first time in
                                                                    support of its reply could have been presented in the first
                                                                    instance in support of its Motion and was filed without leave
For support, Plaintiff relies on essentially the same case          of court, the court exercises its discretion and declines to
authority from other circuits.14 In addition, Plaintiff filed       consider the new arguments and evidence filed in support of
a supplemental declaration by Vastano, as well as new               Plaintiff's reply. Even if the court were to consider Plaintiff's
declarations by Owens and Michelle Vastano in support of its        new arguments and supplemental evidence, Plaintiff still not
reply brief.                                                        would be entitled to injunctive relief, as its new arguments
The new evidence filed by Plaintiff in support of its reply brief   and evidence do not support a finding of irreparable harm for
was filed without leave and is the subject of the McWhorters'       a number of reasons.
objection and Motion to Strike and alternative request to file
a surreply after conducting discovery.15 Plaintiff maintains        Plaintiff contends, and Vastano asserts in his supplemental
in response to the McWhorters' Motion to Strike that it             declaration, that JP Homes's competitive position in the
could not have anticipated the affirmative defenses raised          community where Trademark is building the McWhorters'
by the McWhorters when it filed this lawsuit. Plaintiff,            house, as well as North Texas generally, will be damaged.
however, fails to explain why it could not have come forward        Plaintiff asserts, based on the Third Circuit's opinion in Apple
with evidence previously to support its assertion that it           Computer, that such damage is irreparable and incapable of
will suffer irreparable harm in the form of unquantifiable          being quantified. The facts of Apple Computer, however, are
losses if Defendants are not enjoined from constructing the         distinguishable from this case. As noted in Plaintiff's reply
McWhorters' house or other homes using the designs that are         brief, Apple Computer involved a defendant's “wholesale
the subject of Plaintiff's copyright infringement action. When      copying of many of [Apple's] key operating programs.” Pl.'s
“a movant has injected new evidentiary materials in a reply         Reply 8 (quoting Apple Computer, Inc., 714 F.2d at 1254)
without affording the nonmovant an opportunity for further          (emphasis added). Plaintiff's copyright infringement claim,
response,” the court may in its discretion decline to consider      on the other hand, is limited to Trademark's alleged copying
them. Springs Indus., Inc. v. American Motorists Ins. Co., 137      of a single work, The Martinique, and Plaintiff does not
F.R.D. 238, 239-40 (N.D. Tex. 1991). Alternatively, the court       contend that the house being built by Trademark is identical
may allow the nonmovant an opportunity to file a response to        to The Martinique. Moreover, unlike the Value Group case
the new materials, followed by an additional final reply brief      cited by Plaintiff, there is no evidence that JP Homes
by the movant. See id.                                              devoted “significant time, effort, and money” in developing
                                                                    the architectural plan for The Martinique. See Value Grp.,
 *15 Here, Plaintiff does not oppose the McWhorters'                800 F. Supp. at 1232. Even assuming that JP Homes's
alternative request to file a surreply to address the matters       competitive advantage with respect to The Martinique will
raised in its reply but opposes their request to conduct            be compromised in the community where the McWhorters'
discovery before filing a surreply based on its contention          house is being built, Plaintiff's contention and Vastano's
that the McWhorters should already have in their possession         statement that this harm will also extend to and affect JP
information pertaining to their affirmative defenses. Plaintiff     Homes's overall ability to compete using plans other than
also opposes further delay in the resolution of their Motion        The Martinique to build homes in the same community or
for injunctive relief and requests that the McWhorters should       in North Texas generally is purely speculative. This in turn
be required to file any surreply on an expedited basis. In          undercuts Plaintiff's contention that monetary damages for
addition, Plaintiff requests for the first time in its reply in     Trademark's infringing activity are inadequate or incapable
support of its Motion that the court consolidate the trial on the   of being quantified, especially when the alleged infringement
merits of Defendants' liability for copyright infringement with     is limited to Trademark's alleged copying of The Martinique
the preliminary injunction hearing before Defendants have           plan to build the McWhorters' house.
the opportunity to conduct discovery in this case. JP Homes
“acknowledges that the record on monetary damages issues            Moreover, in its Complaint, JP Homes seeks with respect
has not been developed,” but it maintains that “such issues         to its copyright infringement claim “actual damages, the
could be bifurcated.” Pl.'s Reply 3 (Doc. 25).                      Defendants' profits, direct and indirect profits, statutory



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                             11
Joseph Paul Corporation v. Trademark Custom Homes, Inc., Not Reported in Fed....
   Case 4:21-cv-00492-O Document 104-2 Filed 06/24/21                                 Page 13 of 80 PageID 11887

damages, attorney's fees.” Pl.'s Compl. ¶ 40. JP Homes's            quality materials. Pl.'s Reply 7-8 (citing Vastano Supp. Decl.
acknowledgment that the record on monetary damages has              and Pl.'s Reply App. ¶¶ 17-20). Further, Plaintiff has not
not been fully developed also suggests that it will be able to      presented any evidence to demonstrate that Trademark uses
develop a basis to support its request for an award of damages      lower quality materials to build houses or has “palmed
for either actual damages and profits or statutory damages          off” JP Homes's designs as a cheaply made product, and
and attorney's fees for its copyright infringement claim. Thus,     Vastano's statement that JP Homes will be irreparably harmed
this acknowledgment by Plaintiff and its request for monetary       if Trademark engages in such conduct is based on speculation
damages appear to be at odds with its contention that an            and is insufficient to establish irreparable harm. See, e.g.,
award of damages would be inadequate or incapable of being          Slide Fire Sols., L.P. v. Bump Fire Sys., LLC, 3:14-CV-3358-
quantified. Regardless, Plaintiff has not adequately explained      M, 2016 WL 3361552, at *2 (N.D. Tex. Apr. 14, 2016)
why an award of the types of damages requested would be             (“Plaintiff ... fails to offer any evidence to support Nichols's
inadequate, and its contentions and evidence in this regard are     assertion that Bump Fire's alleged lower priced products have
conclusory and based on speculation. While courts are willing       changed the pricing expectations of Slide Fire's current or
to entertain a loss of customers or goodwill as a harm, the         potential customers. Even if Plaintiff had established loss of
movant must come forward with evidence that such an injury          market share or price erosion, such evidence would not be
is irreparable by showing that the loss cannot be measured in       sufficient, without more, to establish irreparable harm.”).
money damages and monetary damages would be inadequate.
See Millennium Restaurants Group, Inc. v. City of Dallas, 181       Finally, Plaintiff's delay in seeking a TRO and preliminary
F. Supp. 2d 659, 666 (N.D. Tex. 2001).                              injunction militates against the issuance of a TRO or
                                                                    preliminary injunction. Boire v. Pilot Freight Carriers, Inc.,
 *16 Plaintiff also asserts, and Vastano states, that JP Homes's    515 F.2d 1185, 1193 (5th Cir. 1975) (affirming district court's
brand, good will, and reputation as a custom home builder           denial of temporary injunctive relief where movant, among
will be harmed and potential customers will not want to             other things, delayed three months in making its request);
use JP Homes's designs or building services “if Trademark           H.D. Vest, Inc., 2009 WL 1766095, at *4 (concluding
is building JP Homes'[s] designs at a lower price point             that unexplained delay of approximately five months was
by lowering the quality of the construction materials” or           sufficient to undercut claim of irreparable harm). Owens,
“[i]f Trademark continues to palm off JP Homes'[s] design           who was the JP Homes sales representative that worked with
as a cheaply made product.” Pl.'s Reply App. ¶¶ 17-20               the McWhorters, states in her declaration that, as early as
(emphasis added). In addition, Vastano states that JP Homes's       December 2015, after she learned that the McWhorters were
reputation for building houses with unique home designs will        not going to move forward with JP Homes building their
be damaged if another builder constructs a house that is the        home and had visited a real estate agent who refers customers
same or substantially similar to a house created by JP Homes        to builders that often use architectural plans created by others,
because potential customers will view JP Homes's designs            she warned the McWhorters (through their new real estate
as “common or run-of-the-mill.” Id. ¶ 17. This reasoning,           agent) to refrain from using any part of the architectural plan
however, again conflates the harm that may result from              created by JP Homes. Pl.'s Reply App. 20. According to
Trademark's alleged use of The Martinique design to build           Owens, the McWhorters' new real estate agent responded by
the McWhorters' house with JP Homes's ability to market             asking what percentage of the plan designed by JP Homes
its designs and building services to potential customers for        would have to be changed to not be considered the same plan.
other architectural plans, and Plaintiff has not established that   Id. Thus, JP Homes strongly suspected that the McWhorters
harm resulting from Trademark's copying of The Martinique           planned to use the house plan that is the subject of this
cannot be adequately compensated by an award of monetary            action as early as December 2015 but waited until June
damages.                                                            2016 before filing suit and seeking injunctive relief, after
                                                                    construction on the McWhorters' house was well underway.16
Plaintiff's contention that “Trademark's marketing efforts do       In the interim period, JP Homes submitted its registration
not reference JP Homes'[s] authorship, which will cause JP          materials for The Martinique to the United States Copyright
Homes to lose potential customers” also appears to conflict         Office on February 2, 2016, and threatened to take legal
with its contention and assumption that JP Homes will lose          action against Trademark and the McWhorters in April 2016,
potential customers if they learn that Trademark is building        which reinforces the court's determination that JP Homes was
a house substantially similar to The Martinique using lower         aware of the allegedly infringing activity that it now seeks to



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                             12
Joseph Paul Corporation v. Trademark Custom Homes, Inc., Not Reported in Fed....
    Case 4:21-cv-00492-O Document 104-2 Filed 06/24/21                                   Page 14 of 80 PageID 11888

                                                                      reply brief without leave of court, and its determination that
enjoin for a substantial period of time before filing suit and
                                                                      Plaintiff would not be entitled to a TRO or preliminary
seeking expedited injunctive relief. Based on these facts, the
                                                                      injunction even if the court were to consider JP Homes's new
court determines that Plaintiff's unexplained and undue delay
                                                                      evidence and arguments.
of approximately six months strongly undercuts its claim of
irreparable harm and contention regarding the need for urgent
relief.                                                               V. Conclusion
                                                                      For the reasons stated, the court denies Defendants
 *17 Having determined that Plaintiff has failed to satisfy           Trademark Custom Homes, Inc. and Eric Emil Johnson'
the irreparable harm requirement, the court need not address          Motion to Dismiss Pursuant to Rule 12(b)(1) and 12(b)
the other factors for a TRO or preliminary injunction17               (6) (Doc. 19); denies Plaintiff's Motion for Temporary
and will deny Plaintiff's Motion for TRO and Motion                   Restraining Order and Preliminary Injunction (Doc. 7);
for Preliminary Injunction for failure to satisfy all four            denies as moot Plaintiff's request for a hearing on its Motion
requirements necessary for a TRO and preliminary injunction.          for Preliminary Injunction and request to consolidate the
The court's denial of Plaintiff's Motion for TRO and Motion           hearing on the Motion for Preliminary Injunction with the trial
for Preliminary Injunction moots JP Homes's request for a             on the merits before Defendants have had the opportunity to
hearing and request for expedited consideration of whether            conduct discovery (Docs. 25, 28); denies as moot Defendants
Defendants are liable for copyright infringement. Moreover,           Cash McWhorter's and Kimberly McWhorter's Motion to
Defendants are entitled to conduct discovery before a trial           Strike Plaintiff's Reply Brief and Appendix to its Reply
or hearing on the merits of Plaintiff's copyright infringement        to McWhorters' Response in Opposition to Request for
claim against them, and while Plaintiff has not demanded that         Temporary Restraining Order and Preliminary Injunction and,
its claims be decided by a jury, Defendants have demanded a           alternatively, Motion for Leave to File Surreply (Doc. 31);
jury trial, and conversion of a preliminary injunction hearing        and denies as moot Plaintiff's Motion for Hearing (Doc. 41).
to a trial on the merits cannot be in derogation of a party's
right to a jury trial. See Fed. R. Civ. P. 65(a)(2). Accordingly,     It is so ordered this 16th day of September, 2016.
the court will deny as moot Plaintiff's request for a hearing
and expedited consideration of its copyright infringement
claim. The McWhorters' Motion to Strike will also be denied           All Citations
as moot in light of the court's decision not to consider the
                                                                      Not Reported in Fed. Supp., 2016 WL 4944370
new arguments and materials filed in support of Plaintiff's


Footnotes
1       This request appears in Plaintiff's replies, which were filed in support of its Motion for injunctive relief.
2       Plaintiff's allegation in its pleadings that “Trademark advertises and markets itself using photographs of a house that JP
        Homes designed” appears to refer to a house, other than the one being built by Trademark for the McWhorters, that was
        built using architectural plans different from The Martinique.
3       In its Motion, Plaintiff requests injunctive relief that “includes an order that Defendants, and all those acting in concert with
        them, cease using all infringing plans and drawings, and an order enjoining the continued construction of the infringing
        house.” Pl.'s Mot. 2. Plaintiff further requests “entry of a preliminary injunction that enjoins Defendants, and all those
        acting in concert with them, from acts of infringement and contributory infringement, including but not limited to (1) using
        all infringing plans and drawings, (2) constructing or continuing to construct infringing structures, including the house
        under construction for the McWhorters.” Id.
4       Plaintiff's Exhibit D also includes a June 13, 2016 letter from Plaintiff's counsel to the Copyright Office, which includes
        a “Request for recordation of Copyright Assignment,” Pl.'s Mot. App. 19, as well as a Copyright Office Receipt
        acknowledging receipt of “2 DCS” forms, a cover letter from Plaintiff's counsel, and payment with respect to “The Mitchell”
        on June 14, 2016; however, the relevance in this case of any copyright by JP Homes for “The Mitchell” is unclear. See
        id. at 20.
5       Plaintiff's passing reference to “unfair competition” only appears on the first and ninth pages of its Complaint. The Lanham
        Act includes a statement of its purposes, which includes “protect[ing] persons engaged in [commerce within the control
        of Congress] against unfair competition,” 15 U.S.C. § 1127. According to Lexmark, the concept of “unfair competition”




                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                 13
Joseph Paul Corporation v. Trademark Custom Homes, Inc., Not Reported in Fed....
    Case 4:21-cv-00492-O Document 104-2 Filed 06/24/21                                 Page 15 of 80 PageID 11889

      was understood to concern “injuries to business reputation and present and future sales.” Lexmark Int'l, Inc., 134 S. Ct.
      at 1389-90. From this, the court concluded that in a suit for false advertising under § 1125(a), “a plaintiff must allege an
      injury to a commercial interest in reputation or sales.” Id.
6     Trademark did not file a reply in support of its motion to dismiss to address whether Lexmark's standing analysis applies
      to Plaintiff's false advertising and unfair competition claim under the Lanham Act. Based on the reasoning in Lexmark
      regarding “unfair competition,” Plaintiff's response to the motion to dismiss, and the manner in which Plaintiff pleaded
      its Lanham Act claim, the court concludes that Plaintiff's claim is one for relief under § 1125(a), even though Plaintiff
      refers to it as one for false advertising and unfair competition. The court makes this clarification because the Court in
      Lexmark made clear that it was only deciding “the appropriate analytical framework for determining a party's standing to
      maintain an action for false advertising under [ § 1125(a) of] the Lanham Act,” not the framework for determining standing
      for the parties' other claims under federal copyright, patent, and antitrust law, or North Carolina's unfair-competition law.
      Lexmark Int'l, Inc., 134 S. Ct. at 1385 and n.2.
7     Although Trademark's motion does not address the zones of interest test for standing under the Lanham Act, the court
      determines that Plaintiff's alleged injury—loss of customers and damage to its business reputation—are the type of injuries
      to commercial interests that the Lanham Act protects. See Lexmark Int'l, Inc., 134 S. Ct. at 1393. JP Homes is suing as
      a business engaged in commerce that is within the control of Congress and whose position in the marketplace has been
      allegedly damaged by Trademark's and Johnson's false advertising. See id.(quoting 28 U.S.C. § 1127). Accordingly,
      Plaintiff's Lanham Act claim falls within the zone of interests protected by the statute. Id.
8     Trademark's and Johnson's motion to dismiss references 17 U.S.C. § 412, which provides as follows regarding
      registration of a copyright:
         In any action under this title, other than an action brought for a violation of the rights of the author under section
         106A(a), an action for infringement of the copyright of a work that has been preregistered under section 408(f) before
         the commencement of the infringement and that has an effective date of registration not later than the earlier of 3
         months after the first publication of the work or 1 month after the copyright owner has learned of the infringement, or
         an action instituted under section 411(c), no award of statutory damages or of attorney's fees, as provided by sections
         504 and 505, shall be made for—
            (1) any infringement of copyright in an unpublished work commenced before the effective date of its registration; or
            (2) any infringement of copyright commenced after first publication of the work and before the effective date of its
            registration, unless such registration is made within three months after the first publication of the work.
      17 U.S.C. § 412. Even if a plaintiff is precluded under this section from recovering statutory damages or attorney's fees for
      the defendant's infringement, it may still be entitled to an award of actual damages, the defendant's profits, and injunctive
      relief. See 17 U.S.C. §§ 502, 504. Thus, failure to comply with section 412’s registration requirement is not necessarily
      fatal to a claim for copyright infringement.
9     JP Homes has pleaded that it submitted its application, fee, and deposit for “The Martinique” on February 2, 2016. See
      Pl.'s Compl. ¶ 9. The issue raised by Trademark and Johnson concerns the timing of Plaintiff's registration for “The
      Martinique” in light of their contention that they received the plans from the McWhorters on October 13, 2015, a fact which
      is outside of the pleadings and cannot be considered by the court in ruling on the motion to dismiss under Rule 12(b)(6).
10    For support, Plaintiff relies on the following cases: Value Grp., Inc. v. Mendham Lake Estates, L.P., 800 F. Supp. 1228,
      1234 (D. N. J. 1992);Worlds of Wonder v. Veritel Learning Sys., Inc., 658 F. Supp. 351, 356 (N.D. Tex. 1986) (citing
      Apple Computer, Inc. v. Franklin Computer Corp., 714 F.2d 1240, 1254 (3d Cir. 1983)); and Entertainment & Sports
      Programming Network, Inc. v. Edinburg Cmty. Hotel, Inc., 623 F. Supp. 647, 656 (S.D. Tex. 1985). The Entertainment
      & Sports Programming Network opinion cited by Plaintiff was subsequently amended and superseded byEntertainment
      and Sports Programming Network, Inc. v. Edinburg Community Hotel, Inc., 623 F. Supp. 647 (S.D. Tex. 1985), which
      also concluded that irreparable harm is presumed when a copyright is infringed.
11    Plaintiff actually cited page 1324 of the New Jersey district court's opinion in Value Group to support its irreparable harm
      argument; however, this appears to be a typographical error, as there is no page 1324 in this opinion, and the court's
      analysis regarding irreparable harm in that case starts on page 1233.
12    See Chacon v. Granata, 515 F.2d 922, 925 (5th Cir. 1975) (concluding that irreparable harm requires a showing that:
      (1) the harm to Plaintiff is imminent (2) the injury would be irreparable and (3) that Plaintiff has no other adequate legal
      remedy).
13    As previously noted, JP Homes filed separate replies and reply briefs to the separate responses filed by (1) Trademark
      and Johnson, and (2) the McWhorters. Both reply briefs are substantially the same with respect to Plaintiff's irreparable
      harm analysis. Accordingly, to avoid duplication, the court's citations to Plaintiff's reply brief herein will be to Plaintiff's



              © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                14
Joseph Paul Corporation v. Trademark Custom Homes, Inc., Not Reported in Fed....
  Case 4:21-cv-00492-O Document 104-2 Filed 06/24/21                                  Page 16 of 80 PageID 11890

      reply brief to the McWhorters' response to Plaintiff's Motion for injunctive relief (Doc. 29), unless otherwise specified.
      Plaintiff also filed two separate appendices in support of its replies. The two appendices are the same, except that the
      appendix filed with respect to the McWhorters' response contains Vastano's supplemental declaration and exhibits, in
      addition to the declarations for Owens and Michelle Vastano. The court's citations to Plaintiff's reply appendix will likewise
      be to the appendix responsive to the McWhorters' response to Plaintiff's Motion (Doc. 30).
14    Plaintiff cited one additional case in its reply, Haas Outdoors, Incorporated v. Oak Country Camo., Incorporated, 957 F.
      Supp. 835, 838 (N.D. Miss. 1997); however, the finding of irreparable harm in this case was based on the presumption
      already rejected by this court.
15    The McWhorters contend that the claims and issues in this case involve “heavily disputed factual contentions” that will
      require “detailed discovery, depositions, [and] expert witnesses.” McWhorters' Mot. to Strike 1-2. The McWhorters assert
      that they are entitled to develop fully their defenses, positions, and theories of law in advance of the trial of this cause.
      JP Homes responds that it is not opposed to the McWhorters' request to file a surreply but opposes the Motion to Strike.
      JP Homes also opposes the McWhorters' request to conduct discovery before filing their surreply because they have not
      indicated what additional discovery is needed to respond to JP Homes's Motion for injunctive relief, and any evidence they
      seek to support their affirmative defenses in response to JP Homes's Motion should be within their possession, custody,
      or control. Additionally, JP Homes contends that the liability portion of its claims on the merits is fairly straightforward
      and can be resolved without the need for discovery. JP Homes further contends that the McWhorters could have raised
      any concerns by conference after receiving it reply brief and appendix, rather than waiting eight days and then filing a
      motion to strike, and waiting thirteen days to confer. To avoid further delay, JP Homes requests that the court require the
      McWhorters to file any surreply within three days of the filing of its August 9, 2016 response to the Motion to Strike.
16    According to Plaintiffs' reply brief, the McWhorters' house is 35% or 40% complete.
17    The court's decision not to address the remaining factors is not a comment on the strength or weaknesses of the parties'
      contentions.


End of Document                                                       © 2021 Thomson Reuters. No claim to original U.S.
                                                                                                  Government Works.




              © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                              15
3M Co. v. Christian Investments LLC, Not Reported in F.Supp.2d (2011)
   Case 4:21-cv-00492-O Document 104-2 Filed 06/24/21                          Page 17 of 80 PageID 11891

                                                              is whether it is permissible to issue a preliminary injunction
                                                              addressed to persons and entities that have not yet received
                  2011 WL 3678144
                                                              service of process.
    Only the Westlaw citation is currently available.
      United States District Court, E.D. Virginia,
                 Alexandria Division.
                                                              I.
              3M COMPANY, Plaintiff,
                                                              Plaintiff, 3M Company (“3M”), a Delaware corporation with
                      v.                                      its principal place of business in St. Paul, Minnesota, is
          CHRISTIAN INVESTMENTS                               a long-established, multi-national company that provides
          LLC, d/b/a Protected Domain                         a wide variety of products and services in a number of
                                                              different fields. For decades, 3M has continuously used
           Services, et al., Defendants.
                                                              the mark and trade name “3M,” as well as various other
                                                              marks and names that include 3M, to indicate the source,
                        No. 1:11cv627.
                                                              affiliation, and sponsorship of its products and services. In
                               |
                                                              this regard, 3M has long maintained and operated an official
                        Aug. 19, 2011.
                                                              website at the domain names 3m.com and mmm.com. 3M
Attorneys and Law Firms                                       also operates various other websites accessible via domain
                                                              names incorporating “3m,” such as 3mtechnologies.com,
Timothy J. McEvoy, Cameron McEvoy, PLLC, Fairfax, VA,         3mcompany.com, 3mtouchsystems.com, and 3munitek.com.
for Plaintiff.
                                                              Defendants in this action, many of which are foreign,
Charles Paul Chalmers, Shaun Robert Snader, Wilson Sonsini    fall into three groups. The first group of defendants, the
Goodrich & Rosati PC, Washington, DC, for Defendants.
                                                              “Registrant Defendants,”1 consists of eighteen companies
                                                              and individuals who own and operate online gambling
                                                              websites. The Registrant Defendants direct customers to
MEMORANDUM OPINION
                                                              their websites by registering and using domain names that,
T.S. ELLIS, III, District Judge.                              according to 3M, are identical or confusingly similar to 3M's
                                                              mark. Moreover, 3M alleges that the Registrant Defendants
 *1 In this trademark infringement dispute, the plaintiff,    prominently display an identical or highly similar copy
a large, multi-national company, alleges that numerous        of 3M's logo on their websites. In short, 3M alleges that
defendants, many of which are foreign companies and           the Registrant Defendants are using 3M's mark to direct
individuals, are using its famous mark to promote online      customers to their online gambling websites and to give those
gambling websites. Soon after filing its complaint, but       websites a sense of legitimacy by implying an affiliation with
before completing service of process on all defendants, the   3M, a reputable multi-national company.
plaintiff filed a motion for a preliminary injunction. By
Order dated July 29, 2011, a temporary restraining order      The second group of defendants, the “Hosting Service
was issued against only those defendants that had already     Defendants,”2 consists of seven corporate entities that
been served with a copy of the complaint and summons, in      provide internet hosting services to the Registrant
accordance with Rule 4, Fed.R.Civ.P. (hereinafter “service    Defendants, or otherwise have control over the infringing
of process”). See 3M Company v. Christian Investments         websites.
LLC, No. 1:11cv627 (E.D.Va. July 29, 2011) (Order). At the
July 29, 2011 hearing, the plaintiff was invited to submit    *2 The final group of defendants, the “Defendant Domain
supplemental briefing on whether it was appropriate, as
                                                              Names,”3 consists of the fifty-one domain names that,
plaintiffs requested, to convert the temporary restraining
                                                              according to 3M, are identical or confusingly similar to
order into a preliminary injunction applicable to all non-
                                                              3M's mark. The domain names are all registered to the
domain-name defendants, including those that have not yet
                                                              Registrant Defendants and appear on a registry of domain
received service of process. Plaintiff has now submitted
supplemental briefing, and the question squarely presented


               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                       1
3M Co. v. Christian Investments LLC, Not Reported in F.Supp.2d (2011)
   Case 4:21-cv-00492-O Document 104-2 Filed 06/24/21                                Page 18 of 80 PageID 11892

names owned and controlled by VeriSign, Inc. (“VeriSign”),
which is located in Dulles, Virginia.4                             A hearing on 3M's motion for a preliminary injunction was
                                                                   held on July 29, 2011. Following the hearing, a temporary
On June 10, 2011, 3M filed a nine-count complaint stating          restraining order issued against the three defendants that
claims for (i) trademark infringement, under 15 U.S.C. §§          had already been served with a copy of the summons
1114(1), 1117(a); (ii) trademark dilution, under 15 U.S.C.         and complaint, namely: (i) Christian Investments LLC, d/
§ 1125(c); (iii) unfair competition, under 15 U.S.C. §             b/a Protected Domain Services, (ii) Domains By Proxy,
1125(a); (iv) cybersquatting, under 15 U.S.C. § 1125(d)(1);        Inc., and (iii) GoDaddy.com. See 3M Company v. Christian
(v) common law trademark and trade name infringement; (vi)         Investments LLC, No. 1:11cv627 (E.D.Va. July 29, 2011)
common law unfair competition; (vii) common law unjust             (Order). In essence, the temporary restraining order enjoins
enrichment; (viii) business conspiracy, under Va.Code § 18.2–      these three defendants from using the 3M mark or any
499 et seq.; and (ix) contributory liability. A few days after     other mark that is confusingly similar to the 3M mark. Id.
filing its complaint, 3M sent courtesy copies of the complaint     The temporary restraining order also prohibits these three
to the non-domain-name defendants by email, explaining to          defendants from providing internet hosting services for any
them in a cover letter that: (i) 3M had filed a lawsuit against    websites using 3M's mark. Id. Initially granted for ten days,
them, (ii) 3M was in the process of formally serving the           this temporary restraining order was later modified to run
complaint and summons; and (iii) 3M intended to file a             for fourteen days from the date of entry and also renewed,
motion for a preliminary injunction.                               for good cause, for an additional fourteen days so that the
                                                                   temporary restraining order is now effective until August
3M moved for a preliminary injunction against all non-             26, 2011. See 3M Company v. Christian Investments LLC,
domain-name defendants on June 24, 2011. Three days later,         No. 1:11cv627 (E.D.Va. Aug. 12, 2011) (Order). At the July
on June 27, 2011, 3M served its motion papers on the non-          29, 2011 hearing, 3M was invited to submit supplemental
domain-name defendants by mailing the papers to each non-          briefing on whether a preliminary injunction could properly
domain-name defendant's last known address, or, if 3M was          be issued against the remaining non-domain-name defendants
aware that a non-domain-name defendant was represented             who have not yet been served with a copy of the complaint
by an attorney, to that attorney's address. 3M also provided       and summons, pursuant to Rule 4, Fed.R.Civ.P.6 3M has
the non-domain-name defendants with courtesy copies of             submitted a supplemental brief, and hence this issue is now
its motion papers by email. Because the exhibits were too          ripe for disposition.
voluminous to transmit by email, the email did not include
copies of the exhibits to the declarations supporting 3M's
motion. Instead, 3M set up a webpage with links to these
                                                                   II.
exhibits, as well as the rest of its motion papers, and sent an
email to the non-domain-name defendants on June 30, 2011            *3 Analysis of the question whether service of process is
with a live link to this webpage.                                  required prior to the issuance of a preliminary injunction
                                                                   properly begins with Rule 65, Fed.R.Civ.P., which governs
After filing its motion for a preliminary injunction, 3M filed a   the issuance of both temporary restraining orders and
first amended complaint on July 18, 2011. The first amended        preliminary injunctions. As it happens, neither the Rule's text
complaint dropped some of the defendants named in the              nor the advisory committee notes provide a clear answer to
original complaint and added a few new defendants.5 The            this question. Although the Rule's text notes that it binds only
same day it filed the first amended complaint, 3M served the       those persons “who receive actual notice of it by personal
papers underlying its motion for a preliminary injunction on       service,” see Rule 65(d)(2), Fed.R.Civ.P., the Rule does not
the new defendants (except for the new Defendant Domain            specify whether that service must be made pursuant to Rule 4,
Names) by mailing a copy to each new defendant's last known        Rule 4.1, or Rule 5, nor does the Rule specify whether service
address. Moreover, over the following two days, 3M sent            of the summons and complaint must precede the service of
courtesy emails to the new defendants, attaching copies of         the temporary restraining order or preliminary injunction.
their motion papers, except for the voluminous exhibits to the
declarations; however, as it did with the original defendants,     Accordingly, analysis must then proceed to case law, which
3M provided a link to a webpage where the new defendants           at it happens, is somewhat sparse and neither clear nor
could (and still may) access and download these documents.         entirely uniform. What is clear is that service of process is


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                             2
3M Co. v. Christian Investments LLC, Not Reported in F.Supp.2d (2011)
   Case 4:21-cv-00492-O Document 104-2 Filed 06/24/21                                 Page 19 of 80 PageID 11893

not required prior to the issuance of a temporary restraining        *4 Similarly, in Gilchrist v. Gen. Elec. Capital Corp., 262
order. Indeed, the Fourth Circuit has stated that “the power        F.3d 295, 301 (4th Cir.2001), the Fourth Circuit confronted
to enter temporary restraining orders is a power to preserve        the question whether creditors in a bankruptcy action initiated
the status quo for the purposes of the litigation and the power     in the Southern District of Georgia had standing to appeal an
to enter such orders in advance of the service of process           injunction entered against them in a related debt collection
is universally recognized.” Internatio–Rottterdam, Inc. v.          action filed in the District of South Carolina, even though
Thomsen, 218 F.2d 514, 516 (4th Cir.1955). This sensible            the Georgia creditors were not parties to the debt collection
result is necessary if temporary restraining orders are to do the   action. In resolving that issue, the Fourth Circuit cited
work contemplated by Rule 65, namely to preserve the status         Titanic for the proposition that “any injunction entered against
quo and prevent irreparable harm while service of process           individuals is an in personam action that may be enforced
is completed and a motion for a preliminary injunction is           against individuals only over whom the court has personal
adjudicated.                                                        jurisdiction.” Id. The Fourth Circuit then stated that “unless
                                                                    the district court had personal jurisdiction over the Georgia
Although a temporary restraining order is in the nature of          creditors and they were served with process, the district court
an injunction, it is plainly quite different from a preliminary     could be without power to enforce an injunction against them,
injunction, as it may last for, at most, only twenty-eight days.7   unless, of course, they could be shown to have been ‘in active
Preliminary injunctions, by contrast, may last far longer;          concert or participation with’ parties over whom the court had
indeed, a preliminary injunction may continue in effect until       jurisdiction.” Id. (citation omitted) (emphasis added). Thus,
final disposition of the dispute or until vacated, whichever        under Titanic and Gilchrist, the Fourth Circuit has made clear
occurs earlier. This significant difference has understandably      that an injunction, including a preliminary injunction, cannot
led some courts to a different conclusion with respect to           be enforced against a defendant over whom a district court
whether service of process is a required antecedent to the issue    has not obtained personal jurisdiction through valid service
of a preliminary injunction.                                        of process.8

Although the case law is not entirely uniform, decisions in         Courts outside the Fourth Circuit have also concluded that
this circuit and the better reasoned decisions elsewhere point      service of process is a prerequisite to the issuance of an
persuasively to the conclusion that service of process is a         enforceable preliminary injunction.9 The rationale articulated
prerequisite to the issuance of an enforceable preliminary          by these courts is largely the same, namely that a district court
injunction. For example, in R.M.S. Titanic, Inc. v. Haver,          may not issue an injunction until it has personal jurisdiction
171 F.3d 943, 958 (4th Cir.1999), the Fourth Circuit
                                                                    over the defendant,10 and such jurisdiction does not exist until
held that a district court's preliminary injunction against a
company was unenforceable because the district court did            there is valid service of process.11 Indeed, a review of federal
not obtain personal jurisdiction over the company through           case law reflects that many courts, without analysis, clearly
valid service of process. In Titanic, the district court issued     decline to issue preliminary injunctions before there has been
a preliminary injunction prohibiting a company from visiting        service of process.12
and photographing the wreckage of the Titanic. On appeal,
the Fourth Circuit began its analysis of the enforceability of      To be sure, a few courts, relying chiefly on Corrigan Dispatch
the preliminary injunction by reiterating the settled principle     Co. v. Casa Guzman, S.A., 569 F.2d 300 (5th Cir.1978),
of law that “a party cannot obtain injunctive relief against        have held that service of process is not a prerequisite to
another without first obtaining in personam jurisdiction over       the issuance of a preliminary injunction.13 These cases are
that person or someone in legal privity with that person.” Id.      not persuasive. In Corrigan, an interpleader action brought
at 957. The Fourth Circuit then concluded that the district         under 28 U.S.C. § 1335, the district court issued a preliminary
court lacked in personam jurisdiction because process was           injunction requiring delivery of perishable goods held by
neither issued nor served on the company, and, as a result,         a warehouseman. On appeal, the Fifth Circuit rejected an
the preliminary injunction was vacated. Id. at 958. Titanic,        argument that the injunction was invalid because one of the
therefore, may be viewed as standing for the principle that         parties had not received service of process at the time the
service of process on a defendant is a prerequisite to the          injunction was issued:
issuance of a preliminary injunction against that defendant.




                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                               3
3M Co. v. Christian Investments LLC, Not Reported in F.Supp.2d (2011)
    Case 4:21-cv-00492-O Document 104-2 Filed 06/24/21                                 Page 20 of 80 PageID 11894

                                                                     on a foreign defendant. Moreover, 3M can request to serve
   It is not grounds for reversal that the trial court's
                                                                     process on the foreign defendants by alternative means.
   interlocutory order was issued prior to the time that
   appellant was made a party by substitute service of process.      See Fed.R.Civ.P. 4(f)(3) (permitting service of summons
                                                                     “by other means not prohibited by international agreement,
   Rule 65(a) does not require service of process. The Rule
   does require notice to the adverse party.... The sufficiency      as the court orders”); see also Rio Properties, Inc. v. Rio
   of written and actual notice is a matter for the trial court's    Int'l Interlink, 284 F.3d 1007, 1015 (9th Cir.2002) (noting
   discretion.                                                       that, pursuant to Rule 4(f)(3), “trial courts have authorized
    *5 Id. at 302 (emphasis added).                                  a wide variety of alternative methods of service including
                                                                     publication, ordinary mail, mail to the defendants last known
Corrigan is neither persuasive nor binding. To begin with,
                                                                     address, delivery to the defendant's attorney, telex, and most
it is an interpleader action which has its own rules for
                                                                     recently, email.”). 3M has not requested permission to serve
preliminary injunctions. See Fed.R.Civ.P. 65(e)(2) (stating
                                                                     process on the foreign defendants by alternative means, and
that Rule 65 does not modify “28 U.S.C. § 2361, which relates
                                                                     hence the permissibility of doing so in this case is neither
to preliminary injunctions in actions of interpleader or in
                                                                     reached nor decided here.
the nature of interpleader”). But beyond this, Gilchrist and
Titanic, binding authority in this district, point persuasively in
                                                                     In sum, it is premature to convert the temporary restraining
the opposite direction, holding that a preliminary injunction
                                                                     order into a preliminary injunction against all defendants
is not enforceable against a party that has not received valid
                                                                     because 3M has not completed service of process on
service of process. See Gilchrist, 262 F.3d 295 at 301; Titanic,
                                                                     all non-domain-name defendants. Moreover, although there
171 F .3d at 958. Thus, notwithstanding Corrigan and its
                                                                     is little dispute that there is subject matter jurisdiction
progeny, it is appropriate to conclude that service of process
                                                                     over the claims, there is doubt as to whether there is a
is a required antecedent to the issuance of an enforceable
                                                                     “reasonable probability” that personal jurisdiction exists over
preliminary injunction.
                                                                     each defendant. Catalog Mktg. Servs., Ltd ., 1989 WL 42488,
3M argues that this conclusion will impose a hardship on             at *2.14
plaintiffs, like itself, who are suing foreign defendants and
must serve process in accordance with the Hague Convention            *6 Nothing prohibits plaintiff from moving for a preliminary
or by Letters Rogatory. Unlike domestic service, which may           injunction against any defendants that have been served
take a few days or weeks, 3M emphasizes that service in              with process. However, any such motion must include
foreign countries may take from three months to more than            affidavits or other competent evidence sufficient to establish a
a year, a delay driven to some extent by the requirement             “reasonable probability” that personal jurisdiction exists over
that the pleadings must be translated into the language of           those defendants. Id.
each defendant's country of residence. The short answer to
the 3M's understandable concern is that 3M, and similarly            An appropriate Order will issue.
situated plaintiffs, can name the registrar and registry as
defendants, and after serving process, move for a preliminary
                                                                     All Citations
injunction requiring the registrar or registry to disable the
infringing domain names while service of process is perfected        Not Reported in F.Supp.2d, 2011 WL 3678144


Footnotes
1       See First Am. Compl. ¶¶ 2–19.
2       See First Am. Compl. ¶¶ 21–27.
3       See First Am. Compl. ¶ 29.
4       A “registry” is “the single official entity that maintains all official records regarding registrations in the TLD (top level
        domain)....” Fleetboston Fin. Corp. v. Fleetbostonfinancial.com, 138 F.Supp.2d 121, 123 n.2 (D.Mass.2001) (internal
        citations and quotations omitted). A “registrar” is “one of several entities, for a given TLD, that is authorized by ICANN
        [Internet Corporation for Assigned Names and Numbers] to grant registration of domain names to registrants.” Id.




                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                               4
3M Co. v. Christian Investments LLC, Not Reported in F.Supp.2d (2011)
    Case 4:21-cv-00492-O Document 104-2 Filed 06/24/21                                  Page 21 of 80 PageID 11895

5     Specifically, 3M added six defendants and dropped three defendants from the Registrant Defendants. 3M also dropped
      one of the Hosting Service Defendants. Also, 3M added five domain names and dropped one domain name from the
      Defendant Domain Names.
6     A domain name is not a proper party unless personal jurisdiction cannot be asserted over the registrant, or the registrant
      cannot be found. In that event, the action may only proceed in rem against the domain name under the Anticybersquatting
      Consumer Protection Act (“ACPA”), which requires sending notice to the registrant's listed email and postal addresses
      and publishing notice of the action as the court may direct. See, e.g., Globalsantafe Corp. v. Globalsantafe.com, 250
      F.Supp.2d 610, 615 (E.D.Va.2003) (citing 15 U.S.C. § 1125(d)(2)(A)(ii)(aa) & (bb)).
7     A temporary restraining order may initially last for fourteen days, but may also be extended for a “like period” if good
      cause is shown, or for a longer period with consent of the adverse party. Fed.R.Civ.P. 65(b)(2).
8     See also Baines v. City of Danville, Va., 337 F.2d 579, 598–99 (4th Cir.1964), overruled on other grounds by Mitchum v.
      Foster, 407 U.S. 225 (1972) (“If, as here, the court refuses [a temporary restraining order], no process of any kind having
      issued, nothing remains before the court unless and until process is served. After service of process, the applicant may
      apply for a temporary injunction, but, if there has been no service, there is no foundation for further proceedings against
      unserved parties.”) (emphasis added).
      It is worth noting, however, that the issue of personal jurisdiction does not need to be fully litigated before a court may
      issue a preliminary injunction. Even if there is a dispute about whether the facts provide a basis for the court's jurisdiction
      over the defendant, a court may issue a preliminary injunction binding that defendant as long as there is “ ‘a reasonable
      probability of ultimate success upon the question of jurisdiction when the action is tried on the merits.’ “ See Catalog
      Mktg. Servs., Ltd. v. Savitch, No. 88–3538, 1989 WL 42488, at *2 (4th Cir. Apr. 24, 1989) (quoting Visual Scis., Inc. v.
      Integrated Commc'ns, Inc., 660 F.2d 56, 58 (2d Cir.1981)). Of course, a plaintiff must eventually prove the existence of
      personal jurisdiction by a preponderance of the evidence, either at trial or at a pretrial evidentiary hearing. See Prod.
      Group Int'l v. Goldman, 337 F.Supp.2d 788, 793 n.2 (E.D.Va.2004).
9     See Schuh v. Michigan Dep't of Corrections, No. 1:09cv982, 2010 WL 3648876, at *2 (W.D.Mich. July 26, 2010) (“When
      a preliminary injunction is sought under Rule 65(a), service of the summons and the complaint is required. It is well settled
      that without service of process, a court has no jurisdiction over defendants named in a lawsuit.”) (citations omitted);
      Mapping Your Future, Inc. v. Mapping Your Future Servs., Ltd., 266 F.R.D. 305, 309 (D.S.D.2009) (holding that motion
      for preliminary injunction against foreign defendant was premature and could be re-filed after defendant had been served
      with the summons and complaint); Sangui Biotech Intern., Inc. v. Kappes, 179 F.Supp.2d 1240, 1241 (D.Colo.2002)
      (holding that district court did not have jurisdiction to enter preliminary injunction against foreign defendant because he
      had not yet been served with process under the provisions of the Hague Convention); Carty v. R.I. Dept. of Corrections,
      198 F.R.D. 18, 20 (D.R.I.2000) (“When an injunction is sought, service of the summons and the complaint is required.
      It is well settled that without service of process, this Court has no jurisdiction over the named defendants. Personal
      jurisdiction is established either by proper service of process, or by the defendant's waiver of any defect in the service
      of process.”) (citations omitted).
10    See, e.g., Zepeda v. U.S. Immigration & Naturalization Serv., 753 F.2d 719, 727 (9th Cir.1985) (“A federal court may
      issue an injunction if it has personal jurisdiction over the parties and subject matter jurisdiction over the claim; it may not
      attempt to determine the rights of persons not before the court.”).
11    The support for the position that a district court may not assert jurisdiction over a defendant until that defendant receives
      service of process is not insubstantial. See Omni Capital Int'l, Ltd., 484 U.S. 97, 104 (1987) (“Before a federal court may
      exercise personal jurisdiction over a defendant, the procedural requirement of service of summons must be satisfied.”);
      Choice Hotels Int'l, Inc. v. Bonham, No. 96–2717, 1997 WL 600061, at *1 (4th Cir. Sept. 30, 1997) (“Valid service of
      process is a prerequisite to a district court's assertion of personal jurisdiction.”) (internal quotations and citations omitted);
      Farm Credit Bank of Baltimore v. Ferrera–Goitia, 316 F.3d 62, 68 (1st Cir.2003) (“Personal jurisdiction usually is obtained
      over a defendant by service of process.”).
12    See Universal Licensing Corp. v. Paola del Lungo, S.p.A., 293 F.3d 579, 582 (2d Cir.2002) (“The court invited Universal
      to return to court six days later, after service of process had been properly effected on PDL, at which time the court
      would entertain a motion for a preliminary injunction.”); Burns v. First. Am. Trustee Servicing Solutions, LLC, No. 11–
      0023, 2011 WL 175503, at *2 (N.D.Cal. Jan. 19,2011) (“If Plaintiffs seek a preliminary injunction, they must serve the
      summons and complaint on any Defendant against whom relief is sought.”); Lakner v. Balke, No. 08–cv–1791, 2008 WL
      4473916, at *2 n.1 (S.D.Cal. Oct. 2, 2008) (“If Plaintiff wants to pursue a motion for a preliminary injunction, he must
      first serve Defendants with the summons, Complaint and preliminary injunction motion.”); North Face Apparel Corp. v.
      TC Fashions, Inc., No. 05 Civ. 9083, 2006 WL 838993, at *7 (S.D.N.Y. Mar. 30, 2006) (“The Court will grant Plaintiffs'



              © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                    5
3M Co. v. Christian Investments LLC, Not Reported in F.Supp.2d (2011)
  Case 4:21-cv-00492-O Document 104-2 Filed 06/24/21                                    Page 22 of 80 PageID 11896

      application to convert the TRO into a preliminary injunction against SDT USA at such time as Plaintiffs submit proof of
      service of process upon SDT USA.”); Mark v. Shui–Kuen, No. 86 Civ. 7494, 1986 WL 11567, at *1 (S.D.N.Y. Oct. 8, 1986)
      (“Plaintiffs may move for a preliminary injunction after the summons and complaint have been served and defendants
      have served and filed their answers.”); but see Gambone v. Lite Rock Drywall, 288 F. App'x 9, 14 (3d Cir.2008) (holding
      that it was not an abuse of discretion for the district court to issue a preliminary injunction prior to formal service of process
      in anticipation that such service would promptly follow, but also noting that it took no position on whether the injunction
      was enforceable against a party that violated the injunction prior to service of process).
13    See Diamond Crystal Brands, Inc. v. Wallace, 531 F.Supp.2d 1366, 1370–71 (N.D.Ga.2008) (“Rule 65 of the Federal
      Rules of Civil Procedure, however, only requires that a party have notice of the motion and hearing; perfecting service
      on a defendant is not a prerequisite to the entry of a preliminary injunction order.”) (citing Corrigan ); Sochia v. Federal–
      Republic's Cent. Government, No. SA–06–CA–1006, 2006 WL 3372509, at *3 (W.D.Tex. Nov. 20, 2006) (“Although Rule
      65(a) does not require formal service of process, the sufficiency of written and actual notice to adverse party prior to
      issuance of preliminary injunction is a matter for trial court's discretion.”) (citing Corrigan ); see also S.E.C. v. Kimmes, 753
      F.Supp. 695, 700–01 (N.D.Ill.1990) (“[I]n the context of preliminary injunctive relief such as that granted by the Order, [the
      requirement for personal jurisdiction] must read simply in terms of notice to the enjoined party ... rather than as demanding
      the existence of in personam jurisdiction via service of process. If it were otherwise, the entire structure of Rule 65—
      with its basic concept of issuing binding TROs and preliminary injunctions—would be sapped of strength entirely.”); 11A
      Charles Allen Wright & Arthur R. Miller, Federal Practice and Procedure § 2949 (2d ed. West 2011) (“The grant of a
      temporary injunction need not await any procedural steps perfecting the pleadings or any other formality attendant upon a
      full-blown trial of this case.”) (internal quotations and citation omitted); 13 J. Moore et al., Moore's Federal Practice § 65.21
      (3d ed. Lexis 2011) (“[A]lthough the notice requirement of Rule 65(a)(1) does not explicitly require a subpoena, summons,
      writ, or other legal process, proper service of the complaint and summons on the adverse party and notice of the time
      and place at which the hearing on the preliminary injunction will be held are likely to be deemed sufficient notice.”).
14    Although 3M has now submitted supplemental briefing on the personal jurisdiction issue, this issue has not yet been
      fully litigated.


End of Document                                                         © 2021 Thomson Reuters. No claim to original U.S.
                                                                                                    Government Works.




              © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                    6
Burch v. Freedom Mortgage Corporation, Not Reported in Fed. Supp. (2019)
  Case 4:21-cv-00492-O Document 104-2 Filed 06/24/21                                Page 23 of 80 PageID 11897
2019 WL 3208803



                 2019 WL 3208803                                 I. BACKGROUND
    Only the Westlaw citation is currently available.
             United States District Court,                       This case involves a dispute over property located
             N.D. Texas, Dallas Division.                        at 1713 Enchanted Lane, Lancaster, Texas 75146 (the
                                                                 Property). (doc. 6 at 4.)2 On September 20, 2018, William
         William Paul BURCH, Plaintiff,                          Paul Burch (Plaintiff) filed this suit against Freedom
                       v.                                        Mortgage Corporation (Freedom), Loan Care Servicing
                                                                 Center (LCSC), and JP Morgan Chase Bank (Chase)
  FREEDOM MORTGAGE CORPORATION,                                  (collectively Defendants). (See doc. 1-3 at 8-45.)
      Loan Care Servicing Center, and
    JPMorgan Chase Bank, Defendants.                             On or about November 17, 2006, Plaintiff's wife executed a
                                                                 promissory note (the Note) in the original principal amount
           Civil Action No. 3:18-CV-2731-M-BH                    of $104,250 (the Loan), payable to the order of Freedom as
                              |                                  well as a deed of trust (the Deed of Trust) securing payment
                     Signed 06/27/2019                           of the Note. (docs. 1-3 at 18-36; 6 at 4.) Plaintiff also executed
                                                                 the Deed of Trust. (See doc. 1-3 at 35-36.) The Deed of Trust
Attorneys and Law Firms                                          was made for the benefit of Mortgage Electronic Registration
                                                                 Systems, Inc. (MERS), acting solely as nominee for Freedom
William Paul Burch, Arlington, TX, pro se.                       and its successors and assigns. (doc. 14-1 at 3.) Plaintiff
                                                                 contends that LCSC “was hired to service the Loan, effective
S. David Smith, Bradley Arant Boult Cummings LLP,
                                                                 November 28, 2006.” (doc. 6 at 4.) On April 1, 2007, Chase
Houston, TX, Andrew R. Stubblefield, Bradley Arant
                                                                 began servicing the Loan. (docs. 1-3 at 37; 6 at 4.)
Boult Cummings LLP, Dallas, TX, for Defendant Freedom
Mortgage Corporation.
                                                                 On December 1, 2008, Plaintiff and his wife filed for
Nathan Frederick Smith, Malcolm & Cisneros ALC, Dallas,          bankruptcy under Chapter 11 of the United States Bankruptcy
TX, for Defendant Loan Care Servicing Center.                    Code. See In re William Burch and Juanita Burch, No.
                                                                 08-45761-rfn11 (Bankr. N.D. Tex.) (the First Bankruptcy).
Wm. Lance Lewis, R. Kendall Yow, Quilling, Selander,             On December 9, 2009, the bankruptcy court entered an order
Lownds, Winslett & Moser, P.C., Dallas, TX, for Defendant        confirming their Third Amended Plan of Reorganization,
JPMorgan Chase Bank.                                             which reaffirmed Chase's status as the mortgage holder on the
                                                                 Property and required Plaintiff to enter into a new note in the
                                                                 original principal amount of $68,000. (Id., doc. 246 at 13; doc.
Referred to U.S. Magistrate Judge1                               6 at 4.) The First Bankruptcy was closed on September 11,
                                                                 2012.
IRMA CARRILLO RAMIREZ,                  UNITED       STATES
MAGISTRATE JUDGE                                                 On November 27, 2012, MERS assigned its interest in the
                                                                 Deed of Trust to Freedom.3 (docs. 14-1 at 23-24; 54 at
FINDINGS,     CONCLUSIONS,                              AND      25-26.) On December 28, 2012, Plaintiff filed for bankruptcy
RECOMMENDATION                                                   under Chapter 13 of the Bankruptcy Code. See In re William
                                                                 Paul Burch, No. 12-46959-mxm7 (Bankr. N.D. Tex.) (the
 *1 Before the Court for recommendation are Plaintiff's          Second Bankruptcy). The Second Bankruptcy was converted
Motion for Stay, filed October 31, 2018 (doc. 7), and            to Chapter 11 on December 23, 2013 (id., doc. 100), and to
Plaintiff's Motion to Stay, filed December 20, 2018 (doc. 46).   Chapter 7 on January 30, 2018 (id., doc. 354). On February
Based on the relevant filings and applicable law, the motions    1, 2016, the bankruptcy court entered an order confirming
should be DENIED.                                                Plaintiff's Plan of Reorganization, which retained Freedom's
                                                                 lien on the Property in the amount of $77,547.51. (Id., doc.
                                                                 188 at 11; doc. 6 at 6-7.) On June 13, 2018, the bankruptcy



               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                              1
Burch v. Freedom Mortgage Corporation, Not Reported in Fed. Supp. (2019)
   Case 4:21-cv-00492-O Document 104-2 Filed 06/24/21                                   Page 24 of 80 PageID 11898
2019 WL 3208803

court entered an order of discharge under 11 U.S.C. § 727.
(Second Bankruptcy, doc. 475.)                                         (A) specific facts in an affidavit or a verified complaint
                                                                       clearly show that immediate and irreparable injury, loss, or
 *2 On September 20, 2018, Plaintiff sued Freedom, LCSC,               damage will result to the movant before the adverse party
and Chase in state court alleging fraud, gross negligence,             can be heard in opposition; and
violations of § 12.002 of the Texas Civil Practice and
                                                                       (B) the movant's attorney certifies in writing any efforts
Remedies Code, and violations of the Texas Deceptive Trade
                                                                       made to give notice and the reasons why it should not be
Practices Act (DTPA). (See doc. 1-3 at 8-45.) On September
                                                                       required.
27, 2018, he filed an amended complaint that added his wife
                                                                     Fed. R. Civ. P. 65(b)(1). The party seeking a TRO has the
as a plaintiff, abandoned his original claims, removed LCSC
                                                                     burden to show entitlement to it. Clark v. Prichard, 812 F.2d
and Chase as defendants, and asserted new claims against
                                                                     991, 993 (5th Cir. 1987).
Freedom for quiet title, slander of title, and breach of contract,
and that sought to enjoin it from foreclosing on the Property.
                                                                     Plaintiff does not allege he has given notice to Defendants
(See doc. 1-3 at 67-83.) On October 10, 2018, the state district
                                                                     of his request for injunctive relief, nor has he provided a
court issued a temporary injunction restraining Freedom from
                                                                     written certification of his efforts to give notice or proffering
foreclosing on the Property. (Id. at 97-98.)
                                                                     reasons why notice should not be required. Neither his
                                                                     second amended complaint nor his motions clearly show an
On October 16, 2018, Freedom removed the suit, asserting
                                                                     immediate, irreparable injury, loss, or damage that will result
diversity jurisdiction under 28 U.S.C. § 1332. (See doc. 1.) On
                                                                     before Defendants can be heard in opposition. His motions
October 28, 2018, Plaintiff filed a second amended complaint,
                                                                     are subject to denial for this reason alone.
which added the claims in his original complaint and LCSC
and Chase as defendants.4 (See doc. 6.) It asserts claims            In addition, “[t]o obtain a temporary restraining order,
for fraud, gross negligence, violations of § 12.002 of the           [Plaintiff] must show entitlement to a preliminary injunction.”
Texas Civil Practice and Remedies Code, and violations of the        Mktg. Investors Corp. v. New Millennium Bank, No. 3:11-
DTPA and seeks “monetary relief of more than $10,000,000,”           CV-1696-D, 2011 WL 3157214, at *1 (N.D. Tex. July 26,
compensatory, punitive, and exemplary damages, court costs,          2011) (citations omitted). As discussed below, he has not
“reasonable attorney's fees pursuant to state statute,” and pre-     made this showing.
and post-judgment interest. (Id. at 2-9.)

On October 31, 2018, Plaintiff filed a “Motion for Stay.” (doc.
7.) Freedom and Chase responded on November 15, 2018                 III. PRELIMINARY INJUNCTION
(docs. 20, 21), and Plaintiff replied on November 20, 2018
                                                                      *3 A preliminary injunction is “an extraordinary remedy that
(doc. 25.) On December 20, 2018, Plaintiff filed a “Motion
                                                                     may only be awarded upon a clear showing that the plaintiff
to Stay.” (doc. 46 at 1.) Chase responded on January 7, 2019
                                                                     is entitled to such relief.” Winter v. Natural Res. Def. Council,
(doc. 51), and Freedom responded on January 10, 2019 (doc.
                                                                     555 U.S. 7, 24 (2008). To obtain a preliminary injunction,
58). Plaintiff filed his reply on January 21, 2019. (doc. 59.)
                                                                     the movant must establish that: (1) he is likely to succeed on
Both motions are ripe for consideration.5                            the merits; (2) he is likely to suffer irreparable harm in the
                                                                     absence of preliminary relief; (3) the balance of equities tips
                                                                     in his favor; and (4) an injunction is in the public interest. Tex.
II. TEMPORARY RESTRAINING ORDER                                      Midstream Gas Servs., LLC. v. City of Grand Prairie, 608 F.3d
                                                                     200, 206 (5th Cir. 2010) (citation omitted). The party seeking
Because Plaintiff's motions seek to enjoin Defendants from           the preliminary injunction bears the burden of persuasion on
foreclosing, selling, transferring, or liquidating “assets within    all four requirements. Bluefield Water Ass'n, Inc. v. City of
the State of Texas,” including the Property, they are liberally      Starkville, Miss., 577 F.3d 250, 253 (5th Cir. 2009) (emphasis
construed as a motion for a temporary restraining order (TRO)        added).
and a request for preliminary injunction.

A party may obtain a TRO without notice to the other side if         A. Likelihood of Success
it satisfies the necessary requirements, which are:


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                  2
Burch v. Freedom Mortgage Corporation, Not Reported in Fed. Supp. (2019)
   Case 4:21-cv-00492-O Document 104-2 Filed 06/24/21                                Page 25 of 80 PageID 11899
2019 WL 3208803

To establish the first element of likelihood of success on the     anguish or emotional distress. He has accordingly failed to
merits, a “plaintiff must present a prima facie case but need      establish a likelihood of success on the merits of this claim.
not show that he is certain to win.” Janvey v. Alguire, 647
F.3d 585, 596 (5th Cir. 2011). The first element is assessed by
looking at standards provided by substantive law. Id. (citing         2. DTPA
Roho, Inc. v. Marquis, 902 F.2d 356, 358 (5th Cir. 1990)).         The DTPA's purpose is to “protect consumers against false,
                                                                   misleading, and deceptive business practices, unconscionable
                                                                   actions, and breaches of warranty....” Tex. Bus. & Com.
  1. Fraudulent Lien                                               Code Ann. § 17.44 (West 1995). To maintain a cause of
Chapter 12 of the Texas Civil Practices and Remedies Code          action under the DTPA, a plaintiff must establish that “(1) the
provides, in relevant part:                                        plaintiff is a consumer, (2) the defendant engaged in false,
                                                                   misleading, or deceptive acts, and (3) these acts constituted
  A person may not make, present, or use a document or other       a producing cause of the consumer's damages.” Doe v. Boys
  record with:                                                     Clubs of Greater Dallas, Inc., 907 S.W.2d 472, 478 (Tex.
                                                                   1995); see also Tex. Bus. & Com. Ann. Code § 17.50(a)(1)
     (1) knowledge that the document or other record is a
                                                                   (West 2005). The DTPA defines “consumer” in relevant part,
     fraudulent court record or a fraudulent lien or claim
                                                                   as “an individual ... who seeks or acquires by purchase or
     against real or personal property or an interest in real or
                                                                   lease, any goods or services.” Tex. Bus. & Com. Code Ann.
     personal property;
                                                                   § 17.45(4) (West 2017). To be a consumer, “a person must
     (2) intent that the document or other record be given the     have sought or acquired goods or services by purchase or
     same legal effect as a court record or document of a court    lease” and those goods or services “must form the basis of the
     created by or established under the constitution or laws      complaint.” Hurd v. BAC Home Loans Servicing, LP, 880 F.
     of this state or the United States or another entity listed   Supp.2d 747, 765 (N.D. Tex. 2012) (citing Cameron v. Terrell
     in Section 37.01, Penal Code, evidencing a valid lien or      & Garrett, 618 S.W.2d 535, 539 (Tex. 1981)).
     claim against real or personal property or an interest in
     real or personal property; and                                 *4 Because the lending of money is not a good or service,
                                                                   a borrower whose sole objective is to obtain a loan is not a
     (3) intent to cause another person to suffer:                 consumer under the DTPA. Walker v. Fed. Deposit Ins. Corp.,
                                                                   970 F.2d 114, 123 (5th Cir. 1992) (citing Riverside Nat'l
     (A) physical injury;
                                                                   Bank v. Lewis, 603 S.W.2d 169, (Tex. 1980)). “A mortgagor
     (B) financial injury; or                                      qualifies as a consumer under the DTPA,” however, “if his or
                                                                   her primary objective in obtaining the loan was to acquire a
     (C) mental anguish or emotional distress.                     good or service, and that good or service forms the basis of the
Tex. Civ. Prac. & Rem. Code § 12.002(a).                           complaint.” Miller v. BAC Home Loans Serv., L.P., 726 F.3d
                                                                   717, 724-25 (5th Cir. 2013) (citing to Flenniken v. Longview
Plaintiff claims that under the confirmation plan in the           Bank & Trust Co., 661 S.W.2d 705 (Tex. 1983) and Riverside
First Bankruptcy, Defendants were required to issue a new          Nat'l Bank, 603 S.W.2d at 175).
mortgage note on the Property; because a new note was not
issued, the old note was “invalidated with the confirmation of     Plaintiff's DTPA claim is premised on Defendants' allegedly
the Bankruptcy,” which means there is “no valid reason for         deceptive actions concerning the purported servicing of the
there to be a Deed of Trust.” (doc. 6 at 4-6.) He also claims      mortgage, the “non-compliance to the [First Bankruptcy]
that “Chase sold the voided mortgage note to Freedom, thus         Plan,” and the attempted foreclosure of the Property. (See
committing fraud and putting [him] in a precarious situation       doc. 6 at 4-6.) His claim is not based on their alleged actions
as Freedom attempted to collect on the old note.” (Id. at 6.)      related to financing the purchase of the Property, and he has
                                                                   not alleged or shown that the Property is the basis of his DTPA
Plaintiff fails to allege any facts showing that Defendants        claim. See Rojas v. Wells Fargo Bank, N.A., 571 F. App'x 274,
had knowledge that any documents were fraudulent, that they        279 (5th Cir. 2014) (“[Plaintiff] is not a consumer under this
intended that they be given the same legal effect as a valid       definition because the basis of her claim is the subsequent
lien, or that they intended to injure him or cause him mental      loan servicing and foreclosure activities, rather than the goods
                                                                   or services acquired in the original transaction”); Gatling v.


               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                              3
Burch v. Freedom Mortgage Corporation, Not Reported in Fed. Supp. (2019)
   Case 4:21-cv-00492-O Document 104-2 Filed 06/24/21                               Page 26 of 80 PageID 11900
2019 WL 3208803

CitiMortgage, Inc., No. H-11-2879, 2012 WL 3756581, at            were made to Chase under the Bankruptcy Plan beginning in
*13 (S.D. Tex. Aug. 28, 2012) (holding the plaintiff was not      January 2009 but were returned to Plaintiff uncashed.” (Id.)
a consumer under the DTPA where “her claim [was] based            He contends that “Chase committed fraud by attempting
on acts occurring years after the financing transaction with      to collect[ ] on an invalid note” and because it “sold the
[the defendant]” and finding “how [the plaintiff's] loan was      voided mortgage note to Freedom,” which placed him “in a
administered–and the problems subsequently attending that         precarious situation as Freedom attempted to collect on the
administration–‘is merely incidental to [her] prior objective     old note.” (Id.)
to purchase a residence’ ”) (citing Woods v. Bank of Am., N.A.,
Civ. A. No. 3:11-CV-1116-B, 2012 WL 1344343, at *7 (N.D.          Plaintiff fails to allege “the who, what, when, where,
Tex. Apr. 17, 2012)). Because Plaintiff has not shown he is a     and how” as required under Rule 9(b). See Benchmark
consumer under the DTPA, he has not shown a likelihood of         Electronics, 343 F.3d at 724. Further, his allegations cannot
success on the merits on this claim.                              plausibly entitle him to relief because they do not allege that
                                                                  Defendants made a material false representation to him upon
                                                                  which he relied to his detriment. See Grisham v. Deutsche
   3. Common Law Fraud                                            Bank Trust Co. Americas, No. 4:11-cv-3680, 2012 WL
In Texas, the elements of common law fraud are: (1) the           2568178, at *4 (S.D. Tex. June 28, 2012) (dismissing fraud
defendant made a representation to the plaintiff; (2) the         claim for failure to state a claim where the plaintiff alleged
representation was material; (3) the representation was false;    that the defendant “committed fraud by manufacturing
(4) when the defendant made the representation, the defendant     documentation to support its alleged ownership of the Note”
knew it was false or made the representation recklessly and       but he did “not contend that [the defendant] made this
without knowledge of its truth; (5) the defendant made the        material representation to him”) (emphasis added). The
representation with the intent that the plaintiff act on it;      second amended complaint also fails to allege any facts
(6) the plaintiff relied on the representation; and (7) the       that support his claim that Defendants had knowledge or
representation caused the plaintiff injury. Shandong Yinguang     acted recklessly. See Dorsey v. Portfolio Equities, Inc., 540
Chem. Indus. Joint Stock Co., Ltd. v. Potter, 607 F.3d 1029,      F.3d 333, 339 (5th Cir. 2008) (“[S]imple allegations that
1032-33 (5th Cir. 2010) (citing Ernst & Young, L.L.P. v.          defendants possess fraudulent intent will not satisfy Rule
Pacific Mut. Life Ins. Co., 51 S.W.3d 573, 577 (Tex. 2001)).      9(b) ... [because] the plaintiffs must set forth specific facts
                                                                  supporting an inference of fraud[,] ... such as identify[ing]
Rule 9(b) contains a heightened pleading standard and             circumstances that indicate conscious behavior on the part of
requires a plaintiff to plead the circumstances constituting      the defendants.”) (citations omitted) (emphasis in Dorsey).
fraud with particularity. See Fed. R. Civ. P. 9(b); City of       Plaintiff's conclusory allegations fail to meet the Iqbal
Clinton, Ark. v. Pilgrim's Pride Corp., 632 F.3d 148, 153         pleading standards, let alone show that he is likely to succeed
(5th Cir. 2010). “[A]rticulating the elements of fraud with       on the merits of his fraud claim.
particularity requires a plaintiff to specify the statements
contended to be fraudulent, identify the speaker, state when
and where the statements were made, and explain why the              4. Gross Negligence
statements were fraudulent.” Williams v. WMX Techs., 112          In Texas, “gross negligence is not a separate cause of action
F.3d 175, 177 (5th Cir. 1997). “Put simply, Rule 9(b) requires    apart from negligence.”7 RLI Ins. Co. v. Union Pac. R Co., 463
‘the who, what, when, where, and how’ to be laid out” with        F. Supp.2d 646, 649-50 (S.D. Tex. 2006) (citing Prati v. New
respect to a fraud claim. Benchmark Electronics, Inc. v. J.M.     Prime, Inc., 949 S.W.2d 552, 557 (Tex.App.-Amarillo 1997,
Huber Corp., 343 F.3d 719, 724 (5th Cir. 2003) (internal          writ denied)). “Rather, the degree of negligence characterized
quotations omitted).6                                             as gross negligence is relevant only to a recovery of
                                                                  exemplary damages.” Id. (citing Riley v. Champion Int'l
 *5 Plaintiff's claim for common law fraud is based on            Corp., 973 F. Supp. 634, 641 (E.D. Tex. 1997)). “[A] plaintiff
Defendants' purported failure to comply with the First            cannot recover exemplary damages,” however, “until he or
Bankruptcy Plan. (See doc. 6 at 6.) He alleges that “one of the   she proves an entitlement to actual damages.” Newman v.
companies bought the old, invalid mortgage note, from the         Tropical Visions, Inc., 891 S.W.2d 713, 721-22 (Tex.App.-
insurance company for a fraction of the amount stated on the      San Antonio 1994, writ denied) (citing cases); accord Riley,
mortgage note.” (Id. at 6.) He also alleges that “[p]ayments      973 F. Supp. at 648 (“Recovery of actual damages in tort



               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                            4
Burch v. Freedom Mortgage Corporation, Not Reported in Fed. Supp. (2019)
   Case 4:21-cv-00492-O Document 104-2 Filed 06/24/21                                Page 27 of 80 PageID 11901
2019 WL 3208803

is necessary to pursue a gross negligence claim”). In other        The third element requires a preliminary injunction applicant
words, a defendant “cannot be grossly negligent without            to show that the threatened injury outweighs any harm the
being negligent.” Trevino v. Lightning Laydown, Inc., 782          injunction might cause. See Winter, 555 U.S. at 23. Plaintiff
S.W.2d 946, 949 (Tex.App.–Austin 1990, writ denied).               does not address this element in his motions or second
                                                                   amended complaint. (See docs. 6, 7, 46.) He has therefore also
 *6 Plaintiff alleges that Defendants “were grossly negligent      failed to meet his burden with respect to the third element
in that, either by act or omission, they exposed [him] to an       of the preliminary injunction standard, i.e., that the balance
extreme degree of risk of harm, considering the probability,       of equities weighs in his favor. See Thompson v. Hughes,
magnitude and extent of the harm that would likely impact          Watters & Askanase, LLP, No. 3:13-CV-429-G-BH, 2013
[him] and which ultimately did.” (doc. 6 at 8.) He also            WL 705123, at *3 (N.D. Tex. Jan. 31, 2013), adopted by 2013
alleges that “Defendants had real, subjective awareness of         WL 705883 (N.D. Tex. Feb. 27, 2013).
the risks involved, but nevertheless proceeded with callous
indifference to the rights, safety, and welfare of [him],
physically and psychologically.” (Id.) These assertions read       D. Public Interest
more like a recitation of the elements of a gross negligence       The fourth and final element requires a preliminary injunction
claim than specific allegations of wrongdoing. See Iqbal, 556      applicant to show that the injunction is in the public interest.
U.S. at 678 (“Threadbare recitals of the elements of a cause       Winter, 555 U.S. at 20. Plaintiff fails to address why enjoining
of action, supported by mere conclusory statements, do not         the foreclosure sale of the Property is in the public interest,
suffice” to state a claim for relief.) (citing Twombly, 550 U.S.   and other courts have found that this factor is neutral because
at 555). Plaintiff has therefore failed to show a likelihood of    only the parties to the suit are affected by an impending
success on the merits of his purported gross negligence claim.     foreclosure sale. See Thompson, 2013 WL 705123, at *3; see
                                                                   also Belknap, 2012 WL 3150271, at *3.

B. Irreparable Harm                                                In conclusion, Plaintiff's unsupported conclusory statements
To satisfy the second element of the preliminary injunction        are not sufficient to show entitlement to preliminary
standard, the plaintiff must show “that if the district court      injunctive relief. See Preston v. Seterus, Inc., 3:12-CV-2395-
denied the grant of a preliminary injunction, irreparable harm     L, 2012 WL 3848122, at *3 (N.D. Tex. Sept. 5, 2012) (citing
would result.” Janvey, 647 F.3d at 600 (citing Holland Am.         Hunt v. Bankers Trust Co., 646 F. Supp. 59, 66 (N.D. Tex.
Ins. Co. v. Succession of Roy, 777 F.2d 992, 997 (5th Cir.         1986)). He has failed to carry his burden to show why a TRO
1985)). Injuries are irreparable only when they “cannot be         or a preliminary injunction should issue in this case.8
undone through monetary remedies.” Paulsson Geophysical
Servs., Inc. v. Sigmar, 529 F.3d 303, 312 (5th Cir. 2008)
(citation omitted).
                                                                   IV. RECOMMENDATION
Although Plaintiff does not directly explain why the sale
                                                                   *7 Plaintiff's motions should be DENIED.
of the Property would cause irreparable harm, the loss of
property has been found to cause an irreparable injury. See
                                                                   SO RECOMMENDED on this 27th day of June 2019.
Belknap v. Bank of America, N.A., G-12-198, 2012 WL
3150271, at *3 (S.D. Tex. Aug. 1, 2012) (citation omitted);
see also U.S. v. Goltz, SA-06-CA-503-XR, 2007 WL 295558,
at *3 (W.D. Tex. Jan. 25 2007) (loss of property is usually        INSTRUCTIONS FOR SERVICE AND NOTICE OF
considered an irreparable injury). Irreparable harm alone will     RIGHT TO APPEAL/OBJECT
not support equitable relief, however, because “the likelihood
                                                                   A copy of these findings, conclusions and recommendation
of success is the ‘main bearing wall’ ” of the test.” Belknap,
                                                                   shall be served on all parties in the manner provided by
2012 WL 3150271, at *3 (citation omitted); see also Goltz,
                                                                   law. Any party who objects to any part of these findings,
2007 WL 295558, at *3.
                                                                   conclusions and recommendation must file specific written
                                                                   objections within 14 days after being served with a copy. See
C. Balance of Equities                                             28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b). In order to be
                                                                   specific, an objection must identify the specific finding or



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                             5
Burch v. Freedom Mortgage Corporation, Not Reported in Fed. Supp. (2019)
    Case 4:21-cv-00492-O Document 104-2 Filed 06/24/21                                Page 28 of 80 PageID 11902
2019 WL 3208803

                                                                     that are accepted or adopted by the district court, except
recommendation to which objection is made, state the basis
for the objection, and specify the place in the magistrate           upon grounds of plain error. See Douglass v. United Servs.
judge's findings, conclusions and recommendation where the           Automobile Ass'n, 79 F.3d 1415, 1417 (5th Cir. 1996).
disputed determination is found. An objection that merely
incorporates by reference or refers to the briefing before the       All Citations
magistrate judge is not specific. Failure to file specific written
objections will bar the aggrieved party from appealing the           Not Reported in Fed. Supp., 2019 WL 3208803
factual findings and legal conclusions of the magistrate judge


Footnotes
1       By Special Order 3-251, this pro se case has been referred for full case management, including the determination of non-
        dispositive motions and issuance of findings of fact and recommendations on dispositive motions.
2       Citations to the record refer to the CM/ECF system page number at the top of each page rather than the page numbers
        at the bottom of each filing.
3       MERS executed a second assignment of its interest in the Deed of Trust to Freedom on January 13, 2014. (See doc.
        54 at 28-29.)
4       Plaintiff's wife is not listed as a plaintiff in the second amended complaint, and neither are the claims that were asserted
        against Freedom in the first amended complaint.
5       LCSC did not file a response to either motion.
6       A dismissal for failure to plead fraud with particularity pursuant to Rule 9(b) is treated the same as a Rule 12(b)(6)
        dismissal for failure to state a claim. McCall v. Genentech, Inc., No. 3:10-CV-1747-B, 2011 WL 2312280, at *3 (N.D. Tex.
        June 9, 2011) (citing Lovelace v. Software Spectrum Inc., 78 F.3d 1015, 1017 (5th Cir. 1996)).
7       The elements of a “negligence” cause of action under Texas law are: (1) the existence of a legal duty; (2) a breach
        of that duty; and (3) damages proximately caused by that breach. NetVet Grp. v. Fagin, No. 3:10-CV-1934-BH, 2011
        WL 2601526, at *6 (N.D. Tex. July 1, 2011) (citing Boudreaux v. Swift Transp. Co., Inc., 402 F.3d 536, 540-41 (5th Cir.
        2005)). “Gross negligence” has two additional elements: “(1) viewed objectively from the standpoint of the actor, the act
        or omission must involve an extreme degree of risk, considering the probability and magnitude of the potential harm to
        others, and (2) the actor must have actual, subjective awareness of the risk involved, but nevertheless proceed with
        conscious indifference to the rights, safety, or welfare of others.” Id. (citing Great Plains Trust Co. v. Morgan Stanley
        Dean Witter & Co., 313 F.3d 305, 314 (5th Cir. 2002)); see also Tex. Civ. Prac. & Rem. Code § 41.001.
8       Plaintiff also seeks to compel a non-party “Title Company” to pay funds purportedly in its possession “into the Court
        escrow account to be held until the Court determines who get what of the deposited monies.” (doc. 46 at 2.) “It is a
        principle of general application in Anglo-American jurisprudence that one is not bound by a judgment in personam in
        a litigation in which he is not designated as a party or to which he has not been made a party by service of process.”
        Hansberry v. Lee, 311 U.S. 32, 40 (1940); accord Martin v. Wilks, 490 U.S. 755, 761 (1989). In fact, the Fifth Circuit has
        held that a “district court has no power to grant an interlocutory or final injunction against a party over whom it has not
        acquired valid jurisdiction.” Enterprise Int'l, Inc. v. Corporacion Estatal Petrolera Ecuatoriana, 762 F.2d 464, 470-71 (5th
        Cir. 1985). Because the “Title Company” is not a party to this lawsuit, the Court has no power to order it to deposit any
        funds in the context of this lawsuit.


End of Document                                                        © 2021 Thomson Reuters. No claim to original U.S.
                                                                                                   Government Works.




                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                              6
Carter v. Archdale Police Dept., Not Reported in F.Supp.2d (2013)
  Case 4:21-cv-00492-O Document 104-2 Filed 06/24/21                             Page 29 of 80 PageID 11903

                                                              County Superior Court Clerk, and W. Scott Harkey barring
                                                              them from taking any action against [Plaintiff] or in relation
                  2013 WL 4505394
                                                              to the alleged criminal case against [Plaintiff].” (Docket Entry
    Only the Westlaw citation is currently available.
             United States District Court,                    6 at 1.)2 Plaintiff asserts that “Defendants are acting in an
                M.D. North Carolina.                          illegal manner to violate [ ] Plaintiff's [c]ivil [r]ights under the
                                                              [c]olor of [s]tate [l]aw and are using proceedings in a case ... to
           James J. CARTER, Plaintiff,                        further those illegal actions and to perpetrate a fraud upon this
                                                              Court and the Plaintiff.” (id. at 2.) Plaintiff further contends
                       v.
                                                              that, should the Court deny the instant Motion, “Plaintiff
     ARCHDALE POLICE DEPARTMENT,                              will suffer irreparable harm by not being able to exercise his
         David Jones, City of Archdale,                       [c]onstitutional [r]ights and not being able to present evidence
                                                              to an unbiased [j]udge who is not part of the conspiracy
     Garland Yates, and Randolph County
                                                              alleged by Plaintiff in [the] Complaint.” (Id.)
     District Attorney's Office, Defendants.

                       No. 1:13CV613.
                              |                               DISCUSSION
                       Aug. 22, 2013.
                                                              Because federal court intervention into ongoing state court
Attorneys and Law Firms                                       criminal proceedings offends the principles of state-federal
                                                              comity, it may occur only in extreme circumstances. See
James J. Carter, Archdale, NC, pro se.                        Younger v. Harris, 401 U.S. 37, 43–44 (1971). Accordingly,
                                                              federal courts should abstain from such interference where
                                                              “[ (1) ] there are ongoing state judicial proceedings; [ (2) ]
MEMORANDUM OPINION AND RECOMMENDATION                         the proceedings implicate important state interests; and [ (3) ]
OF UNITED STATES MAGISTRATE JUDGE                             there is an adequate opportunity to raise any federal claims
                                                              in the state proceedings.” Martin Marietta Corp. v. Maryland
L. PATRICK AULD, United States Magistrate Judge.              Comm'n on Human Rights, 38 F.3d 1392, 1396 (4th Cir.1994).
                                                              To avoid such abstention, a plaintiff must demonstrate that
 *1 This matter comes before the undersigned United States
                                                              he lacks an adequate remedy in the state courts and that
Magistrate Judge for a recommended ruling on Plaintiff's
                                                              irreparable injury will occur in the absence of equitable relief
Motion for Emergency Stay and Injunction (Docket Entry 6).
                                                              in federal court. Younger, 401 U.S. at 43–44.
(See Docket Entry dated Aug. 8, 2013.) For the reasons that
follow, the instant Motion should be denied.
                                                              Abstention is proper here. As an initial matter, it appears
                                                              that Plaintiff improperly seeks, at least in part, to enjoin
                                                              persons and/or entities that are not Parties to this action. (See
BACKGROUND                                                    Docket Entry 6.) “[T]he Fourth Circuit has made clear that
                                                              an injunction, including a preliminary injunction, cannot be
Plaintiff, proceeding pro se, brought the instant action      enforced against a defendant over whom a district court has
complaining of violations of 42 U.S.C. § 1983 based,          not obtained personal jurisdiction through valid service of
in part, on his alleged malicious prosecution in a state      process.” 3M Co. v. Christian Invs. LLC, No. 1:11cv627, 2011
court criminal proceeding he identifies as case number        WL 3678144, at *4 (E.D.Va. Aug.19, 2011) (unpublished).
“12CRS53047” (Docket Entry 1 at 2 (¶ 1(a)). (See id.          Moreover, the applicable factors weigh in favor abstention.
at 2–32.)1 Plaintiff now asks this Court “to grant an         First, as Plaintiff readily concedes, there is an ongoing state
[e]mergency [s]tay of all [p]roceedings and actions in        criminal proceeding. (See Docket Entry 6 at 1.) Second,
Randolph County Superior Court related to the alleged         “North Carolina has a very important, substantial, and vital
criminal case # 12CVS53047 and/or any alleged criminal        interest in preventing violations of its criminal laws.” Nivens
case against [Plaintiff] and to issue an injunction against   v. Gilchrist, 319 F.3d 151, 154 (4th Cir .2003). Indeed, “the
the Randolph County Superior Court, the Randolph County       States' interest in administering their criminal justice systems
District Attorney's Office, Garland Yates, the Randolph       free from federal interference is one of the most powerful of


               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                             1
Carter v. Archdale Police Dept., Not Reported in F.Supp.2d (2013)
    Case 4:21-cv-00492-O Document 104-2 Filed 06/24/21                                  Page 30 of 80 PageID 11904

                                                                     those “most narrow and extraordinary of circumstances,”
the considerations that should influence a court considering
                                                                     Gilliam, 75 F.3d at 903, warranting federal interference in
equitable types of relief.” Kelly v. Robinson, 479 U.S. 36,
                                                                     state court criminal proceedings.
49, 107 S.Ct. 353, 93 L.Ed.2d 216 (1986). Finally, Plaintiff
has not demonstrated that he lacks the option of presenting
his instant concerns in his state court criminal proceeding,
particularly where “ordinarily a pending state prosecution           CONCLUSION
provides the accused a fair and sufficient opportunity for
vindication of federal constitutional rights,” Gilliam v. Foster,    Plaintiff has failed to present grounds sufficient to permit
75 F.3d 881, 904 (4th Cir.1996) (internal quotation marks            this Court's intervention in his pending state court criminal
omitted). (See Docket Entries 6, 7.)                                 proceedings.


 *2 Although Plaintiff's Complaint and instant Motion                IT IS THEREFORE RECOMMENDED that Plaintiff's
outline a conspiracy allegedly permeating the state criminal         Motion for Emergency Stay and Injunction (Docket Entry 6)
justice system and thereby impeding Plaintiff's ability to           be denied.
receive an impartial trial at that level, Plaintiff has offered
only his own bare, unsworn assertions to support that
                                                                     All Citations
contention. (See Docket Entries 6, 7.) Accordingly, no basis
exists to conclude that the instant action represents one of         Not Reported in F.Supp.2d, 2013 WL 4505394


Footnotes
1       Plaintiff subsequently filed a document he entitled “Plaintiff's Harassment Complaint,” which the Clerk docketed as an
        Amended Complaint. (Docket Entry 5.) That filing, however, appears to represent a supplemental complaint in that, in it,
        Plaintiff seeks to include allegations of harassment based on the filing of his original Complaint (see id. at 1), but does
        not seek to replace the original Complaint (see id.).
2       Plaintiff's instant Motion and supporting brief focus in large part on enjoining a hearing scheduled for August 12, 2013.
        (See Docket Entry 6 at 1.) Because that date has now passed, that aspect of the instant Motion is moot. However, fairly
        read, Plaintiff's instant Motion and supporting brief also ask the Court to enjoin all state court criminal proceedings against
        him. (See id.)


End of Document                                                         © 2021 Thomson Reuters. No claim to original U.S.
                                                                                                    Government Works.




                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                 2
Cengage Learning, Inc. v. Doe 1, Not Reported in Fed. Supp. (2018)
   Case 4:21-cv-00492-O Document 104-2 Filed 06/24/21                               Page 31 of 80 PageID 11905

                                                                  Biblio.com (the “Online Marketplaces”), using the following
                                                                  online storefronts:
                  2018 WL 2244461
    Only the Westlaw citation is currently available.               1. bargainsofmaine (Seller URL www.ebay.com/usr/
     United States District Court, S.D. New York.                   bargainsofmaine);

                CENGAGE LEARNING,                                   2. laca_888 (Seller URL www.ebay.com/usr/laca_888);
                 INC. et al., Plaintiffs,                           3. COMEDIA (Seller URL www.abebooks.com/gomedia-
                           v.                                       glendale-ca-u.s.a/51244649/sf);
          DOE 1 d/b/a bargainsofmaine
                                                                    4. GOMEDIA8 (Seller URL www.alibris.com/stores/
               et al., Defendants.                                  booksmedia);

                     No. 18-cv-403 (RJS)                            5. pepperack (Seller URL www.ebay.com/usr/pepperack);
                              |
                     Signed 01/17/2018                              6. myfriendsandme02 (Seller URL www.ebay.com/usr/
                                                                    myfriendandme02);
Attorneys and Law Firms
                                                                    7. sathiel1492       (Seller     URL     www.ebay.com/usr/
Kerry Malloy Mustico, Matthew Jan Oppenheim, Oppenheim              sathiel1492);
+ Zebrak, LLP, Washington, DC, for Plaintiffs.
                                                                    8. usaokdeals        (Seller     URL     www.ebay.com/usr/
                                                                    usaokdeals);

EX PARTE ORDER                                                      9. vintagefreakie      (Seller   URL     www.ebay.com/usr/
                                                                    vintagfreakie);
RICHARD J. SULLIVAN, UNITED STATES DISTRICT
JUDGE                                                               10. warehouse-dealz (Seller URL www.ebay.com/usr/
                                                                    warehouse-dealz); and
 *1 Now before the Court are ex parte motions by Plaintiffs
for: (1) a Temporary Restraining Order and Temporary Asset           11. wolsalenick (Seller URL www.ebay.com/usr/
Restraining Order, (2) an Expedited Discovery Order, and (3)         wholsalenick).
an Order to Show Cause for a Preliminary Injunction. For the      (Compl. ¶¶ 13–20.) The complaint asserts that the Defendants
reasons set forth below, Plaintiffs' motions are granted.         may also be operating other, unidentified, online storefronts
                                                                  hosted by the Online Marketplaces and other e-commerce
                                                                  platforms. (Id. ¶ 46.) Plaintiffs allege that the sellers behind
I. Background                                                     these online storefronts are anonymous and difficult to
                                                                  identify, and they disguise their counterfeit textbooks in
On January 17, 2018, Plaintiffs filed a complaint alleging that   various ways, including by labeling them as in “used”
Defendants have violated and are continuing to violate the        condition. (Id. ¶¶ 38–40.) According to Plaintiffs, the
Copyright Act (17 U.S.C. § 502(a) ) and the Lanham Act            counterfeit textbooks are generally different from and often
(15 U.S.C. § 1116) by importing, distributing, offering for       inferior to Plaintiffs' authentic textbooks. (Id. ¶¶ 36–37, 48.)
sale, and selling counterfeit copies of Plaintiffs' copyright-    They nonetheless bear sufficient resemblance to Plaintiffs'
protected textbooks that bear Plaintiffs' federally registered    textbooks, in part because they use Plaintiffs' trademarks,
trademarks. (Doc. No. 1 (“Compl.”).) Specifically, Plaintiffs,    that consumers would likely confuse the counterfeits
who are established textbook publishers that sell educational     with authentic textbooks. (Id. ¶ 48) Plaintiffs allege that
books and multimedia materials worldwide, allege that             Defendants knew or should have known that the counterfeit
Defendants are in the business of selling at least twenty-        textbooks infringe on Plaintiffs' copyrights and trademarks,
four different counterfeit textbook titles through online         and that they are entitled to damages and profits from the sale
marketplaces eBay.com, Abebooks.com, Alibris.com, and             of the counterfeit books.




                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                            1
Cengage Learning, Inc. v. Doe 1, Not Reported in Fed. Supp. (2018)
   Case 4:21-cv-00492-O Document 104-2 Filed 06/24/21                                  Page 32 of 80 PageID 11906

                                                                     with [plaintiffs], or as to the origin, sponsorship, or approval
                                                                     of [the defendants'] goods, services, or commercial activities
II. Temporary Restraining Order
                                                                     by [plaintiffs].” Id. (internal quotation marks and alterations
A plaintiff seeking a temporary restraining order must               omitted). “[C]ounterfeit marks are inherently confusing.”
demonstrate: (1) “either (a) a likelihood of success on the          Fendi Adele S.R.L. v. Filene's Basment, Inc., 696 F. Supp.
merits or (b) sufficiently serious questions going to the merits     2d 368, 383 (S.D.N.Y. 2010). Here, Plaintiffs are likely
to make them a fair ground for litigation and a balance of           to succeed in establishing both that they own valid and
hardships tipping decidedly in the [plaintiff]’s favor,” (2) “that   enforceable federally registered trademarks that appear on
he is likely to suffer irreparable injury in the absence of an       their textbooks (see Compl. ¶ 27), and that Defendants
injunction,” (3) that “the balance of hardships between the          have used Plaintiffs' registered trademarks in an inherently
plaintiff and defendant ... tips in the plaintiff's favor,” and      confusing way in connection with the advertising, promotion,
(4) that the “public interest would not be disserved” by the         sale, and distribution of counterfeit textbooks (id. ¶ 48).
issuance of an injunction. Salinger v. Colting, 607 F.3d 68,
79–80 (2d Cir. 2010) (citations omitted). The Court must             Accordingly, Plaintiffs have demonstrated a likelihood of
also determine whether “(A) specific facts in an affidavit           success on the merits of both their copyright and trademark
or a verified complaint clearly show that immediate and              infringement claims.
irreparable injury, loss, or damage will result to the movant
before the adverse party can be heard in opposition,” and “(B)
the movant's attorney certifies in writing any efforts made to       B. Irreparable Injury
give notice and the reasons why it should not be required.”
Fed. R. Civ. P. 65(b)(1).                                            Plaintiffs have also demonstrated that Defendants'
                                                                     infringement is ongoing and likely to deprive Plaintiffs
                                                                     of sales, cause market confusion, and damage Plaintiffs'
                                                                     reputation and good will – harms that are difficult to measure
A. Likelihood of Success on the Merits
                                                                     and adequately compensate with monetary damages. See
 *2 In order to prevail on a copyright infringement claim            Broad. Music, Inc. v. Pamdh Enterprises, Inc., No. 13-
under the Copyright Act, 17 U.S.C. § 501, a plaintiff must           cv-2255 (KMW), 2014 WL 2781846, at *4 (S.D.N.Y. June
show: “(1) ownership of a valid copyright, and (2) copying           19, 2014) (“Harm can be irreparable, and adequate remedies
of constituent elements of the work that are original.” Feist        at law lacking, where a copyright holder seeks to prevent the
Publ'ns, Inc. v. Rural Tel. Serv. Co., 499 U.S. 340, 361 (1991).     use of his or her work and, absent an injunction, the defendant
Here, Plaintiffs are likely to succeed in establishing that they     is likely to continue infringing the copyright.”); Salinger,
own the exclusive rights under copyright for each of the             607 F.3d at 81 (“courts have tended to issue injunctions”
textbooks listed in Exhibit A of the Complaint (see Compl.           in the consumer confusion context, since “to prove the loss
¶ 26), and that Defendants have distributed unauthorized             of sales due to infringement is ... notoriously difficult”);
copies of Plaintiffs' copyrighted works through various online       Brennan's, Inc. v. Brennan's Rest., L.L.C., 360 F.3d 125, 129
storefronts, which Plaintiffs have confirmed through test            (2d Cir. 2004) (“In a trademark infringement case, proof of
purchases (id. ¶¶ 42–45).                                            a likelihood of confusion establishes both a likelihood of
                                                                     success on the merits and irreparable harm.”). Accordingly,
As for the trademark infringement claim under Section 32             Plaintiffs have established that they will suffer irreparable
of the Lanham Act, 15 U.S.C. § 1114, Plaintiffs must show            harm in the absence of an injunction.
that: “(1) [they have] a valid mark that is entitled to protection
under the Lanham Act; and ... (2) the defendant[s] used the
mark, (3) in commerce, (4) in connection with the sale, or           C. Balance of Hardships and Public Interest
advertising of goods or services, (5) without the plaintiff[s']
consent.” 1-800 Contacts, Inc. v. WhenU.Com, 414 F.3d 400,           With respect to the remaining equitable considerations, the
407 (2d Cir. 2005) (internal citations, quotation marks, and         Court finds that the balance of hardships weighs in Plaintiffs'
alterations omitted). In addition, “plaintiff[s] must show that      favor. See, e.g., Estee Lauder, Inc. v. Watsky, 323 F. Supp.
defendant[s'] use of that mark is likely to cause confusion as       1064, 1068 (S.D.N.Y. 1970) (“To the plaintiff its name is at
to the affiliation, connection, or association of [defendants]       stake, and continued injury to its reputation and good will


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                               2
Cengage Learning, Inc. v. Doe 1, Not Reported in Fed. Supp. (2018)
   Case 4:21-cv-00492-O Document 104-2 Filed 06/24/21                                  Page 33 of 80 PageID 11907

would be a far more serious blow to it than the curtailment         in connection with a registered copyright or trademark to
of the sale by the defendants would be to them.”). The              recover a defendant's profits. See 17 U.S.C. § 504(b) (“The
Court also finds that an injunction would serve the public          copyright owner is entitled to recover the actual damages
interest. See WPIX, Inc. v. ivi, Inc., 691 F.3d 275, 287 (2d Cir.   suffered by him or her as a result of the infringement, and any
2012) (“[T]he public has a compelling interest in protecting        profits of the infringer that are attributable to the infringement
copyright owners' marketable rights to their work.”); Hermes        and are not taken into account in computing the actual
Int'l v. Lederer de Paris Fifth Ave., Inc., 219 F.3d 104, 107–      damages.”); 15 U.S.C. § 1117(a) (allowing plaintiff “subject
08 (2d Cir. 2000) (“Trademark laws exist to protect the public      to the principles of equity, to recover ... defendant's profits”).
from confusion.”); N.Y.C. Triathlon, LLC, 704 F. Supp. 2d at        District courts therefore have authority to freeze a defendant's
344 (“[T]he public has an interest in not being deceived – in       assets insofar as they could be used to satisfy an award of
being assured that the mark it associates with a product is not     profits under either statute. See Gucci Am., Inc. v. Weixing Li,
attached to goods of unknown origin and quality.”).                 No. 10-cv-4974 (RJS), 2011 WL 6156936, at *4 (S.D.N.Y.
                                                                    Aug. 23, 2011), aff'd in relevant part and vacated on other
                                                                    grounds, 768 F.3d 122 (2d Cir. 2014) (trademark); Lions
                                                                    Gate Films Inc. v. Does, No. 14-cv-06033 (MMM), 2014 WL
D. Additional Prerequisites for Ex Parte Temporary
                                                                    3895240, at *7 (C.D. Cal. Aug. 8, 2014) (copyright); see
Restraining Order
                                                                    also Klipsch Grp., Inc. v. Big Box Store Ltd., No. 12-cv-6283
 *3 Finally, as set forth earlier, the Court must also determine    (AJN), 2012 WL 4901407, at *2 (S.D.N.Y. Oct. 11, 2012)
whether “specific facts in an affidavit or a verified complaint     (“Courts in this district have exercised their equitable powers
clearly show that immediate and irreparable injury, loss, or        in Lanham Act cases to restrain assets to preserve the return
damage will result to the movant before the adverse party can       of profits derived from the sale of counterfeit goods and to
be heard in opposition,” and “the movant's attorney certifies       insure counterfeiting [p]laintiffs the accounting to which they
in writing any efforts made to give notice and the reasons why      are entitled.”) (collecting cases); Fed. R. Civ. P. 64(a) (with
it should not be required.” Fed. R. Civ. P. 65(b)(1). Having        respect to provisional remedies, “a federal statute governs
reviewed the materials provided by Plaintiffs, including the        to the extent it applies”). The “purpose of freezing assets
declarations of Dan Seymour and Kerry Mustico, which detail         is to preserve security for plaintiff's future recovery on an
Defendants' unknown identities and alleged use of multiple          accounting of the counterfeiter's profits.” See N. Face Apparel
different storefronts to operate their allegedly infringing         Corp. v. TC Fashions, Inc., No. 05-cv-9083 (RMB), 2006 WL
enterprise, the Court finds that Plaintiffs have identified         838993, at *3 (S.D.N.Y. Mar. 30, 2006) (internal quotation
specific facts that satisfy this requirement. Accordingly, the      marks omitted).
Court finds that a temporary restraining order is warranted
here.                                                               Here, in addition to seeking money damages and a permanent
                                                                    injunction, Plaintiffs seek an accounting and disgorgement
                                                                    of the profits made by Defendants as a result of their
                                                                    counterfeiting operation. (See Compl. at 19 (requesting “[a]n
III. Temporary Asset Restraining Order
                                                                    accounting and disgorgement of Defendants' profits, gains,
The Court next turns to Plaintiff's motion to impose an ex          and advantages realized from their unlawful conduct”).)
parte temporary asset restraining order. “While a court may         “An accounting of profits is equitable relief that authorizes
not freeze assets solely to secure a future money judgment, ...     a district court to freeze a party's assets.” Gucci, 2011
‘where plaintiffs seek both equitable and legal relief in           WL 6156936, at *4. Furthermore, the asset freeze imposed
relation to specific funds, a court retains its equitable power     in this Order limits itself to assets that are proceeds of
to freeze assets.’ ” Balenciaga Am., Inc. v. Dollinger, No. 10-     Defendants' counterfeiting operations. See Gucci, 2011 WL
cv-2912 (LTS), 2010 WL 3952850, at *7 (S.D.N.Y. Oct. 8,             6156936, at *4 (issuing injunction that “freezes assets in
2010) (citing Grupo Mexicano de Desarrollo S.A. v. Alliance         accounts that have been specifically connected to Defendants'
Bond Fund, Inc., 527 U.S. 308, 329–33 (1999), and quoting           counterfeiting operation”) (citing Grupo Mexicano, 527 U.S.
Wishnatzki & Nathel, Inc. v. H.P. Island-Wide, Inc., No. 00-        308); see also Balenciaga, 2010 WL 3952850, at *7 (noting
cv-8051 (JSM), 2000 WL 1610790, at *1 (S.D.N.Y. Oct.                that “the burden is on the party seeking relief” from asset
27, 2000) ). Both the Copyright Act and the Lanham Act              freeze order “to ‘present documentary proof that particular
entitle a plaintiff who establishes a violation of his rights       assets [are] not the proceeds of counterfeiting activities.’ ”)



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                3
Cengage Learning, Inc. v. Doe 1, Not Reported in Fed. Supp. (2018)
  Case 4:21-cv-00492-O Document 104-2 Filed 06/24/21                                Page 34 of 80 PageID 11908

(quoting Cartier Int'l B.V. v. Liu, No. 02-cv-7936 (TPG),        Rule of Civil Procedure 4(e) applies, which permits service
2003 WL 1900852, at *1 (S.D.N.Y. Apr. 17, 2003) ).               that “follow[s] state law for serving a summons in an action
Accordingly, the Court concludes that a temporary asset          brought in courts of general jurisdiction in the state where
freeze is appropriate in order to determine the amount by        the district court is located,” Fed. R. Civ. P. 4(e)(1) – here,
which Defendants profited from their counterfeiting activities   New York State. According to Rule 308(5) of the New York
and to preserve security for Plaintiffs' future recovery.        Civil Practice Law and Rules, service is permitted “in such
                                                                 manner as the court, upon motion without notice, directs, if
 *4 In addition, the Court finds that the requirements of        service is impracticable under paragraphs one, two and four
Federal Rule of Civil Procedure 65(b) are satisfied and that     of this section.” N.Y.C.P.L.R. § 308(5). Paragraphs one, two,
an ex parte order is warranted. Defendants have hidden their     and four provide for: “(1) personal service; (2) delivering the
identities and locations (Seymour Decl. ¶¶ 12–14) and “have      summons to a person of suitable age and discretion at the
both incentive and capacity to hide their assets.” Ayyash v.     individual's actual place of business, dwelling place or usual
Bank Al-Madina, 233 F.R.D. 325, 327 (S.D.N.Y. 2005). Thus,       place of abode, and mailing it; (3) serving the individual's
the Court agrees that Plaintiffs would suffer irreparable harm   agent; or (4) affixing the summons to the individual's actual
if denied the proposed ex parte asset restraint and that such    place of business, dwelling place, or usual place of abode,
injury would outweigh any harm to Defendants' legitimate         and mailing it.” Sec. Exch. Comm'n v. Nnebe, No. 01-cv-5247
interests from granting such an order.1                          (KMW) (KNF), 2003 WL 402377, at *3 (S.D.N.Y. Feb. 21,
                                                                 2003).

                                                                 As Plaintiffs explain, “[n]o information is listed on the
IV. Expedited Discovery                                          Online Storefronts' pages revealing any true legal names
                                                                 or physical addresses for Defendants or their Online
“A party may seek expedited discovery before the Federal
                                                                 Storefronts.” (Seymour Decl. ¶ 12.) Because Defendants
Rules of Civil Procedure Rule 26(f) conference when
                                                                 appear to have concealed their true identities and contact
authorized by a court order.” Next Phase Distrib., Inc. v.
                                                                 information, apart from the email addresses Plaintiffs
John Does 1-27, 284 F.R.D. 165, 171 (S.D.N.Y. 2012) (citing
                                                                 have identified, and because Defendants communicate with
Fed. R. Civ. P. 26(d)(1) ). Courts in this District “use a
                                                                 customers primarily (or even exclusively) through email,
‘flexible standard of reasonableness and good cause’ when
                                                                 the Court finds that the modes of service contemplated by
considering whether to grant such an order.” Id. (citation
                                                                 N.Y.C.P.L.R. § 308(1), (2), and (4) are impracticable, and that
omitted). Additionally, “[c]ourts in this District have found
                                                                 service by email is appropriate and satisfies due process here.
‘good cause’ for expedited discovery to determine the identity
                                                                 See Alfred E. Mann Living Trust v. ETIRC Aviation S.a.r.l., 78
of John Doe defendants where the plaintiff has stated a prima
                                                                 A.D.3d 137, 141 (1st Dep't 2010) (collecting cases) (“[B]oth
facie case and is unable to identify the defendants without a
                                                                 New York courts and federal courts have, upon application
court-ordered subpoena.” AdMarketplace, Inc. v. Tee Support,
                                                                 by plaintiffs, authorized e-mail service of process as an
Inc., No. 13-cv-5635 (LGS), 2013 WL 4838854, at *2
                                                                 appropriate alternative method when the statutory methods
(S.D.N.Y. Sept. 11, 2013) (collecting cases). Here, the Court
                                                                 have proven ineffective.”).
finds that Plaintiffs have shown good cause for expedited
discovery to identify Defendants and the accounts used by
                                                                  *5 With respect to Defendants residing in a foreign country,
Defendants in furtherance of their alleged infringement of
                                                                 Federal Rule of Civil Procedure 4(f) applies. “Under Federal
Plaintiffs' copyrights and trademarks. The Court further finds
                                                                 Rule of Civil Procedure 4(f)(3), ‘a Court may fashion means
that the scope of the expedited discovery, as set forth in the
                                                                 of service on an individual in a foreign country, so long as the
Order below, is reasonable.
                                                                 ordered means of service (1) is not prohibited by international
                                                                 agreement; and (2) comports with constitutional notions of
                                                                 due process.’ ” Fed. Trade Comm'n v. PCCare247 Inc., No.
V. Service by Email                                              12-cv-7189 (PAE), 2013 WL 841037, at *2 (S.D.N.Y. Mar. 7,
                                                                 2013) (citation omitted). “ ‘Service of process under Rule 4(f)
Regardless of whether Defendants reside in the United States
                                                                 (3) is neither a last resort nor extraordinary relief. It is merely
or in a foreign country, the Court finds that service via
                                                                 one means among several which enables service of process
Defendants' email addresses is appropriate and satisfies due
                                                                 on an international defendant.’ ” Id. (citation omitted). Thus,
process. If Defendants reside in the United States, Federal


               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                               4
Cengage Learning, Inc. v. Doe 1, Not Reported in Fed. Supp. (2018)
   Case 4:21-cv-00492-O Document 104-2 Filed 06/24/21                               Page 35 of 80 PageID 11909

“ ‘[t]he decision of whether to order service of process under
Rule 4(f)(3) is ‘committed to the sound discretion of the           b) Directly or indirectly infringing any trademark that is
district court.’ ’ ” Id. (citation omitted). Even if Defendants       owned or exclusively controlled by any of Plaintiffs,
reside in a country that is a signatory to the Hague Convention       including the trademarks associated witht eh Imprints in
on Service Abroad of Judicial and Extrajudicial Documents             Appendix A (“Plaintiffs' Marks”);
in Civil or Commercial Matters (“Hague Convention”), the
                                                                    c) Directly or indirectly manufacturing, importing,
Hague Convention does not apply where, as here, “the address
                                                                      distributing (including returning goods purchased from
of the person to be served with the document is not known.”
                                                                      another), offering for sale, and/or selling counterfeits of
Hague Convention art. 1, Nov. 15, 1965, 20 U.S.T. 361. In
                                                                      Plaintiffs' Works;
addition, the Court finds that service by email here comports
with due process for the reasons stated above. See, e.g.,           d) Enabling, facilitating, permitting, assisting, soliciting,
Sulzer Mixpac AG v. Medenstar Indus. Co., 312 F.R.D. 329,             encouraging or inducing others to directly or indirectly
330–31 (S.D.N.Y. 2015) (finding that service to defendant's           infringe Plaintiffs' Works, Plaintiffs' Marks, and/or
email address “comport[ed] with constitutional notions of             manufacture, import, distribute, offer for sale and/or sell
due process” where “[t]he email address in question [was]             counterfeits of Plaintiffs' Works; and
listed prominently on [defendant's] Internet homepage” and
defendant “presumably relie[d] at least partially on contact      2. Defendants, their officers, directors, agents, servants,
through [that email address] to conduct overseas business”);      representatives, employees, successors, and assigns, and all
Philip Morris USA Inc. v. Veles Ltd., No. 06-cv-2988 (GBD),       those acting in concert or in participation with any of them
2007 WL 725412, at *3 (S.D.N.Y. Mar. 12, 2007) (finding           who receive actual notice of this Temporary Retraining Order
that “the alternative means of service by email and fax ... was   must immediately locate all accounts holding or receiving
reasonably calculated to apprise defendants of the pendency       money or other assets owned, connected to, associated with,
of this action” where plaintiffs “showed that defendants          or utilized or held by any of Defendants' Online Storefronts
conduct business extensively, if not exclusively, through their   (“Defendants' Accounts”), immediately cease transferring,
Internet websites and correspond regularly with customers         withdrawing, or otherwise disposing of any money or
via email”). Accordingly, the Court finds that service of         other assets in Defendants' Accounts, and stop allowing
Defendants by email is appropriate in this matter.                such money or other assets in Defendants' Accounts to be
                                                                  transferred, withdrawn, or otherwise disposed of pending
                                                                  further order of this Court. For purposes of this Temporary
VI. Relief                                                        Restraining Order, Defendants' Accounts includes but is
                                                                  not limited to: (a) Defendants' Accounts with eBay.com or
For the reasons set forth above, in accordance with Rule 65       other Online Marketplaces; and (b) Defendants' accounts
of the Federal Rules of Civil Procedure, the Copyright Act        with banks, financial institutions, and credit card or other
(17 U.S.C. § 502(a) ), the Lanham Act (15 U.S.C. § 1116),         payment processing companies that have received money or
and the Court's inherent equitable power to issue provisional     other assets from Defendants' Accounts or otherwise received
remedies ancillary to its authority to provide final equitable    sales proceeds from Defendants' Storefronts (“Financial
relief, and no prior application having been granted, IT IS       Institutions”).
HEREBY ORDERED THAT:
                                                                   *6 3. Defendants, their officers, directors, agents, servants,
1. Defendants, their officers, directors, agents, servants,       representatives, employees, successors, and assigns, and
representatives, employees, successors, and assigns, and all      all those acting in concert or in participation with any
those acting in concert or in participation with any of them,     of them, must, upon receiving notice of this Temporary
are enjoined from:                                                Restraining Order, immediately locate all physical copies of
                                                                  Plaintiffs' Works that are within their possession, custody or
  a) Directly or indirectly infringing any copyrighted work       control, or held in inventory on behalf of any Defendant,
     that is owned or controlled by any of Plaintiffs             and immediately cease selling, distributing, transferring, or
     (“Plaintiffs' Works”), i.e., any copyrighted work            disposing of Plaintiffs' Works pending an inspection by
     published under any of the imprints identified on            Plaintiffs as provided in the Expedited Discovery Order
     Appendix A (the “Imprints”);                                 below. Any copies of Plaintiffs' Works determined by



               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                            5
Cengage Learning, Inc. v. Doe 1, Not Reported in Fed. Supp. (2018)
   Case 4:21-cv-00492-O Document 104-2 Filed 06/24/21                               Page 36 of 80 PageID 11910

Plaintiffs during the inspection to be not counterfeit shall,     whether such information physically resides in the United
upon Plaintiffs' notice of such determination, be exempt from     States or abroad: each Defendants' sales of Plaintiffs' Works
this Temporary Restraining Order.                                 from January 1, 2017 to the present, including number of units
                                                                  sold, price per unit, total gross revenues received, and the
IT IS FURTHER ORDERED THAT this Temporary                         dates thereof.
Restraining Order shall remain in effect until March 5, 2018,
the date of the show cause hearing, or such further date as set   IT IS FURTHER ORDERED THAT Plaintiffs may issue
by the Court.                                                     discovery requests to Defendants seeking to conduct an
                                                                  inspection of some or all of Plaintiffs' Works held in inventory
IT IS FURTHER ORDERED THAT Plaintiffs shall post                  by or on behalf of a Defendant. Plaintiffs and such subpoena
security in the amount of $2,500, by corporate surety bond,       recipients shall work cooperatively to coordinate the prompt
cash, credit card, or a certified or attorney's check.            inspection of Plaintiffs' Works. Any Works that Plaintiffs
                                                                  confirm to be counterfeit during the inspection shall be turned
IT IS FURTHER ORDERED THAT upon two (2) business                  over to and/or held by Plaintiffs until this matter is concluded
days' written notice to the Court and Plaintiffs' counsel, any    as to the respective Defendant. Plaintiffs shall provide notice
Defendant or restrained third party may appear and move           of their determination to the respective Defendant promptly
for the dissolution or modification of the provisions of this     after completing the inspection. Plaintiffs shall promptly
Temporary Restraining Order upon an appropriate evidentiary       return any Works that they determine to be not counterfeit,
showing.                                                          and such Works are immediately exempt from the Temporary
                                                                  Restraining Order.
IT IS FURTHER ORDERED THAT Plaintiffs' motion for
leave to take expedited discovery, prior to a Rule 26(f)           *7 IT IS FURTHER ORDERED THAT service of process
conference, is GRANTED. IT IS FURTHER ORDERED                     may be made on, and shall be deemed effective as to,
THAT, within three (3) days of service of this Ex Parte Order,    Defendants by the following means: (1) by electronic
each Defendant, their officers, agents, servants, employees,      mail to Defendants' email addresses identified by the
and attorneys, and all those in active concert or participation   Storefronts' Online Marketplaces as associated with or
with any of them, including the Online Marketplaces and           utilized by Defendants to conduct the business of Defendants'
Financial Institutions, shall serve upon Plaintiffs' counsel,     Storefronts; or (2) if a Defendant's email address is
by email at kerry@oandzlaw.com, written disclosure of the         unknown or determined inoperable, by delivery of an
following information, regardless whether such information        electronic message to Defendants through the system for
physically resides in the United States or abroad: (1)            communication between consumers and the Storefronts
Defendants' respective true names and physical addresses;         established by the Online Marketplaces on their respective
(2) any and all storefront or seller names through which          platforms.
Defendants have sold any of Plaintiffs' Works, along with
the names of the associated online marketplace platforms          IT IS FURTHER ORDERED THAT Plaintiffs shall effect
or websites, and the associated seller identification numbers     alternate service by electronic mail as ordered herein by
or URLs; and (3) the account details for any and all of           providing Defendants with a link to a secure website (such
Defendants' Accounts with the Online Marketplaces and/or          as Dropbox.com or other File Transfer Protocol (“FTP”)
Financial Institutions, including account numbers, current        site) PDF copies of: (1) this Ex Parte Order; (2) the
account balances, and accountholders' or account signatories'     Summons and Complaint; and (3) all papers filed in support
true names and physical addresses.                                of Plaintiffs' Application. IT IS FURTHER ORDERED
                                                                  THAT the alternative service by electronic mail ordered
IT IS FURTHER ORDERED THAT, within five (5) days of               herein shall be made within five (5) days of the Online
service of this Ex Parte Order, each Defendant, their officers,   Marketplaces' identification of Defendants' Accounts with
agents, servants, employees, and attorneys, and all those in      Financial Institutions as provided above, but in any event,
active concert or participation with any of them, including the   no later than ten (10) days from the date of this Ex Parte
Online Marketplaces and Financial Institutions, shall serve       Order. Plaintiffs shall properly file proof of such service on
upon Plaintiffs' counsel, by email at kerry@oandzlaw.com,         the docket.
written disclosure of the following information, regardless



               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                             6
Cengage Learning, Inc. v. Doe 1, Not Reported in Fed. Supp. (2018)
    Case 4:21-cv-00492-O Document 104-2 Filed 06/24/21                               Page 37 of 80 PageID 11911

IT IS FURTHER ORDERED THAT Defendants shall appear
                                                                   Defendants are hereby given notice that failure to attend the
on March 5, 2018 at 10:00 a.m., or as soon thereafter as
                                                                   hearing scheduled by this Order may result in confirmation
counsel can be heard, in Courtroom 905 of the Thurgood
                                                                   of the restraints authorized herein, immediate issuance of the
Marshall United States District Court for the Southern District
                                                                   prayed-for Preliminary Injunction to take effect immediately
of New York, 40 Foley Square, New York, New York
                                                                   upon expiration or dissolution of the within Temporary
10007, to show cause why an order should not be entered
                                                                   Restraining Order, and shall otherwise extend relief for the
pursuant to Federal Rules of Civil Procedure 64 and 65, the
                                                                   pendency of this litigation upon the same or similar terms and
Copyright Act (17 U.S.C. § 502(a) ), the Lanham Act (15
                                                                   conditions as comprise this Temporary Restraining Order.
U.S.C. § 1116), and the Court's equitable authority, granting
Plaintiffs a preliminary injunction enjoining Defendants,
their officers, directors, agents, servants, representatives,      SO ORDERED.
employees, successors, and assigns, and all those acting in
concert or in participation with any of them, in a manner          All Citations
substantially similar to the relief provided in the Temporary
Restraining Order above, pending resolution of this case or        Not Reported in Fed. Supp., 2018 WL 2244461
further order of this Court.


Footnotes
1      Because the Court concludes that Plaintiffs are entitled to an asset freeze under the Copyright Act and Lanham Act, the
       Court declines to address the merits of Plaintiffs' alternative arguments for similar relief under Rule 64 and N.Y. C.P.L.R.
       § 6201.


End of Document                                                       © 2021 Thomson Reuters. No claim to original U.S.
                                                                                                  Government Works.




               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                              7
Datatech Enterprises LLC v. FF Magnat Ltd., Not Reported in F.Supp.2d (2012)
   Case 4:21-cv-00492-O Document 104-2 Filed 06/24/21                                 Page 38 of 80 PageID 11912
2012 Copr.L.Dec. P 30,318

                                                                   limit the ability of a United States court to afford the plaintiff
                                                                   meaningful relief. The court in the Nevada case granted a
                  2012 WL 4068624
                                                                   similar asset freeze injunction, which expired the day before
    Only the Westlaw citation is currently available.
                                                                   Datatech sought relief in this Court.
             United States District Court,
                   N.D. California.
                                                                   Magnat subsequently argued that the transfers were routine,
                                                                   legitimate business transactions, and moved for limited relief
  DATATECH ENTERPRISES LLC, Plaintiff,
                                                                   from the TRO to access funds necessary to pay legal fees in
                v.                                                 connection with this suit. The Court granted Magnat's request,
  FF MAGNAT LIMITED et al., Defendants.                            and released $125,000 to a trust account to be used only in
                                                                   connection with defending this lawsuit. See Order (dkt.24).
                    No. C 12–04500 CRB.                            Datatech now seeks a preliminary injunction extending the
                              |                                    terms of the asset-freeze TRO through trial.
                       Sept. 14, 2012.

Attorneys and Law Firms                                            II. LEGAL STANDARD

D. Gill Sperlein, The Law Office of D. Gill Sperlein, San             A. Preliminary Injunction
Francisco, CA, for Plaintiff.                                      To prevail on its motion for a preliminary injunction, Datatech
                                                                   must establish that (1) it is likely to succeed on the merits;
                                                                   (2) it faces irreparable harm in the absence of preliminary
MEMORANDUM AND ORDER                                               relief; (3) the balance of equities tips in its favor; and (4) an
                                                                   injunction is in the public interest. See Winter v. N.R.D.C., 555
CHARLES R. BREYER, District Judge.                                 U.S. 7, 129 S.Ct. 365, 374, 172 L.Ed.2d 249 (2008).

I. BACKGROUND                                                      The Ninth Circuit uses a “sliding scale” approach, such that
 *1 Plaintiff Datatech Enterprises LLC (“Datatech”), a             “the elements of the preliminary injunction test are balanced,
United States company and producer of pornography, sued            so that a stronger showing of one element may offset a weaker
FF Magnat Ltd. (“Magnat”), a Hong Kong company                     showing of another.” Alliance for the Wild Rockies v. Cottrell,
and operator of a file-sharing website, alleging copyright         632 F.3d 1127, 1131, 1134 (9th Cir.2011). Under the so-called
infringement. Dkt 1. The gist of Datatech's complaint is that      “serious questions” test, an injunction “is appropriate when
Magnat's website (“Oron.com”) encouraged users to infringe         a plaintiff demonstrates that serious questions going to the
Datatech's copyrights by uploading and distributing copies         merits were raised and the balance of hardships tips sharply
of Datatech's work through Oron.com without licenses.              in the plaintiff's favor,” so long as the plaintiff also shows
According to Datatech, Magnat paid file uploaders either (1) a     that there is a likelihood of irreparable injury and that the
percentage of subscription fees that other users paid to access    injunction is in the public interest. Id. at 1134–35. Preliminary
those files, or (2) a flat rate on a per-download basis, knowing   injunctions “should not be granted unless the movant, by a
that copyrighted files were what attracted subscribers and         clear showing, carries the burden of persuasion.” Towery v.
downloads. Magnat counters that it is a legitimate cloud-          Brewer, 672 F.3d 650, 657 (9th Cir.2012).
based file storage service that made good faith efforts to
combat the alleged illegal activities of a few of its users.
                                                                   III. DISCUSSION
Datatech applied for ex parte, and the Court already granted,
a temporary restraining order freezing Magnat's assets. Dkt.         A. Likelihood of Success on the Merits
9. Datatech argued that in a prior suit functionally identical
                                                                   1. Personal jurisdiction
to this one, Liberty Media Holdings, LLC v. FF Magnat, Ltd.,
                                                                    *2 As a threshold matter, “[w]here a challenge to jurisdiction
No. 12–CV–01057–GMN–RJJ (D. Nev. filed June 20, 2012),
                                                                   is interposed on an application for a preliminary injunction,
Magnat moved its domain name registration and a substantial
                                                                   the plaintiff is required to adequately establish that there is
amount of money overseas shortly after being served with the
                                                                   at least a reasonable probability of success upon the question
complaint, suggesting an attempt to dissipate its assets and
                                                                   of [personal] jurisdiction when the action is tried on the


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                               1
Datatech Enterprises LLC v. FF Magnat Ltd., Not Reported in F.Supp.2d (2012)
   Case 4:21-cv-00492-O Document 104-2 Filed 06/24/21                               Page 39 of 80 PageID 11913
2012 Copr.L.Dec. P 30,318

merits.” Zango, Inc. v. PC Tools Pty Ltd., 494 F.Supp.2d           The intentional act element is broadly construed, and can
1189, 1194 (E.D.Wash.2007) (quoting Enter. Int'l, Inc. v.          be met by the mere operation of a website, id., which
Corporacion Estatal Petrolera Ecuatoriana, 762 F.2d 464,           Magnat has done here. The third element is also met here, as
471 (5th Cir.1985).                                                Magnat was repeatedly notified by a U.S. company that users
                                                                   were uploading and distributing materials protected by U.S.
Datatech argues jurisdiction is proper under Federal Rule of       copyrights. Stanislav Decl. ¶ 12 and Ex. B; Phinney Decl. ¶¶
Civil Procedure 4(k)(2), which provides jurisdiction where         7–12.
(1) the claim against the defendant arises under federal law,
(2) the defendant is not subject to the personal jurisdiction       *3 The conceptually cloudier “express aiming” element is
of any state court of general jurisdiction, and (3) the federal    meant to require “something more than mere foreseeability”
court's exercise of jurisdiction comports with due process.        of contact with the forum. See Brayton Purcell, 606 F.3d at
Holland Am. Line Inc. v. Wartsila N. Am., Inc., 485 F.3d 450,      1129. For example, the Ninth Circuit found express aiming
461 (9th Cir.2007). The first requirement is met in a copyright    where a website actually or constructively knew that it
infringement case, and where, as here, the defendant does          received “a substantial number of hits” from a forum; the
not identify a different state where suit would be proper, the     website's revenue was tied to the frequency of hits; and the
second requirement is also met. Id. Under Rule 4(k)(2), the        content of the website had a relationship with the forum. See
third element asks whether Magnat's contacts with the United       Mavrix Photo, Inc. v. Brand Techs., Inc., 647 F.3d 1218, 1230
Sates as a whole—not just California—would satisfy due             (9th Cir.2011). The court explained that to hold otherwise
process. Holland Am. Line Inc., 485 F.3d at 462.                   “would allow corporations whose websites exploit a national
                                                                   market to defeat jurisdiction in states where those websites
Due process requires that the defendant have minimum               generate substantial profits from local consumers.” Id. at
contacts with the forum such that exercise of personal             1231.
jurisdiction would not offend traditional notions of fair play
and substantial justice. E.g., Schwarzenegger v. Fred Martin       In Datatech's view, Magnat had abundant U.S. contacts:
Motor Co., 374 F.3d 797, 801 (9th Cir.2004). Whether a party
has minimum contacts with a forum sufficient to warrant the          • About 12%1 of Magnat's website traffic came from the
exercise of specific personal jurisdiction turns on a three-           United States, and according to a website that analyzes
prong test: (1) the non-resident defendant must purposefully           web traffic, the United States was the country with the
direct his activities or consummate some transaction with the          largest share of Magnat's traffic, Sperlein Decl. ¶ 2
forum or resident thereof; or perform some act by which he
purposefully avails himself of the privilege of conducting
activities in the forum, thereby invoking the benefits and           • Magnat registered a copyright agent with the U.S.
protections of its laws; (2) the claim must be one which arises        Copyright Office, Stanislav dECL. ¶ 12.
out of or relates to the defendant's forum—related activities;
                                                                          • Magnat used PayPal, a U.S. company providing
and (3) the exercise of jurisdiction must be reasonable.
                                                                            web-payment services, to process transactions with
Brayton Purcell LLP v. Recordon & Recordon, 606 F.3d 1124,
                                                                            customers, Phinney Decl. ¶ 2
1128 (9th Cir.2010).
                                                                          • Magnat permitted Porn Guardian, a U.S. company,
Copyright infringement suits are “often characterized as a                  to have some access its servers to protect U.S.
tort” best suited to analysis under the “purposeful direction”              copyright holders from illegal uses of Magnat's
prong of the first element. Brayton Purcell, 606 F.3d at                    website, and Porn Guardian notified Magnat over
1128. Purposeful direction, in turn, involves a separate three-             40,000 times of files that violated Datatech's
pronged test: the defendant must have (1) committed an                      copyrights, Phinney Decl. ¶¶ 7–12; Stanislav Decl.
intentional act, (2) expressly aimed at the forum state, and (3)            ¶ 15
caused harm that the defendant knows is likely to be suffered
in the forum state. Id. (citing Calder v. Jones, 465 U.S. 783,            • Magnat registered its domain name with a U.S.
104 S.Ct. 1482, 79 L.Ed.2d 804 (1984)).                                      domain registrar for some time, Sperlein Decl. ¶ 3
                                                                   The maintenance of a website accessible to U.S. visitors,
                                                                   and the use of U.S.-based web services like PayPal, may not



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                          2
Datatech Enterprises LLC v. FF Magnat Ltd., Not Reported in F.Supp.2d (2012)
   Case 4:21-cv-00492-O Document 104-2 Filed 06/24/21                                   Page 40 of 80 PageID 11914
2012 Copr.L.Dec. P 30,318

themselves provide contacts sufficient to satisfy due process.        While interesting questions of law surround Datatech's direct
Here, however, Magnat received a “substantial number of               copying theory, its allegations that Magnat
hits” from the United States and directly profited from those
hits in the form of subscription fees from U.S. users. See Hare         • had notice of a substantial amount of infringing user
Decl. ¶¶ 2–6. In addition, several features of the website's              activity, Phinney Decl. ¶ 7 (dkt.29–7); Ward Decl. ¶ 10
operation and Terms of Service demonstrated an awareness                  (“the majority of materials available for download ...
that the website exploited (and threatened) U.S. copyright                were copies of adult films”);
interests, and this suit arises out of the activities from the U.S.
                                                                        • created financial incentives for users to upload those
web traffic. There is “at least a reasonable probability” that
                                                                          infringing materials on to Magnat's servers, see Phinney
it would not violate due process to hold Magnat answerable
                                                                          Decl. ¶¶ 8–13 (dkt.4); and
in the United States for the contents of a website whose
economic value turned, in significant measure, on its appeal             • demonstrated lackluster efforts to address the problem,
to United States users generating over 30,000 daily hits, and               see Phinney Decl. ¶ ¶ 13–32 (dkt.29–7)
the receipt of subscriptions from users infringing copyrighted        together establish a likelihood of succeeding on a claim
U.S. materials.                                                       of contributory or vicarious liability. See Perfect 10, Inc.
                                                                      v. Visa Int'l Serv. Ass'n, 494 F.3d 788, 794–804 (9th
                                                                      Cir.2007) (contributory infringement where defendant (1) has
   2. Copyright claims
                                                                      knowledge of third-party infringing activity, and (2) induces,
Magnat says Datatech cannot show a likelihood of success
                                                                      causes, or materially contributes to the infringing conduct).
on its copyright claims because (1) Magnat complied with
the Digital Millenium Copyright Act's (“DMCA”) safeharbor
provisions, and (2) Datatech's allegations do not make out a             B. Irreparable Harm
claim for direct, contributory, or vicarious infringement.            An asset-freeze injunction is improper if used solely to
                                                                      preserve assets for use in satisfying a claim for money
 *4 Though the parties debate whether any of the elements             damages. See Grupo Mexicano de Desarrollo, S.A. v. Alliance
of a DMCA safe-harbor defense have been met, the Court                Bond Fund, Inc., 527 U.S. 308, 330–33, 119 S.Ct. 1961, 144
need address only two. First, it is undisputed that Magnat had        L.Ed.2d 319 (1999). However, where an equitable remedy
not, prior to June 15, 2011, designated through the Copyright         is available, the district court “has the power to issue a
Office an agent to receive notice of violations. Stanislav Decl.      preliminary injunction to preserve the status quo in order to
¶ 12. Magnat cites no cases suggesting that the defense is            protect the possibility of that equitable remedy.” F.T.C. v. H.N.
available for the alleged infringing uses prior to that date, nor     Singer, Inc., 668 F.2d 1107, 1112 (9th Cir.1982); see also
does the language of the statute permit such a defense. See 17        Conn. Gen. Life Ins. Co. v. New Images of Beverly Hills, 321
U.S.C. § 512(c)(2) (“The limitations on liability established in      F.3d 878, 882 n. 4 (9th Cir.2003); Ellipso, Inc. v. Mann, 480
this subsection apply to a service provider only if the service       F.3d 1153, 1160 (D.C.Cir.2007).
provider has designated an agent ....”) (emphasis added).
Thus, as to some 12,000+ alleged violations prior to that date,        *5 A plaintiff suing for copyright infringement may seek
see Phinney Decl. ¶ 11 (dkt.29–7), Datatech's likelihood of           disgorgement of profits attributable to the infringement, see
overcoming a DMCA safe-harbor defense is quite high.                  17 U.S.C. § 504(b), which is a classic equitable remedy,
                                                                      e.g., Chauffeurs Local No. 391 v. Terry, 494 U.S. 558, 570,
Second, Datatech has made an adequate showing—                        110 S.Ct. 1339, 108 L.Ed.2d 519 (1990). That the statute
notwithstanding Magnat's conclusory claims of formal policy           explicitly provides for such a remedy does not strip it of its
to the contrary—that in practice Magnat failed to enforce             equitable character. See Newby v. Enron Corp., 188 F.Supp.2d
a “repeat infringer” policy as required for the safe harbor           684, 700 (S.D.Tex.2002); cf. Tull v. United States, 481 U.S.
defense to apply under 17 U.S.C. § 512(i). See Phinney Decl.          412, 425, 107 S.Ct. 1831, 95 L.Ed.2d 365 (1987).
¶¶ 13–19 (dkt.29–7).
                                                                      Asset-freeze injunctions require a showing by the Plaintiff
As for stating a copyright claim, Datatech has established a          of “a likelihood of dissipation of the claimed assets, or
likelihood of proving the threshold requirement of ownership          other inability to recover monetary damages, if relief is not
of the relevant copyrights. See Blundell Decl. (dkt.29–18).



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                 3
Datatech Enterprises LLC v. FF Magnat Ltd., Not Reported in F.Supp.2d (2012)
    Case 4:21-cv-00492-O Document 104-2 Filed 06/24/21                               Page 41 of 80 PageID 11915
2012 Copr.L.Dec. P 30,318

                                                                   Once a plaintiff has made a showing of profits attributable
granted.” Johnson v. Couturier, 572 F.3d 1067, 1085 (9th
                                                                   to infringement earned by the defendant, the burden shifts
Cir.2009).
                                                                   to the defendant to show what, if any, portion of the
                                                                   defendant's gross revenue is attributable to factors other than
Datatech's dissipation argument rests on filings from the
                                                                   infringement. See 17 U.S.C. § 504(b). At trial the plaintiff has
Liberty Media Holdings litigation indicating that, shortly after
                                                                   the burden of establishing the defendant's total revenue, but at
receiving a draft copy of the complaint, Magnat transferred its
                                                                   this early stage in the litigation it would be impossible for the
domain name registration overseas and moved over $100,000
                                                                   plaintiff to make such a showing. Accordingly, the Court will
from its PayPal account to a Hong Kong bank, where money
                                                                   not reduce the scope of the asset freeze until Magnat makes
was converted into foreign currencies. See Ex. A to Datatech
                                                                   some showing regarding what, if any, portion of the frozen
Request for Judicial Notice (dkt.2–1); Sperlein Decl. ¶¶ 2, 4
                                                                   assets could not ultimately be subject to the equitable relief
(dkt.3). Also, a user of Magnat's website says that in January
                                                                   sought by Datatech.
2012 Magnat switched its payment processing services from
PayPal, a U.S. company, to Alertpay, which (according
to Datatech's counsel) is a Canadian company. See Hare                C. Balance of Hardships & Public Interest
Decl. ¶ 7 (dkt.29–1). Finally, Datatech argues that because         *6 That Magnat can no longer operate its allegedly
Magnat's website has ceased operating after the Liberty Media      infringing website or access funds allegedly derived from
Holdings litigation, Stanislav Decl. ¶ 3, once funds are moved     illegal activities weighs little, if at all, in the balance of
it is unlikely they will be replenished.                           equities. See, e.g., Cadence Design Sys. v. Avant! Corp., 125
                                                                   F.3d at 824, 829–30 (9th Cir.1997). Upholding copyright
Magnat, through a declaration of its owner Stanislav, does         protections is in the public interest. E.g., Apple Computer,
not deny any of these allegations; rather, he says they were       Inc. v. Franklin Computer Corp., 714 F.2d 1240, 1255 (3d
routine business transactions, see Stanislav Decl. ¶ 20 (dkt       Cir.1983). Absent the requested equitable relief, Datatech
21–1). But Neither he nor Magnat has offered any supporting        may well be entirely denied effective remedy for Magnat's
documentation showing, for example, that transfers of that         alleged infringements.
amount and timing were normal. Without such a showing,
Magnat's efforts to move its instrumentalities and profits
overseas shortly after learning of impending copyright             III. CONCLUSION
litigation establishes a likelihood of asset dissipation and       Accordingly, the Court GRANTS the preliminary injunction.
irreparable harm.
                                                                   IT IS SO ORDERED.
Magnat separately argues that even if Datatech is entitled to
freeze some amount of money that might ultimately be subject
to disgorgement, the requested injunction effectively freezes      All Citations
all of Magnat's assets, which Magnat implies exceeds what
                                                                   Not Reported in F.Supp.2d, 2012 WL 4068624, 2012
Datatech could possibly be entitled to recover.
                                                                   Copr.L.Dec. P 30,318



Footnotes
1      Datatech also offered evidence that Magnat's website had at least 260,000 daily visitors, meaning that the absolute
       volume of U.S. daily traffic exceeded 30,000 hits. See Phinney Decl. ¶ 6.


End of Document                                                      © 2021 Thomson Reuters. No claim to original U.S.
                                                                                                 Government Works.




                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                              4
Deckers Outdoor Corporation v. Partnerships and..., Not Reported in Fed....
   Case 4:21-cv-00492-O Document 104-2 Filed 06/24/21                                Page 42 of 80 PageID 11916
2013 WL 12314399

                                                                  the defendants only under seal because its primary objective
                                                                  is to secure a pre-judgment restraint on any of Defendants'
                  2013 WL 12314399
                                                                  assets that might be within the Court's authority to freeze.
    Only the Westlaw citation is currently available.
                                                                  At the hearing, the Court did find that Deckers has a
             United States District Court,
                                                                  strong likelihood of success on liability on its trademark
            N.D. Illinois, Eastern Division.
                                                                  infringement and other claims. The facts recited above
                                                                  are supported by the declarations of Deckers's Manager
              DECKERS OUTDOOR
                                                                  of Brand Protection, Christopher Knowles, as well as the
             CORPORATION, Plaintiff,                              exhibits offered in support of the declaration and motion
                     v.                                           documenting the defendants' trademark violations (e.g.,
                                                                  screen-shots of the websites offering (counterfeit) boots for
             The PARTNERSHIPS
                                                                  sale under Deckers's trademarks). Furthermore, based on the
          AND UNINCORPORATED                                      Declaration's representations that the defendants' websites
         ASSOCIATIONS IDENTIFIED                                  offered shipping of the counterfeit boots to the United States,
         ON SCHEDULE A, Defendants.                               including Illinois, personal jurisdiction obstacle is sufficiently
                                                                  met at this very early stage of the litigation.
                       No. 13 C 07621
                              |                                   The Court does express, however, its concerns over whether
                     Signed 10/31/2013                            Deckers has adequately shown that pre-judgment restraint of
                                                                  all of the defendants' assets is warranted. The general test for
Attorneys and Law Firms                                           obtaining a temporary restraining order starts with requiring
                                                                  the plaintiff to show that it will suffer immediate irreparable
Justin R. Gaudio, Kevin W. Guynn, Amy Crout Ziegler,              harm, has no adequate remedy at law, and its claims have a
Greer, Burns & Crain, Ltd., Chicago, IL, for Plaintiff.           likelihood of success. Fed. R. Civ. P. 65(b)(1)(A); Girl Scouts
                                                                  of Manitou Council v. Girl Scouts of USA, 549 F.3d 1079,
                                                                  1086-87 (7th Cir. 2008) (preliminary injunction factors).
Temporary Restraining Order                                       To win an ex parte TRO, the plaintiff must show that the
                                                                  immediate irreparable injury “will result to the movant before
Honorable Edmond E. Chang, United States District Judge
                                                                  the adverse party can be heard in opposition” and that notice
 *1 Plaintiff Deckers Outdoor Corporation makes and sells         to the defendant should not be required. Fed. R. Civ. P. 65(b)
high-end boots and other apparel under the trademark              (1)(A), (B). If the plaintiff can meet those requirements, then
“UGG.” Deckers has brought this trademark, false                  before issuing a TRO, the Court would still have to balance,
designation of origin, anti-cybersquatting, and Illinois          on a sliding scale, the nature and degree of the plaintiff's
Deceptive Practices Act lawsuit against partnerships and          injury, the likelihood of prevailing, the possible injury to the
unincorporated entities that are identified in Schedule A and     defendants if the TRO is granted, and the public interest.
using the domain names and online marketplace accounts            Id. Here, the factors do weigh in favor of granting the TRO
identified in Schedule A (all attached to this Order and to the   as to stopping the ongoing trademark infringement, because
complaint; the attachment is under seal for reasons explained     such infringement, as well as labeling a false designation of
below). Generally stated, Deckers alleges that the defendants     origin, generally are presumed to cause irreparable harm. AM
offer to sell, and do sell, counterfeit Deckers products by       General Corp. v. DamilerChrysler Corp., 311 F.3d 796, 832
advertising the boots on websites. None of the defendants         (7th Cir. 2002). And it is in the public interest to prevent
are authorized to use Deckers's various trademarks (including     the further duping of customers who believe they are buying
the name Deckers itself), yet the defendants market the boots     genuine Deckers products.
under Deckers's trademarks and some of the defendants even
incorporate Deckers's trademarked name into the names of the       *2 But restraining assets before judgment is another
websites on which the defendants offer the counterfeit boots.     matter, because federal district court's authority to do so
                                                                  is circumscribed: district courts generally do not have the
Deckers moves for a temporary restraining order against the       authority to preliminarily restrain assets where a plaintiff
defendants. Deckers filed the motion ex parte and identified      seeks a money judgment. Grupo Mexicano de Desarrollo v.



               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                               1
Deckers Outdoor Corporation v. Partnerships and..., Not Reported in Fed....
   Case 4:21-cv-00492-O Document 104-2 Filed 06/24/21                                 Page 43 of 80 PageID 11917
2013 WL 12314399

Alliance Bond Fund, 527 U.S. 308, 331 (1999). The Supreme           appearances in this case, let alone produce sales figures in
Court explained that courts sitting in equity traditionally         discovery. But even if statutory damages will be, practically
did not have that expansive power, and allowing creditors           speaking, the more likely remedy, the fact remains that if the
to pursue prejudgment restraints would disrupt the long-            defendants were to file appearances and subject themselves
standing law governing creditors and debtors:                       to discovery, it is very likely that Deckers would win
                                                                    an accounting of profits. Indeed, trademark owners need
    More importantly, by adding, through judicial fiat, a new       only “prove defendant's sales only; defendant must prove
    and powerful weapon to the creditor's arsenal, the new          all elements of costs or deduction claimed.” 15 U.S.C. §
    rule could radically alter the balance between debtor's and     1117(a). So if Deckers can prove sales numbers either through
    creditor's rights which has been developed over centuries       discovery against the defendants or discovery on third-parties
    through many laws-including those relating to bankruptcy,       (for example, by serving third-party payment hosting services
    fraudulent conveyances, and preferences. Because any            (such as PayPal) or financial institutions), then an accounting
    rational creditor would want to protect his investment,         of profits would be appropriate. To the extent that the restraint
    such a remedy might induce creditors to engage in a “race       might be too broad, the defendants may file challenges to
    to the courthouse” in cases involving insolvent or near-        the scope of the TRO by submitting evidence that some or
    insolvent debtors, which might prove financially fatal to       all of the money has other sources. The balance of factors
    the struggling debtor.                                          tips in favor of Deckers being able to freeze the assets of the
527 U.S. at 331; see also Klipsch Group, Inc. v. Big                defendants listed on Schedule A, which is filed under seal
Box Store, Ltd., 2012 WL 5265727, at *5-6 (S.D.N.Y.                 in order to allow Deckers time to serve financial institutions
Oct. 24, 2012). To be sure, there is an exception to the            and payment hosting services with the TRO without advance
general ban on prejudgment asset restraint where an equitable       warning to the defendants, who likely would seek to transfer
remedy is sought. Grupo Mexicano, 527 U.S. at 325 (citing           the money elsewhere. Defendants are free to file appearances
Deckert v. Independence Shares Corp., 311 U.S. 282, 287-88          and litigate the issue.
(1940) (approving preliminary restraint where rescission and
restitution sought)). And Deckers does seek an accounting            *3 Accordingly, having read and heard the evidence
of profits (that is, disgorgement of profits) under 15 U.S.C.       presented by the plaintiff, the Court orders that:
§ 1117(a). But an accounting of profits is not automatically
awarded in lieu of actual damages, Fuller Products Co. v.           1. Defendants, their officers, agents, servants, employees,
Fuller Brush Co., 299 F.2d 772, 777 (7th Cir. 1962), and            attorneys, confederates, and all persons acting for, with, by,
even where equitable relief is sought, the appropriate scope        through, under or in active concert with them be temporarily
of prejudgment restraint must be limited only to what is            enjoined and restrained from:
reasonably necessary to secure the (future) equitable relief.
For example, where (as here) a litigant seeks the equitable           a. using Deckers's UGG trademark or any reproductions,
remedy of an accounting of profits, then if the amount of the            counterfeit copies or colorable imitations thereof in any
profits is known, then the asset freeze should apply on to that          manner in connection with the distribution, advertising,
specific amount, and no more. At this very early point in the            offering for sale, or sale of any product that is
litigation (indeed, the defendants do not yet even have notice           not a genuine Deckers UGG branded product or not
of the suit), it is not known what will comprise the eventual            authorized by Deckers to be sold in connection with
equitable remedy. In other words, the asset-restraint order              Deckers's UGG trademark;
must be limited only to the extent that is needed to secure the
equitable remedy; the scope of the exception (to the general          b. passing off, inducing, or enabling others to sell or pass
ban on prejudgment restraint) is limited by the scope of the             off any product as a genuine Deckers UGG branded
exception's rationale.                                                   product or any other product produced by Deckers, that
                                                                         is not Deckers's or not produced under the authorization,
In light of that potential limit on the scope of the restraint,          control or supervision of Deckers and approved by
the Court remains concerned that relying on an accounting                Deckers for sale under Deckers's UGG trademark;
of profits to freeze assets is potentially illusory in that it is
                                                                      c. committing any acts calculated to cause consumers to
much more likely that statutory damages will be pursued and
                                                                         believe that Defendants' products are those sold under
will be the basis for a judgment instead of an accounting
                                                                         the authorization, control or supervision of Deckers, or
of profits; it might be that most defendants will never file


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                               2
Deckers Outdoor Corporation v. Partnerships and..., Not Reported in Fed....
  Case 4:21-cv-00492-O Document 104-2 Filed 06/24/21                                  Page 44 of 80 PageID 11918
2013 WL 12314399

     are sponsored or approved by, or otherwise connected
     with Deckers;                                                    b. disable and cease displaying any advertisements used
                                                                         by or associated with Defendants in connection with the
  d. further infringing Deckers's UGG trademark and                      sale of counterfeit and infringing goods using the UGG
    damaging Deckers's goodwill;                                         Trademark; and

  e. shipping, delivering, holding for sale, transferring, or         c. Take all steps necessary to prevent links to the
     otherwise moving, storing, distributing, returning, or             Defendant Domain Names identified on Schedule A
     otherwise disposing of, in any manner, products or                 from displaying in search results, including, but not
     inventory not manufactured by or for Deckers, nor                  limited to, removing links to the Defendant Domain
     authorized by Deckers to be sold or offered for sale,              Names from any search index.
     and which bear any Deckers UGG trademark or any
     reproductions, counterfeit copies or colorable imitations      4. Early discovery is also authorized, in light of the need
     thereof;                                                       to subpoena and engage in discovery methods that are
                                                                    necessary to identify the defendants. Deckers may continue
  f. using, linking to, transferring, selling, exercising control   by providing actual notice, pursuant to subpoena, e-mail or
     over, or otherwise owning the Defendant Domain Names           otherwise, of this Order to any of the following:
     identified on Schedule A or any other domain name that
     is being used to sell counterfeit Deckers products; and          a.     Defendants, their agents, servants, employees,
                                                                           confederates, attorneys, and any persons acting in
  g. operating and/or hosting websites at the Defendant                    concert or participation with them;
    Domain Names identified on Schedule A and any other
    domain names registered or operated by Defendants that            b. any banks, savings and loan associations, payment
    are involved with the distribution, advertising, offering           processors or other financial institutions, including,
    for sale, or sale of any product bearing Deckers's UGG              without limitation, PayPal, or other merchant account
    trademark or any reproduction, counterfeit copy or                  providers, payment providers, third party payment
    colorable imitation thereof that is not a genuine Deckers           processors, credit card associations (e.g., MasterCard
    branded product or not authorized by Deckers to be sold             and VISA), which receive payments or hold assets on
    in connection with Deckers's UGG trademark.                         Defendants' behalf; or

2. The domain name registries for the Defendant Domain                c. any third party service providers, including, without
Names identified in Schedule A, namely the registries                    limitation, the online B2B selling platforms, including
VeriSign, Inc., Neustar, Inc., Afilias Limited, and the Public           iOffer, Internet service providers, backend service
Interest Registry, within two (2) business days of receipt of            providers, web designers, sponsored search engine or ad-
this Order, shall unlock and change the registrar of record              word providers, shippers, domain name registrars, and
for the Defendant Domain Names to a registrar of Deckers's               domain name registries who have provided services for
selection until further ordered by this Court, and the domain            Defendants.
name registrars shall take any steps necessary to transfer the
Defendant Domain Names to a registrar of Deckers's selection        5. Any third-party providing services in connection with any
until further ordered by this Court.                                of the Defendants, Defendants' websites at the Defendant
                                                                    Domain Names or other websites operated by Defendants,
3. Those in privity with Defendants and those with notice of        including, without limitation, Internet Service Providers
this Order, including any online marketplace such as iOffer,        (ISP), back-end service providers, web designers, sponsored
social media platforms such as Facebook, YouTube, LinkedIn          search engine or ad-word providers, banks, merchant account
and Twitter, Internet search engines, web hosts, domain name        providers including PayPal, third party processors and other
registrars and domain name registries, shall immediately            payment processing service providers, shippers, domain
                                                                    name registrars, and domain name registries (collectively,
   *4 a. disable and cease providing services for any               “Third-Party Providers”) shall, within 2 business days after
    accounts through which Defendants engage in the sale of         receipt of such notice, provide to Deckers copies of all
    counterfeit and infringing goods using the Deckers UGG          documents and records in such person's or entity's possession
    trademark;                                                      or control relating to:


               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                            3
Deckers Outdoor Corporation v. Partnerships and..., Not Reported in Fed....
  Case 4:21-cv-00492-O Document 104-2 Filed 06/24/21                                 Page 45 of 80 PageID 11919
2013 WL 12314399

  a. The identities and addresses of the Defendants, their           b. Restrain and enjoin such accounts from transferring or
     agents, servants, employees, confederates, attorneys,              disposing of any money or other of Defendants' assets
     and any persons acting in concert or participation with            until further ordered by this Court.
     them and the locations and identities of Defendants'
     operations, including, without limitation, identifying        8. Deckers may provide notice of these TRO and
     information associated with Defendants' Websites, the         the anticipated preliminary injunction proceedings to
     Defendant Domain Names and financial accounts;                Defendants, as well as service of process of the complaint,
                                                                   by electronically publishing a link to the Complaint, this
  b. Defendants' websites;
                                                                   Order and other relevant documents on a website to which the
  c. The Defendant Domain Names or any domain name                 Defendant Domain Names which are transferred to Deckers's
     registered by Defendants; and                                 control will redirect, and by sending an e-mail to the e-mail
                                                                   addresses identified in Schedule A that includes a link to said
  d. Any financial accounts owned or controlled by                 website.
    Defendants, including their agents, servants, employees,
    confederates, attorneys, and any persons acting in             9. Schedule A to the Complaint and Exhibits 22 and 23 to the
    concert or participation with them, including such             Declaration of Christopher Knowles shall remain sealed until
    accounts residing with or under the control of any banks,      further ordered by this Court.
    savings and loan associations, payment processors or
    other financial institutions, including, without limitation,   10. Deckers shall deposit with the Court $10,000 as security,
    PayPal, Western Union, or other merchant account               to be paid from Deckers or Deckers's counsel's Interest
    providers, payment providers, third party processors,          on Lawyers Trust Account (IOLTA), which amount was
    and credit card associations (e.g., MasterCard and             determined adequate for the payment of such damages as any
    VISA).                                                         person may be entitled to recover as a result of a wrongful
                                                                   restraint hereunder.
 *5 6. Defendants and any persons in active concert or
participation with them shall be temporarily restrained and        11. Any Defendants that are subject to this Order may appear
enjoined from transferring or disposing of any money or other      and move to dissolve or modify the Order on two days' notice
of Defendants' assets until further ordered by this Court.         to Deckers or on shorter notice as set by this Court.

7. Any banks, savings and loan associations, payment               12. This Temporary Restraining Order shall remain in effect
processors, PayPal, or other financial institutions, for any       for 14 days from its issuance, which was in court on October
Defendant or any of Defendants' websites shall within 2            30, 2013; thus, the Order remains in effect through November
business days:                                                     13, 2013.

  a. Locate all accounts connected to Defendants,
    Defendants' Marketplace Accounts or Defendants'                All Citations
    websites, including, but not limited to, any PayPal
    accounts connected to the email addresses listed in            Not Reported in Fed. Supp., 2013 WL 12314399
    Schedule A hereto; and

End of Document                                                      © 2021 Thomson Reuters. No claim to original U.S.
                                                                                                 Government Works.




               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                             4
Easterling v. Rice, Not Reported in Fed. Supp. (2019)
   Case 4:21-cv-00492-O Document 104-2 Filed 06/24/21                                   Page 46 of 80 PageID 11920

                                                                      (2) (“Any person who is at least 18 years old and not a party
                                                                      may serve a summons and complaint.”) (emphasis added);
                  2019 WL 1338712
                                                                      Constien v. United States, 628 F. 3d 1207, 1213-15 (10th
    Only the Westlaw citation is currently available.
                                                                      Cir. 2010) (“Even when service is effected by use of the
             United States District Court,
                                                                      mail, only a nonparty can place the summons and complaint
             S.D. Ohio, Eastern Division,
                                                                      in the mail.”). Further, many of the defendants are officers
                    at Columbus.
                                                                      or employees of the United States, but Easterling failed to
                                                                      comply with the additional service requirements set forth
         Warren EASTERLING, Plaintiff,
                                                                      in Rule 4(i)(1)(A)(i),(ii); 4(i)(1)(B); 4(i)(3). Easterling has
                           v.                                         therefore not properly served the defendants with process.
                 Chief Judge Walter
                                                                      When he filed his complaint in this case Easterling also filed
               RICE, et al., Defendants.
                                                                      a motion requesting injunctive relief. [R. 5] But his failure
                                                                      to properly serve the defendants with process requires that
                   Civil No. 2: 19-469-JMH
                                                                      motion to be denied. Because none of the defendants had
                                |
                                                                      been properly served with process, the Court lacks personal
                     Signed 03/25/2019
                                                                      jurisdiction over them and cannot grant the injunctive relief
Attorneys and Law Firms                                               he seeks. Cf. R.M.S. Titanic, Inc. v. Haver, 171 F. 3d 943,
                                                                      958 (4th Cir. 1999) (preliminary injunction issued against
R. Warren Easterling, Dayton, OH, pro se.                             defendant company was unenforceable because district court
                                                                      did not obtain personal jurisdiction over company through
J. Andrew Fraser, Zachery Paul Keller, Ohio Attorney
                                                                      valid service of process); Schuh v. Michigan Dep't of
General's Office Constitutional Offices Section, Columbus,
                                                                      Corrections, No. 1:09cv982, 2010 WL 3648876, at *2 (W.D.
OH, for Defendants.
                                                                      Mich. July 26, 2010) (“When a preliminary injunction is
                                                                      sought under Rule 65(a), service of the summons and the
                                                                      complaint is required.”); Carty v. R.I. Dept. of Corrections,
MEMORANDUM OPINION AND ORDER                                          198 F.R.D. 18, 20 (D.R.I. 2000) (same).
Joseph M. Hood, Senior U.S. District Judge
                                                                      Even if Easterling had properly served the summons and
 *1 On March 12, 2019, the Court entered a Memorandum                 complaint, his motion would still have to be denied because
Opinion and Order directing plaintiff Warren Easterling to            he does not actually seek injunctive relief. Instead, he asks
address apparent defects in service of process upon the               the Court to alter or vacate orders entered in other civil
defendants and to establish legally sufficient grounds why his        cases he previously filed in this Court, or to “remove” judges
complaint should not be dismissed. [R. 20] Easterling has now         from the cases to which they have been assigned because he
filed his Response to that Order [R. 21] along with Proof of          disagrees with the orders they entered. At bottom, Easterling
Service forms for each of the 15 defendants in this case. [R.         attempts to collaterally attack orders and judgments entered
22]                                                                   in other civil cases he filed in this Court. Easterling has been
                                                                      advised in earlier cases he filed in this Court that this is
With respect to service of process, Easterling originally filed       not permissible; instead, he must file a notice of appeal or a
only certified mail receipts into the record [R. 10, 11, 12,          motion for reconsideration in the same civil case in which he
13, 15, 16, 17], but Federal Rule of Civil Procedure 4(l)(1)          seeks relief. Easterling's motion seeking injunctive relief will
requires that proof of service be established by a server's           therefore also be denied because he has failed to demonstrate
affidavit of the kind that was given to the plaintiff at the outset   any likelihood of success on the merits. Gonzales v. National
of the case [R. 3]. Easterling has now filed the provided Proof       Bd. of Med. Examiners, 225 F.3d 620, 625 (6th Cir. 2000).
of Service forms indicating that he served the defendants by
either certified or regular mail. [R. 22]                              *2 With respect to the claims asserted in the complaint,
                                                                      Easterling's Response to the Court's Order consists primarily
But as the Court advised Easterling in its last Order, a party        of various objections to the Court's requirement that he
to the case cannot serve process himself. Fed. R. Civ. P. 4(c)        respond to it at all. He appears to contend that: (1) the



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                1
Easterling v. Rice, Not Reported in Fed. Supp. (2019)
   Case 4:21-cv-00492-O Document 104-2 Filed 06/24/21                                Page 47 of 80 PageID 11921

defendants must be allowed 21 days to respond to his claims;       Timothy S. Black, and Algenon L. Marbley, as well as United
(2) there is no “case or controversy” until the defendants         States Magistrate Judges Michael J. Newman and Sharon L.
respond; (3) sua sponte dismissal of his claims would              Ovington are based solely upon their rulings or orders entered
indicate the undersigned's bias or participation in a conspiracy   in cases over which they presided. It is well established that
against him; and (4) the Court may not declare him to be a         “a judicial officer, in exercising the authority vested in him,
vexatious litigator. His only response apparently directed to      [should] be free to act upon his own convictions, without
the substantive legal deficiencies previously identified by the    apprehension of personal consequences to himself.” Stump
Court is Easterling's continued assertion that 28 U.S.C. § 1331    v. Sparkman, 435 U.S. 349, 355 (1978) (quoting Bradley v.
permits him to challenge allegedly-fraudulent judgments            Fisher, 80 U.S. (13 Wall.) 335, 350 (1872) ). Accordingly,
entered in earlier cases simply by filing a new complaint. [R.     a judge is entitled to absolute immunity against a claim
21]                                                                based upon an action taken by a judge in his or her judicial
                                                                   capacity, unless that action is taken in the absence of any
None of Easterling's contentions have merit. As previously         jurisdiction. Bush v. Rauch, 38 F.3d 842, 847 (6th Cir. 1994).
indicated, the Court is authorized to alter or extend the time     All of the acts complained were taken in the course of
for any defendant to file a response to the complaint. Federal     proceedings over which the judge presided, and the immunity
Rule of Civil Procedure Rule 6(b)(1)(A). And when the              applies to bar the claims asserted. Mireles v. Waco, 502
Court sua sponte questions whether the plaintiff's complaint       U.S. 9 (1991); Forrester v. White, 484 U.S. 219, 225 (1988)
states viable claims for relief, the defendants need not be        (judicial immunity “insulat[es] judges from vexatious actions
directed to respond. Neitzke v. Williams, 490 U.S. 319, 324        prosecuted by disgruntled litigants.”).
(1989); Morrison v. Tomano, 755 F.2d 515, 516-17 (6th Cir.
1985). Easterling's “case or controversy” argument is wholly        *3 Second, Easterling invokes 42 U.S.C. § 1985 as the basis
misplaced; whether a party to a case has filed a response to       for his claims, but his allegations are insufficient to properly
a particular claim or issue has no bearing upon whether an         invoke that provision against any of the defendants. A claim
actual controversy exists between the parties regarding the        that persons conspired to deprive the plaintiff of civil rights
lawfulness of a party's conduct in the first instance. See Allen   under 42 U.S.C. § 1985 must be plead with particularity,
v. Wright, 468 U.S. 737, 751 (1984) (the “core component”          requiring the plaintiff to allege specific acts showing that
of the case or controversy requirement is that the plaintiff       the defendants acted in concert and coordination with one
“must allege personal injury fairly traceable to the defendant's   another. Further, the plaintiff must allege facts which indicate
allegedly unlawful conduct and likely to be redressed by the       that the defendants' actions were prompted by a “class-based,
requested relief”). And if Easterling were correct that no case    invidiously discriminatory animus.” Griffin v. Breckenridge,
or controversy exists, the Court would be obligated to dismiss     403 U.S. 88, 102 (1971); Webb v. United States, 789 F. 3d 647,
the entire case for lack of jurisdiction under Rule 12(b)(1)       670 (6th Cir. 2015). Easterling makes no such allegations in
of the Federal Rules of Civil Procedure. Lyshe v. Levy, 854        his complaint with respect to any of the defendants, and his
F.3d 855, 857 (6th Cir. 2017). His other objections fare no        complaint therefore fails to state a claim under Section 1985.
better. See United States v. Campbell, 59 F. App'x 50, 52 (6th
Cir. 2003) (holding that prior adverse rulings by a judge “will    Third, a civil rights claim based upon events occurring in Ohio
almost never serve as a valid basis for recusal and are most       must be asserted within two years. Ohio Rev. Code § 2305.10.
often simply grounds for appeal.”) (citing Liteky v. United        Accordingly, Easterling's claims are barred by the applicable
States, 510 U.S. 540, 555 (1994) ); Chambers v. NASCO, Inc.,       statute of limitations with respect to his allegations against
501 U.S. 32, 43 (1991) (holding that district court has inherent   Judge Rice for conduct occurring in 2014 [R. 1 at Page ID #7];
authority to sanction parties whose actions are vexatious,         Judge Marbley for conduct occuring in 2016 [R. 1 at Page ID
frivolous, or undertaken in bad faith).                            #17-18]; Asst. U.S. Attorney William B. King, II. for conduct
                                                                   occurring in 2015 [R. 1 at Page ID #17-18]; Magistrate Judge
Having reviewed Easterling's Response, the Court concludes         Ovington for conduct occurring in 2015 [R. 1 at Page ID
that he has not set forth grounds to sustain any of the claims     #19-20]; and attorney Brian Spiess for conduct occurring in
asserted in his complaint, and it must therefore be dismissed.     2014 [R. 1 at Page ID #19-20]. Zappone v. United States, 870
                                                                   F. 3d 551, 559 (6th Cir. 2017) (citing Browning v. Pendleton,
First, Easterling's claims against United States District Judges   869 F.2d 989 (6th Cir. 1989) ).
Walter H. Rice, Thomas M. Rose, Edmund A Sargus, Jr.,



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                             2
Easterling v. Rice, Not Reported in Fed. Supp. (2019)
   Case 4:21-cv-00492-O Document 104-2 Filed 06/24/21                                  Page 48 of 80 PageID 11922

Fourth, a complaint must set forth claims in a clear and             manage their own affairs so as to achieve the orderly and
concise manner, and must contain sufficient factual matter,          expeditious disposition of cases.” Link v. Wabash R. Co., 370
accepted as true, to “state a claim to relief that is plausible      U.S. 626, 630-31 (1962).
on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009);
Hill v. Lappin, 630 F.3d 468, 470 (6th Cir. 2010). Easterling         *4 In addition to this inherent authority, “[a] district court
identifies Linda L. Woeber as a defendant, but makes no              has the power under the All Writs Act, 28 U.S.C. § 1651,
allegations at all against her in the complaint. The plaintiff       to enjoin a party from filing suits attempting to reopen
also names President Donald J. Trump as a defendant, but             or relitigate closed cases. This power extends to enjoining
includes only an unexplained reference to his responsibility         further filings in support of frivolous and vexatious claims.”
“in regards to the Department of Justice to enforce the law ...”     Spencer v. Slone, 1986 WL 16350, at *3 (6th Cir. 1986)
At this stage, “[w]hile the allegations of the complaint are         (upholding Eastern District of Kentucky district court's pre-
construed favorably to the plaintiff, the court will not read        filing injunction against new federal actions by plaintiff
causes of action into the complaint which are not alleged.”          arising out of his state court prosecution for passing bad
Superior Kitchen Designs, Inc. v. Valspar Indus. (U.S.A.),           checks). Federal Rule of Civil Procedure 11(c)(3) is a separate
Inc., 263 F. Supp. 2d 140, 148 (D. Mass. 2003). The plaintiff        grant of authority which permits the Court to require a party to
having failed to identify colorable claims against either of         demonstrate that their conduct does not warrant sanctions for
these defendants, the claims against them will be dismissed.         violation of Rule 11(b). Cf. Neuman v. United States, No. 07-
                                                                     CV-362-MJR, 2009 WL 1514566, at *2-3 (S.D. Ill. June 1,
Because the plaintiff's complaint fails to set forth a viable        2009) (imposing $1,000 in sanctions pursuant to Rule 11 for
claim against any of the defendants, the Court will dismiss          prisoner's repeated post-judgment filings asserting presiding
this action, with prejudice.                                         judge was biased and unqualified, and cautioning of possible
                                                                     criminal contempt sanctions, including incarceration, should
The Court adds a final cautionary note. As stated in the Court's     personal attacks continue).
prior Memorandum Opinion, Easterling has filed more than
two dozen civil actions in this Court, all of which have             Certainly, the Court must afford additional latitude to parties
been dismissed and many of which were legally frivolous              untrained in the law, Haines v. Kerner, 404 U.S. 519, 596
and potentially filed for abusive purposes. Four years ago,          (1972), as their misguided actions may be the consequence
this Court imposed a limited sanction against Easterling             of inexperience or lack of specialized knowledge rather than
by barring him from proceeding in forma pauperis in this             borne of a desire to harass or delay. But this forgiving
Court without prior permission. Easterling v. Crawford,              approach to compliance with procedural rules has never
No. 3:13-CV-430-WHR (S.D. Ohio 2013). Regrettably, that              “[been] interpreted so as to excuse mistakes by those who
sanction has failed to fully deter Easterling's abusive litigation   proceed without counsel,” McNeil v. United States, 508 U.S.
conduct: since that date, he has filed nine more civil cases,        106, 113 (1993), and the courts have never allowed “the right
nearly all of which have been dismissed for failure to state a       of self-representation [to be used as] a license to abuse the
claim and/or as repetitive of prior failed litigation.               dignity of the courtroom.” Faretta v. California, 422 U.S.
                                                                     806, 835 n.46 (1975). Even a court's “special solicitude”
Easterling is advised that the Court possesses the authority         towards pro se litigants “does not extend to the willful,
to impose additional restrictions upon any person who files          obstinate refusal to play by the basic rules of the system
frivolous litigation or otherwise abuses the judicial process.       upon whose very power the plaintiff is calling to vindicate
The Supreme Court long ago established that “Courts of               his rights.” Pandozy v. Segan, 518 F. Supp. 2d 550, 558
justice are universally acknowledged to be vested, by their          (S.D.N.Y. 2007) (imposing pre-filing restrictions against a
very creation, with power to impose silence, respect, and            litigant “unwilling[ ] to accept unfavorable rulings on her
decorum, in their presence, and submission to their lawful           claims. Each time her claims are dismissed, she repackages
mandates.” Anderson v. Dunn, 6 Wheat. 204, 227, 5 L.Ed. 242          them with new labels, against new defendants, and in new
(1821). Accordingly, a district court has inherent authority         courts, as part of an ‘ever-broadening conspiracy theory.’ ”)
to sanction parties whose actions are vexatious, frivolous,
or undertaken in bad faith. Chambers v. NASCO, Inc., 501             Any person proceeding pro se who repeatedly files frivolous
U.S. 32, 43 (1991). This authority is “governed not by rule          lawsuits or motions abuses the right to represent himself
or statute but by the control necessarily vested in courts to        without counsel and the privilege of proceeding without



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                               3
Easterling v. Rice, Not Reported in Fed. Supp. (2019)
   Case 4:21-cv-00492-O Document 104-2 Filed 06/24/21                                Page 49 of 80 PageID 11923

                                                                   either monetary sanctions or require Easterling to obtain the
payment of the filing fee, and imposes a heavy burden upon
                                                                   Court's permission before filing any new civil case (or a new
the resources of the court at the expense of other litigants
                                                                   motion in any existing case), the Court retains the authority to
with potentially meritorious claims. The Court may therefore
                                                                   do so even after closing this case should his conduct warrant
impose sanctions necessary and appropriate to deter such
                                                                   such sanctions. The plaintiff is so advised.
conduct. Chambers, 501 U.S. at 45-46. The Court may deny
the plaintiff pauper status, Reneer v. Sewell, 975 F.2d 258,
                                                                   *5 Accordingly, it is ORDERED as follows:
260-61 (6th Cir. 1992), or for more quarrelsome conduct, may
require him to pay another party's attorneys fees, First Bank
                                                                   1. Easterling's complaint [R. 1] is DISMISSED WITH
of Marietta v. Hartford Underwriters Ins. Co., 307 F.3d 501,
                                                                   PREJUDICE.
511-12 (6th Cir. 2002). For the most obstinate litigant, the
court may require prior permission from the Court before any
                                                                   2. Easterling's motion seeking injunctive relief [R. 5] is
new lawsuit or motion may be filed. Filipas v. Lemons, 835
                                                                   DENIED.
F. 2d 1145, 1146 (6th Cir. 1987); Maxberry v. S.E.C., 879 F.
3d 222, 224 (6th Cir. 1989).
                                                                   3. Defendant Ann Yackshaw's motion to dismiss [R. 18] is
                                                                   DENIED AS MOOT.
Easterling has repeatedly filed meritless and duplicative
lawsuits and post-judgment motions, conduct that serves no
                                                                   4. This matter is STRICKEN from the docket.
legitimate purpose and places a tremendous burden on this
Court's limited resources while depriving other litigants with
plausible claims of the speedy resolution of their cases. This     All Citations
conduct evidences his bad faith and constitutes an abuse of the
judicial process. While the Court will not, at this time, impose   Not Reported in Fed. Supp., 2019 WL 1338712

End of Document                                                      © 2021 Thomson Reuters. No claim to original U.S.
                                                                                                 Government Works.




                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                             4
GDS International, LLC v. CalgaRIG Corporation, Not Reported in Fed. Supp. (2017)
    Case 4:21-cv-00492-O Document 104-2 Filed 06/24/21                            Page 50 of 80 PageID 11924

                                                                 *1 Plaintiff GDS International, LLC has filed a Request
                                                                for Preliminary Injunction Hearing (Document No. 5). The
                   2017 WL 5127221
                                                                party against whom Plaintiff desires a preliminary injunction
    Only the Westlaw citation is currently available.
                                                                is, according to Plaintiff's Complaint, a corporation duly
              United States District Court,
                                                                organized under the laws of Canada, with its principal place
             S.D. Texas, Houston Division.
                                                                of business in Canada. Plaintiff alleges that service may
                                                                be obtained abroad upon Defendant in accordance with the
    GDS INTERNATIONAL, LLC, Plaintiff,
                                                                Hague Convention. There is no showing that this has been
                  v.                                            accomplished and Defendant has made no appearance herein.
    CALGARIG CORPORATION, Defendant.
                                                                It would be pointless to conduct a hearing for preliminary
              CIVIL ACTION NO. H-17-0162                        injunction against a party over which the Court has no
                           |                                    personal jurisdiction or power to enforce the relief that
                   Signed 01/26/2017                            Plaintiff seeks. See Enter. Int'l, Inc. v.Corporacion Estatal
                                                                Petrolera Ecuatoriana, 762 F.2d 464, 470 (5th Cir. 1985).1 The
Attorneys and Law Firms
                                                                request (Document No. 5) is therefore DENIED.
John B. Kinchen, Hughes Arrell Kinchen LLP, Houston, TX,
for Plaintiff.                                                  It is SO ORDERED.

Christina Elise Ponig, DLA Piper LLP, Houston, TX, for          The Clerk will enter this Order, providing a correct copy to
Defendant.                                                      all parties of record.


                                                                All Citations
ORDER
                                                                Not Reported in Fed. Supp., 2017 WL 5127221
EWING WERLEIN, JR., UNITED STATES DISTRICT
JUDGE



Footnotes
1      Additionally, Plaintiff has not met the minimum procedural standards under the Federal Rules of Civil Procedure for the
       issuance of a preliminary injunction. See Fed. R. Civ. P. 65(a) and (b).


End of Document                                                    © 2021 Thomson Reuters. No claim to original U.S.
                                                                                               Government Works.




              © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                          1
Hightower v. Thompson, Not Reported in Fed. Supp. (2016)
   Case 4:21-cv-00492-O Document 104-2 Filed 06/24/21                                  Page 51 of 80 PageID 11925

                                                                     Hightower's original complaint is difficult to follow in
                                                                     some respects, as many of the dates he provides self-
                  2016 WL 5422061
                                                                     evidently conflict with one another and are contradicted by
    Only the Westlaw citation is currently available.
                                                                     documentation he has attached to his complaint. However,
     United States District Court, E.D. Kentucky,
                                                                     this much is clear: on October 25, 2014 – one month after he
            Northern Division at Ashland.
                                                                     was transferred to EKCC in September 2014 – another inmate
                                                                     entered his cell and attacked him while he slept, resulting in
          James HIGHTOWER, Plaintiff,
                                                                     serious injury. [D. E. No. 1 at p. 2]
                     v.
  Ladonna THOMPSON, et al., Defendants.                              Hightower indicates that he was previously confined at EKCC
                                                                     in 2012 and 2013, and had been threatened on three occasions
                    Civil No. 0:15-93-HRW                            because he was a convicted sex offender. In August 2013, he
                                |                                    was transferred to the Kentucky State Penitentiary (“KSP”),
                      Signed 09/27/2016                              where he was again placed in protective custody after an
                                                                     inmate attacked him in January 2014. Hightower indicates
Attorneys and Law Firms                                              that in July 2014 he met with KDOC official James Sweat
                                                                     and several unidentified female staff members from KDOC's
James Hightower, Lagrange, KY, pro se.
                                                                     central office in Frankfort, Kentucky. At that time, Hightower
Oran S. McFarlan, III, Justice & Public Safety Cabinet,              states that he told these persons that he had been threatened
Frankfort, KY, for Defendants.                                       at EKCC. Hightower, either directly or through his mother,
                                                                     also sent letters to then-KDOC Commissioner LaDonna
                                                                     Thompson and KSP warden Randy White explaining these
                                                                     prior incidents for consideration regarding his approaching
MEMORANDUM OPINION AND ORDER
                                                                     transfer. [D. E. No. 1 at pp. 3-4]
Henry R. Wilhoit, Jr., United States District Judge
                                                                     Hightower further alleges that while he was awaiting
 *1 James Hightower is a prisoner confined at the Kentucky           transfer to EKCC, KSP Deputy Warden Joel Dunlap told
State Reformatory in LaGrange, Kentucky. Hightower has               him that he was being transferred because he was filing
filed a civil rights action pursuant 42 U.S.C. § 1983                grievances and writing letters to KDOC administration.
alleging that officials with the Kentucky Department of              In his complaint, Hightower suggests that his claims also
Corrections (“KDOC”) transferred him to the Eastern                  extend to James Erwin and Skyla Grief, although he
Kentucky Correctional Complex (“EKCC”) on September 16,              makes no factual allegations against either of those persons.
2014 even though they were aware that inmates at EKCC had            Hightower also alleges without explanation that EKCC
previously threatened his life. Hightower contends that as a         warden Gary Beckstrom and EKCC Deputy Warden Keith
result of these officials' asserted deliberate indifference to his   Helton “misrepresented” certain unidentified facts regarding
safety, he was attacked by another inmate shortly after his          his prior custody at EKCC, which resulted in his September
arrival at EKCC. [D. E. No. 1]                                       2014 transfer back to that facility. [D. E. No. 1 at p. 5]

This matter is now before the Court to address the defendants'        *2 Hightower contends that these KDOC officials
motion to dismiss the complaint [D. E. No. 18] which has been        transferred him to EKCC with knowledge that he had
fully briefed by the parties. [D. E. Nos. 20, 24] In addition,       previously been threatened at that institution, both to retaliate
Hightower has filed three motions to amend or supplement             against him for filing grievances at KSP and with deliberate
his complaint [D. E. Nos. 21, 22, 26] which have also been           indifference to his safety in violation of the First and Eighth
fully briefed. [D. E. Nos. 23, 25] Hightower has also filed a        Amendments to the Constitution of the United States. [D.
motion seeking injunctive relief [D. E. No. 27], to which the        E. No. 1 at pp. 3-6] Hightower indicates that he did not
defendants have responded and Hightower has replied [D. E.           file a grievance regarding his transfer to EKCC because he
Nos. 28, 29]. These motions are therefore ripe for decision.         believed that decision to constitute a “classification decision”
                                                                     excepted from KDOC's grievance mechanism pursuant to
                                                                     Corrections Policies and Procedures (“CPP”) §§ 14.6(II)(C)
  I. Background


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                1
Hightower v. Thompson, Not Reported in Fed. Supp. (2016)
   Case 4:21-cv-00492-O Document 104-2 Filed 06/24/21                                  Page 52 of 80 PageID 11926

(5), 18.1(II)(M)(1)(2). Hightower also indicates that he made       Because exhaustion is an affirmative defense that the
Sweat and KDOC Commissioner Thompson aware of the                   defendants have the burden of proving, Jones v. Bock, 549
situation through the letters sent by himself and his mother.       U.S. 199 (2007), and to the extent they have attached and
[D. E. No. 1 at p. 6]                                               relied upon documents and declarations extrinsic to the
                                                                    pleadings in support of any aspect of their motion to dismiss,
Hightower has named as defendants KDOC Commissioner                 the Court treats the motion as one for summary judgment
LaDonna Thompson, KDOC Deputy Commissioner James                    under Rule 56. Fed. R. Civ. P. 12(d); Wysocki v. Int'l Bus.
Erwin, KDOC Director of Classification James Sweat, KSP             Mach. Corp., 607 F. 3d 1102, 1104 (6th Cir. 2010). A motion
Warden Randy White, KSP Deputy Warden of Security                   under Rule 56 challenges the viability of the another party's
Joel Dunlap, KSP Deputy Warden of Programs Skyla                    claim by asserting that at least one essential element of that
Grief, former EKCC Warden Gary Beckstrom, and EKCC                  claim is not supported by legally-sufficient evidence. Fed. R.
Deputy Warden of Security Keith Helton. Hightower seeks             Civ. P. 56(a); Celotex Corp. v. Catrett, 477 U.S. 317, 324-25
compensatory and punitive damages against each of the               (1986). A party moving for summary judgment must establish
defendants. [D. E. No. 1 at p. 7-8]                                 that even viewing the record in the light most favorable to the
                                                                    nonmovant, there is no genuine dispute as to any material fact
                                                                    and that she is entitled to a judgment as a matter of law. Loyd v.
   II. The Defendants' Motion to Dismiss the Complaint.             St. Joseph Mercy Oakland, 766 F. 3d 580, 588 (6th Cir. 2014).
The defendants' motion to dismiss the complaint is based
upon two distinct grounds. The defendants contend that               *3 The moving party does not need her own evidence to
Hightower failed to exhaust his administrative remedies             support this assertion, but need only point to the absence
because he filed no inmate grievances regarding his transfer.       of evidence to support the claim. Turner v. City of Taylor,
They also argue that Hightower's complaint fails to state a         412 F. 3d 629, 638 (6th Cir. 2005). The responding party
claim upon which relief may be granted against them because         cannot rely upon allegations in the pleadings, but must point
he does not allege that any of them were personally involved        to evidence of record in affidavits, depositions, and written
in the decision to transfer him to EKCC.                            discovery which demonstrates that a factual question remain
                                                                    for trial. Hunley v. DuPont Auto, 341 F. 3d 491, 496 (6th
Arguments testing the sufficiency of a plaintiffs complaint         Cir. 2003); United States v. WRW Corp., 986 F. 2d 138, 143
are governed by Fed. R. Civ. P. 12(b)(6). Gardner v. Quicken        (6th Cir. 1993) (“A trial court is not required to speculate on
Loans, Inc., 567 Fed.Appx. 362, 364 (6th Cir. 2014). When           which portion of the record the non-moving party relies, nor
addressing a motion to dismiss, the Court views the complaint       is there an obligation to ‘wade through’ the record for specific
in the light most favorable to the plaintiff and accepts as         facts.”).
true all ‘well-pleaded facts’ in the complaint. D'Ambrosio
v. Marino, 747 F.3d 378, 383 (6th Cir. 2014). Where the             The court reviews all of the evidence presented by the parties
plaintiff is proceeding without the benefit of an attorney, the     in a light most favorable to the responding party, with the
Court reads his complaint to include all fairly and reasonably      benefit of any reasonable factual inferences which can be
inferred claims. Davis v. Prison Health Servs., 679 F.3d 433,       drawn in his favor. Harbin-Bey v. Rutter, 420 F. 3d 571,
437-38 (6th Cir. 2012). A complaint must contain allegations,       575 (6th Cir. 2005). If the responding party's allegations
either expressly stated or necessarily inferred, with respect       are so clearly contradicted by the record that no reasonable
to every material element necessary to sustain a recovery           jury could adopt them, the court need not accept them when
under some viable legal theory. Philadelphia Indem. Ins. Co.        determining whether summary judgment is warranted. Scott
v. Youth Alive, Inc., 732 F.3d 645, 649 (6th Cir. 2013). But the    v. Harris, 550 U.S. 372, 380 (2007). The court must grant
complaint must be dismissed if it undoubtedly fails to allege       summary judgment if the evidence would not support a jury
facts sufficient to state a facially-plausible claim. Republic      verdict for the responding party with respect to at least one
Bank & Trust Co. v. Bear Stearns & Co., Inc., 683 F.3d 239,         essential element of his claim. Anderson v. Liberty Lobby,
247 (6th Cir. 2012). A complaint may be dismissed for failure       Inc., 477 U.S. 242, 251 (1986). If the applicable substantive
to state a claim if “ ‘it fails to give the defendant fair notice   law requires the responding party to meet a higher burden
of what the ... claim is and the grounds upon which it rests.’      of proof, his evidence must be sufficient to sustain a jury's
” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007).         verdict in his favor in light of that heightened burden of proof
                                                                    at trial. Harvey v. Hollenback, 113 F. 3d 639, 642 (6th Cir.



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                2
Hightower v. Thompson, Not Reported in Fed. Supp. (2016)
   Case 4:21-cv-00492-O Document 104-2 Filed 06/24/21                                 Page 53 of 80 PageID 11927

1997); Moore, Owen, Thomas & Co. v. Coffey, 992 F. 2d 1439,         regarding his Kosher diet was itself a claim that he was
1444 (6th Cir. 1993).                                               required to exhaust by filing a “general” grievance under
                                                                    CPP 14.6, something he acknowledges he did not do. In
                                                                    addition, the September 2014 decision of the Classification
   A. Hightower Failed to Exhaust His Administrative                Committee to transfer him to EKCC was a decision that was
   Remedies.                                                        appealable to the warden under CPP 18.1(II)(M). Hightower
The defendants argue that Hightower did not file any inmate         having admitted that he did not do so, he failed to invoke an
grievances regarding his claims, and therefore did not exhaust      available administrative appeal, and his Eighth Amendment
his administrative remedies as required by 42 U.S.C. §              claim regarding his transfer remains unexhausted. Both of
1997e(a). While acknowledging that CPP 14.6(II)(C)(5)               these claims must therefore be dismissed for failure to exhaust
states that classification decisions are not grievable under        administrative remedies under 42 U.S.C. § 1997e(a). Jones,
CPP 14.6's general grievance procedure applicable to most           549 U.S. at 211; Grinter v. Knight, 532 F.3d 567, 577-78 (6th
inmate complaints, the defendants explain that CPP 18.1(II)         Cir. 2008).
(M) provides a separate appeal procedure for classification
decisions, one Hightower admits that he did not pursue. [D.
E. No. 18-1 at pp. 5-7] In response, Hightower notes that              B. Hightower's Complaint does not Allege the Personal
the particular subdivision of CPP 18.1 referred to by the              Involvement of the Named Defendants.
defendants became effective in July 2015, only after he was         In order to recover against a given defendant in a civil
transferred in September 2014. [D. E. No. 20 at p. 12-13]           rights action under 42 U.S.C. § 1983, the plaintiff “must
This is true, but immaterial: the operative language found in       allege that the defendant [was] personally involved in the
the prior version of CPP 18.1 likewise permits – and hence §        alleged deprivation of federal rights.” Nwaebo v. Hawk-
1997e(a) requires – an appeal to the warden filed within five       Sawyer, 83 Fed.Appx. 85, 86 (6th Cir. 2003) (citing Rizzo
days after the classification decision. [D. E. No. 20-19 at p. 5]   v. Goode, 423 U.S. 362, 373-77 (1976)). The requirement
                                                                    of personal involvement does not mean that the particular
Federal law requires inmates to fully exhaust administrative        defendant actually committed the conduct complained of,
remedies available within the prison or jail prior to bringing      but it does require a supervisory official to have “at least
suit with respect to prison conditions. 42 U.S.C. § 1997e(a).       implicitly authorized, approved, or knowingly acquiesced
This requirement is mandatory, and claims that have not been        in the unconstitutional conduct.” Hays v. Jefferson County,
exhausted cannot be asserted in any court. Jones v. Bock, 549       Kentucky, 668 F.2d 869, 874 (6th Cir. 1982). The mere fact of
U.S. 199, 211 (2007). Further, because “[p]roper exhaustion         supervisory capacity is not enough: respondeat superior is not
demands compliance with an agency's deadlines and other             an available theory of liability. Polk County v. Dodson, 454
critical procedural rules,” the inmate must strictly follow the     U.S. 312, 325-26 (1981).
jail's rules with respect to the timelines, form, and procedures
for inmate grievances. Woodford v. Ngo, 548 U.S. 81, 90             Relying upon this authority, the defendants argue that
(2004).                                                             Hightower does not allege that any of them were personally
                                                                    involved in the decision to transfer him to EKCC in
The Court has previously considered the interplay between           September 2014, and that his complaint therefore fails to
KDOC's general grievance procedure found in CPP 14.6 and            state a claim against them because they cannot be held liable
the appeal procedure applicable to formal decisions of the          merely because they supervise those persons who actually
Classification Committee in Sublett v. Green, No. 0: 14-            did make that decision. The defendants point to a Transfer
CV-32-HRW (E.D. Ky. Sept. 24, 2014), aff'd, No. 14-06222            Request form dated September 11, 2014, that was issued by
(6th Cir. July 14, 2015). As noted in that decision, most           the Classification Committee and approved by Classification
inmate grievances regarding prison life must be grieved             Branch Manager Donna Reed, to transfer Hightower to
following the procedure set forth in CPP 14.6, unless they are      EKCC. [D. E. No. 18-2] Hightower did not name Reed as
either specifically identified as “non-grievable” matters or a      a defendant in his complaint, and the defendants assert that
provision like CPP 18.1 provides an independent appeal and          none of those persons he did name were involved in the
review mechanism.                                                   decision to transfer him to EKCC. [D. E. No. 18-1 at pp. 2-4]

*4 Here, Hightower's First Amendment claim that KSP and             Hightower makes two, essentially factual, arguments in
KDOC officials retaliated against him for filing grievances         response. First, he contends that the actual form used


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                             3
Hightower v. Thompson, Not Reported in Fed. Supp. (2016)
  Case 4:21-cv-00492-O Document 104-2 Filed 06/24/21                              Page 54 of 80 PageID 11928

to approve his transfer was not the September 11, 2014           KDOC Transfer Authorization Form, do not demonstrate the
Transfer Request form provided by the defendants [D. E.          personal involvement of any of the defendants, and this claim
No. 18-2], but was instead a Department of Corrections           must be dismissed. Ashcroft v. Iqbal, 556 U.S. 662, 677 (2009)
Transfer Authorization Form recommending his transfer to         (“[i]n a § 1983 suit or a Bivens action – where masters do not
the Kentucky State Reformatory (“KSR”). [D. E. No 20-8]          answer for the torts of their servants – the term ‘supervisory
In this form, both EKCC and Little Sandy Correctional            liability’ is a misnomer,”)
Complex are listed as “additional,” presumably alternative,
destinations. Classification/Treatment Officer Marshall Peek
initially filled out and signed the form, which Supervisor          III. Hightower's Amendments to his Complaint would
Adam Noles approved and signed on September 10, 2014.               be Futile.
Classification Branch Manager Donna Reed approved and            Simultaneously with the filing of his response to the
signed the form on September 11, 2014. The form contains a       defendants' motion to dismiss [D. E. No. 20], Hightower filed
signature line for Skyla Griefs approval, but she did not sign   both a motion to supplement his complaint and a motion to
it. Id. Hightower states that this was the form used to effect   amend it. [D. E. Nos. 21, 22] Both motions were filed for the
his transfer to EKCC, notwithstanding the indication on the      same purpose: to add Marshall Peek, Adam Noles, and Donna
form that he was being transferred to KSR. [D. E. No. 2 at       Reed as defendants, asserting Eighth Amendment claims
pp. 6-7] Hightower's factual assertion in this regard suggests   against them based upon their involvement in transferring him
his belief that it was not merely Donna Reed who made the        to EKCC notwithstanding their alleged prior knowledge of
decision to transfer him, but that Marshall Peek, Adam Noles,    threats against him at that institution. [D. E. No. 21 at pp.
                                                                 1-2; D. E. No. 22 at pp 1-2] The defendants respond that
and Skyla Grief were also involved.1
                                                                 Hightower knew or should have known the individuals who
                                                                 were involved in the decision to transfer him; that permitting
 *5 Hightower also makes a second factual assertion.
                                                                 amendment at this late juncture would be prejudicial; and that
Hightower has previously alleged that during a classification
                                                                 permitting amendment would be futile in light of Hightower's
meeting in July 2014 he was told that he was going to be
                                                                 failure to exhaust his administrative remedies. [D. E. No. 23]
transferred out of protective custody at KSP. In his original
complaint, Hightower stated that when he mentioned during
                                                                 With respect to Hightower's first motion, the purpose of a
this meeting that he had been threatened by inmates at EKCC
                                                                 motion to supplement the complaint is to “[set] out any
in the past, KDOC official James Sweat was present along
                                                                 transaction, occurrence, or event that happened after the date
with several unidentified female staff members from KDOC's
                                                                 of the pleading to be supplemented.” Fed. R. Civ. P. 15(d)
Frankfort office. [D. E. No. 1 at p. 4] In his response,
                                                                 But the allegations Hightower wishes to add to his complaint
Hightower now alleges for the first time that Donna Reed,
                                                                 relate to events occurring long before he filed his complaint
Skyla Grief, and Adam Noles were also present at the
                                                                 in this action, not after it. A motion to supplement the
meeting, and were therefore aware of his concerns. [D. E. No.
                                                                 complaint is therefore not proper, cf. Chicago Reg. Council of
20 at pp. 2-3]
                                                                 Carpenters v. Village of Schaumburg, 644 F. 3d 353, 356-57
                                                                 (7th Cir. 2011), and the motion will be denied.
In their reply, the defendants correctly note that
the “Department of Corrections Transfer Authorization
                                                                 A motion to amend the complaint pursuant to Rule 15(a)(2) is
Form” [D. E. No 20-8] relied upon by Hightower does
                                                                 the proper mechanism to include such pre-filing facts and new
not evidence or suggest the personal involvement of the
                                                                 defendants. The defendants' concerns regarding prejudice
defendants Hightower actually named in the complaint.
                                                                 caused by the long delay in amendment since this case
The three persons who signed that document – Marshall
                                                                 was filed carry significant weight. But more fundamentally,
Peek, Adam Noles, and Donna Reed – are not named in
                                                                 permitting the amendment Hightower seeks would be futile.
the complaint and are not defendants in this proceeding.
                                                                 A district court should deny a requested amendment where
While there is a signature line for Skyla Grief (who is
                                                                 the proposed amendment would be futile, as where the newly-
a named defendant), she did not sign the document nor
                                                                 added claims are subject to dismissal. Kottmyer v. Maas, 436
is there any other indication that she participated in or
                                                                 F.3d 684, 692 (6th Cir. 2006). As previously noted, Hightower
approved Hightower's transfer. The defendants are therefore
                                                                 failed to properly exhaust his administrative remedies with
correct that the allegations Hightower actually made in his
                                                                 respect to any of his claims, a fundamental defect that would
complaint, even when considered in conjunction with the



               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                          4
Hightower v. Thompson, Not Reported in Fed. Supp. (2016)
   Case 4:21-cv-00492-O Document 104-2 Filed 06/24/21                                Page 55 of 80 PageID 11929

apply with equal force to the claims he seeks to include           Unarco Material Handling, Inc., 596 F.3d 313, 318 (6th Cir.
against three newly-identified defendants.                         2010). This rule does not apply where the plaintiff merely
                                                                   changes the attribution of conduct to a party already named
 *6 In addition, when a new party is sought to be added to         as a defendant rather than adding a new defendant, Ham v.
a previously-filed complaint after the applicable statute of       Sterling Emer. Servs. Of the Midwest, Inc., 575 Fed.Appx.
limitations has run, the amendment must “relate back” to the       610, 615-16 (6th Cir. 2014), but a plaintiffs mere failure to
original filing date by satisfying all of the requirements of      find out the identity of the correct party until after the suit
Rule 15(c)(1)(C) in order to avoid the limitations bar. Brown v.   is filed does not constitute the sort of mistake in identity to
Cuyahoga Co., Ohio, 517 Fed.Appx. 431, 433 (6th Cir. 2013);        permit an amendment to relate back. Id. at 617 (citing Brown
Smith v. City of Akron, 476 Fed.Appx. 67, 69 (6th Cir. 2012).      v. Cuyahoga County, Ohio, 517 Fed.Appx. 431, 433-34 (6th
Hightower's civil rights claims accrued either on September        Cir. 2013) (“We have previously held that an absence of
14, 2014 when he was transferred to EKCC, and certainly            knowledge is not a mistake as required by Rule 15(c)(1)(C)
no later than October 25, 2014, when he was attacked by            (ii).”)); see also Smith v. City of Akron, 476 Fed.Appx. 67,
another inmate at that institution. Estate of Abdullah ex rel.     69 (6th Cir. 2012) (“Smith did not make a mistake about the
Carswell v. Arena, 601 Fed.Appx. 389, 393-94 (6th Cir. 2015)       identity of the parties he intended to sue; he did not know
(“Once the plaintiff knows he has been hurt and who has            who they were and apparently did not find out within the two-
inflicted the injury, the claim accrues.”) (internal quotation     year limitations period. The relation-back protections of Rule
marks omitted) (citing United States v. Kubrick, 444 U.S. 111,     15(c) were not designed to correct that kind of problem.”).
122 (1979)). He was therefore required to file suit upon his
civil rights claims within one year, no later than October 25,     These cases establish that Hightower's failure to discover until
2015. Hornbackv. Lexington-Fayette Urban Co. Gov't, 543            long after the limitations period had expired that Marshall
Fed.Appx. 499, 501 (6th Cir. 2013); Mitchell v. Chapman,           Peek, Adam Noles, and Donna Reed are the persons he now
343 F.3d 811, 825 (6th Cir. 2003). Hightower signed his            believes responsible for his transfer is not a problem for which
complaint on September 28, 2015, although it was not mailed        Rule 15(c) provides a remedy. Because any claims against the
until October 20, 2015, and received by the Court two days         defendants Hightower seeks to add by amendment would not
later. Assuming that Hightower's complaint was initially filed     relate back to the filing of the original complaint, they are
within the limitations period, that period expired shortly         time-barred, and the Court will deny as futile his motion to
thereafter, and the amended complaint he proposes in his           amend his complaint to include them.
May 2016 motion will certainly be deemed filed beyond the
limitations period absent relation back.
                                                                      IV. Hightower's Motion for Injunctive Relief
By its terms, Rule 15 permits an amendment which “changes           *7 Finally, Hightower has recently filed a motion seeking
the party or the naming of the party against whom a claim          injunctive relief, stating that officials at KSR where he is now
is asserted” to relate back only when three conditions are         confined have recently advised inmates that approximately
met: the amendment must (1) assert a claim arising out of the      one half of the prisoners at that facility will be transferred
same conduct or events set forth in the original complaint,        elsewhere. Hightower states that he is “afraid that he will be
(2) the new party to be added must have previously received        transferred to an institution where he has unknown enemies,
notice of the action within 120 days after it was filed so that    and the Plaintiff has no way of knowing who all the people
it is not prejudiced in defending the merits of the claims,        are.” He therefore requests an order compelling KDOC
and (3) the new party knew or should have known that, but          officials not to transfer him away from KSR. [D. E. No. 27]
for plaintiff's mistake in identifying the proper defendant, the   The defendants respond primarily that Hightower's fear that
plaintiff would have asserted the claim against it. Fed. R. Civ.   he may be transferred is speculative. [D. E. No. 28]
P. 15(c)(1)(C); Coons v. Indus. Knife Co., Inc., 620 F. 3d 38,
43 (1st Cir. 2010).                                                A plaintiff must establish his entitlement to a preliminary
                                                                   injunction. See Overstreet v. Lexington-Fayette Urban
The Sixth Circuit and the other courts of appeal have              County Gov't, 305 F.3d 566, 573 (6th Cir. 2002) (“A
consistently held that “an amendment which adds a new party        preliminary injunction is an extraordinary remedy which
creates a new cause of action and there is no relation back        should be granted only if the movant carries his or her burden
to the original filing for purposes of limitations.” Asher v.      of proving that the circumstances clearly demand it.”); see
                                                                   also Leary v. Daeschner, 228 F.3d 729, 739 (6th Cir. 2000)


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                             5
Hightower v. Thompson, Not Reported in Fed. Supp. (2016)
    Case 4:21-cv-00492-O Document 104-2 Filed 06/24/21                                Page 56 of 80 PageID 11930

                                                                   Rule 65(a), service of the summons and the complaint is
(“[T]he proof required for the plaintiff to obtain a preliminary
injunction is much more stringent than the proof required to       required.”); Carty v. R.I. Dept. of Corrections, 198 F.R.D. 18,
survive a summary judgment motion.”).                              20 (D.R.I. 2000) (same). The Court therefore lacks personal
                                                                   jurisdiction over the persons necessary to grant the relief
In determining whether to grant injunctive relief, the Court       requested.
considers (1) whether the moving party has shown a
substantial likelihood that she will succeed on the merits; (2)    Finally, the Court agrees that Hightower's concerns are, at
whether the moving party would suffer irreparable harm if the      this juncture, wholly speculative. There is no evidence in the
injunction is not granted; (3) whether granting the injunction     record at this point indicating that he will be transferred at all,
will cause substantial harm to others; and (4) whether the         let alone to a prison that houses his enemies, whom he admits
                                                                   are unknown to him. There is therefore no basis to grant the
public would be served by the injunction. Rock & Roll Hall
                                                                   injunctive relief requested.
of Fame v. Gentile Productions, 134 F.3d 749, 753 (6th
Cir. 1998). These elements are factors to be considered and
                                                                   *8 Accordingly, IT IS ORDERED that:
balanced in each case, not rigid requirements. In re Eagle-
Pitcher Indus., Inc., 963 F.2d 855, 859 (6th Cir. 1992). While
                                                                   1. Hightower's motion to supplement the complaint [D. E. No.
“no one factor is controlling, a finding that there is simply no
                                                                   21] is DENIED.
likelihood of success on the merits is usually fatal.” Gonzales
v. National Bd. of Med. Exam'rs, 225 F.3d 620, 625 (6th Cir.
                                                                   2. Hightower's motion to amend the complaint [D. E. No. 22]
2000).
                                                                   is DENIED.
The Court must deny the requested injunction for three
                                                                   3. Hightower's motion to supplement the complaint [D. E. No.
reasons. First, the factual basis for the relief requested –
                                                                   26] is DENIED.
KSR's recent indication that it may transfer some prisoners,
including Hightower, to a new facility – is wholly unrelated
                                                                   4. Defendants' motion to dismiss the complaint [D. E. No. 18]
to this lawsuit. Hightower's claims in this action relate to a
                                                                   is GRANTED.
classification decision made by KSP officials in 2014, not a
recent decision by separate officials at a separate prison in
                                                                   5. Hightower's motion for emergency injunctive relief [D. E.
2016.
                                                                   No. 27] is DENIED.
Second, transfer decisions are made by the Classification
                                                                   6. Plaintiff James Hightower's complaint [D. E. No. 1] is
Committee members at each prison, and the KSR officials
                                                                   DISMISSED WITH PREJUDICE.
who may in the future decide to transfer Hightower are
not defendants in this action. Nor may the Court compel
                                                                   7. The Court will enter an appropriate judgment.
a person to take or not take any action before it possesses
personal jurisdiction over them, a condition that cannot be
                                                                   8. This matter is STRICKEN from the active docket.
satisfied until they are properly served with process. Cf
R.M.S. Titanic, Inc. v. Haver, 171 F. 3d 943, 958 (4th
Cir. 1999) (preliminary injunction issued against defendant        This 27th day of September, 2016.
company was unenforceable because district court did not
obtain personal jurisdiction over company through valid
                                                                   All Citations
service of process); Schuh v. Michigan Dep't of Corrections,
No. 1:09cv982, 2010 WL 3648876, at *2 (W.D. Mich. July             Not Reported in Fed. Supp., 2016 WL 5422061
26, 2010) (“When a preliminary injunction is sought under


Footnotes
1      Two months after the briefing on the defendants' motion to dismiss was completed, Hightower filed a second motion to
       supplement his complaint. In that motion, Hightower explains that as a result of open records requests he obtained a copy
       of a “Request for Release from Protective Custody” form dated July 29, 2014 which he suggests KSP staff used to seek
       his consent for the purpose of transferring him to KSR, but which he refused to sign. [D. E. No. 26, 26-9] Supplementing


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                6
Hightower v. Thompson, Not Reported in Fed. Supp. (2016)
  Case 4:21-cv-00492-O Document 104-2 Filed 06/24/21                               Page 57 of 80 PageID 11931

      the complaint pursuant to Rule 15(d) is neither necessary or appropriate, as Hightower seeks to rely upon the document
      to further respond to the defendants' dispositive motion. The Court will therefore deny the motion to supplement the
      complaint, but has considered that newly-obtained document as part of its evaluation of the defendants' motion to dismiss.


End of Document                                                     © 2021 Thomson Reuters. No claim to original U.S.
                                                                                                Government Works.




              © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                            7
Klipsch Group, Inc. v. Big Box Store Ltd., Not Reported in F.Supp.2d (2012)
   Case 4:21-cv-00492-O Document 104-2 Filed 06/24/21                                Page 58 of 80 PageID 11932

                                                                   Following a hearing held on September 14, 2012, the
                                                                   Court converted the Temporary Restraining Order against
                  2012 WL 4901407
                                                                   DealExtreme into a Preliminary Injunction. (Docket # 48).
    Only the Westlaw citation is currently available.
                                                                   In light of documentary evidence presented by DealExtreme
             United States District Court,
                                                                   indicating that it generated gross revenues of only $6,346.40
                   S.D. New York.
                                                                   from global sales of Klipsch-branded goods, and that it
                                                                   generated only $691.70 of that from sales into the United
        KLIPSCH GROUP, INC., Plaintiff,
                                                                   States, the Court expressed wariness about maintaining a
                    v.                                             freeze on $2 million of DealExtreme's assets. (9/14/12 Tr. at
          BIG BOX STORE LTD. d/                                    49:16–51:1, 55:13–22).
           b/a BigBoxStore.com and
                                                                   As a result, the Court, consistent with the approach taken by
      BigBoxSave.com, et al ., Defendants.                         Judge Berman in North Face Apparel Corp. v. TC Fashions,
                                                                   Inc., 2006 WL 838993, at *3 (S.D.N.Y. Mar. 30, 2006),
                   No. 12 Civ. 6283(AJN).                          granted DealExtreme one week to present additional evidence
                               |                                   to establish that the assets seized are not the proceeds of
                        Oct. 11, 2012.                             counterfeiting activity.

                                                                   On September 21, 2012, DealExtreme submitted a
MEMORANDUM AND ORDER                                               supplemental Declaration from Daniel Chow, the CEO of
                                                                   ePRO, DealExtreme's parent company, (Docket # 54), as well
ALISON J. NATHAN, District Judge.
                                                                   as a supplemental opposition brief. (Docket # 55). Plaintiff
 *1 For the reasons that follow, the Court GRANTS                  submitted a response on September 26, 2012, (Docket # 's 57–
Defendant DealExtreme.com's (“DealExtreme”) requests to            60), and the parties exchanged letters through September 28,
reduce the amount of its assets that are frozen and to halt        2012. (Docket # 's 63–65).
expedited discovery, and DENIES DealExtreme's request for
reconsideration of the Court's finding that Plaintiff, Klipsch     As discussed below, because Courts in this district have
Group, Inc. (“Klipsch”), has established a likelihood of           confined asset freezes to sums related to potential equitable
success on the merits.                                             remedies and to those assets related to counterfeiting activity,
                                                                   and because the Court, for purposes of this decision, is
                                                                   satisfied with DealExtreme's showing that it earned less than
   I. PROCEDURAL BACKGROUND                                        $1,000 in profits from the sale of Klipsch-branded goods, the
On August 16, 2012, the Court imposed a Temporary                  Court finds that the present $2 million asset freeze is well in
Restraining Order against 20 defendants in this action,            excess of what is appropriate.
including DealExtreme, barring them from selling counterfeit
versions of Plaintiff's products. (Docket # 48). As part of that
Order, the Court, in accordance with 15 U.S.C. § 1116(a) and         II. DISCUSSION
its inherent equitable power, restrained payment processors,
                                                                      A. Assets May be Restrained To Preserve Equitable
including PayPal, from allowing DealExtreme to transfer or
                                                                      Remedies
withdraw funds in its accounts. (Id.).
                                                                    *2 Courts in this district have exercised their equitable
                                                                   powers in Lanham Act cases to restrain assets to preserve the
Pursuant to that Order, Plaintiff obtained a freeze on $2
                                                                   return of profits derived from the sale of counterfeit goods
million in money belonging to DealExtreme. (Chow 9/7/12
                                                                   and to insure counterfeiting Plaintiffs the accounting to which
Decl. ¶ 25). Plaintiff represented to the Court that there
                                                                   they are entitled. See, e.g., Gucci Am. v. Weixing Li, 2011 WL
was actually more money flowing through DealExtreme's
                                                                   6156936, at *4 (S.D .N.Y. Aug. 23, 2011) (“an asset freeze
accounts, but that Plaintiff agreed to hold aside only $2
                                                                   is appropriate in order to determine the amount by which
million. (9/14/12 Tr. at 16:23–17:19).
                                                                   Defendants profited from their counterfeiting activities.”);
                                                                   Belenciaga Am. v. Dollinger, 2010 WL 3952850, at *7
                                                                   (S.D.N.Y. Oct. 8, 2010) (“[t]he court ... has authority to freeze


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              1
Klipsch Group, Inc. v. Big Box Store Ltd., Not Reported in F.Supp.2d (2012)
   Case 4:21-cv-00492-O Document 104-2 Filed 06/24/21                                    Page 59 of 80 PageID 11933

the Individual Defendants' assets insofar as they could be             13).2 DealExtreme's records indicate that it has generated
used to satisfy an award of their profits pursuant to Plaintiffs'      only $124.40 in profits from all of its sales into the United
Lanham Act claims”); North Face Apparel, 2006 WL 838993,               States and $866.98 in profits from its worldwide sales of
at *3 (“District courts have the authority to freeze those assets      Klipsch-branded goods. (Docket # 54 ¶¶ 15–16).
which could be used to satisfy an equitable award of profits.”).
                                                                       The CEO of DealExtreme's parent, ePRO, a publicly-traded
Plaintiff has asked the Court to exercise its equitable powers         Hong Kong company, has submitted two sworn declarations
to restrain assets not only sufficient to satisfy an award of          testifying to the veracity of financial records reflecting
counterfeiting profits, but also to ensure that sufficient funds       these sales. (Docket # 's 32, 54). The records produced by
are available to satisfy a judgment for statutory damages.             DealExtreme include the zip codes of all of its customers in
(9/26 Supp. Br. at 8–10). Plaintiff asserts that “no case has          the United States who purchased Klipsch-branded products,
ever specifically excluded damages as a basis for the asset            the amount billed, the shipping dates, and any refunds
restraint.” § Id. at 8). But courts in this district have focused on   for returned products. (Docket # 54–1). DealExtreme also
freezing assets to preserve the equitable remedies of a return         provided a list of each one of its worldwide sales of Klipsch-
of lost profits and an accounting, not statutory damages. See,         branded goods. (Docket # 54–1). DealExtreme further
e.g., Gucci Am., 2011 WL 6156936, at *4; Belenciaga Am.,               provided information regarding the amounts that it paid its
2010 WL 3952850 at *7; North Face Apparel, 2006 WL                     suppliers for Klipsch-branded goods and the names of the
838993, at *3. And freezing assets exclusively for the purpose         suppliers. (Docket # 54). The Court finds this showing to be
of preserving funds that may later be awarded as money                 persuasive.
damages would appear contrary to the Supreme Court's
holding in Grupo Mexicano de Desarrollo, S.A. v. Alliance              Plaintiff seeks to undermine the credibility of DealExtreme's
Bond Fund, Inc., 527 U.S. 308, 333 (1999) (district court “had         showing by calling the Court's attention to certain aspects
no authority to issue a preliminary injunction preventing [a           of the documents. (Docket # 57 at 6). For example, Plaintiff
party] from disposing of [its] assets pending adjudication of          argues that the computer-generated records of Klipsh-branded
[a] contract claim for money damages.”); see also Gucci Am.,           sales is unsatisfactory because it was put together for the
2011 WL 6156936, at *4.1 This Court therefore will confine             purpose of this litigation. (Id.). But Defendant has provided
the asset freeze to that money which may be used to satisfy            a plausible explanation as to how it conducted a search,
an equitable remedy.                                                   and that paper records are not ordinarily maintained in the
                                                                       course of its computer-centered business. (Docket # 65 at
                                                                       2). The credibility of Mr. Chow's sworn statement and the
   B. DealExtreme has Met its Burden of Showing that the Vast          exhibits attached thereto are not undermined by the fact that
   Majority of Assets Restrained are Unrelated to the Sale of          the financial records were generated specifically for purposes
   Counterfeit Klipsch Goods                                           of this litigation. This is especially true since many of these
In addition to confining the asset freeze to money that could          documents were generated following the Court's request for
be used to satisfy an award of profits, “the Court may exempt          such documentation at the September 14, 2012 hearing.
any particular assets from the freeze on the ground that they
[are] not linked to the profits of allegedly illegal activity.”        Thus far, Plaintiff has only documented a single sale
North Face Apparel, 2006 WL 838993, at *3 (alteration in               of a counterfeit Klipsch-branded product sold through
original) (quoting Levi Strauss & Co. v. Sunrise Int'l Trading         DealExtreme's website, a transaction that occurred over six
Inc., 51 F.3d 982, 987 (11th Cir.1995)). “The burden is                months before this lawsuit was commenced. (Docket # 20 Ex.
on the party seeking relief to ‘present documentary proof              F). DealExtreme's records indicate that it has generated less
that particular assets [are] not the proceeds of counterfeiting        than $1,000 in net profits from $5,744.40 in global sales of
activities.’ “ Id. (alteration in original) (quoting Cartier Int'l     Klipsch-branded goods. (Docket # 54). The Court recognizes
B.V. v. Liu, 2003 WL 1900852, at *1 (S.D.N.Y. Apr. 17,                 that there may be some dispute as to DealExtreme's profit
2003)).                                                                margin on the sale of Klipsch-branded goods and the volume
                                                                       of such sales. Yet given that Plaintiff, to obtain its ex parte
 *3 DealExtreme has presented to the Court documentary                 Temporary Restraining Order, produced evidence that only a
evidence indicating that it only earned $5,744.40 in gross             single counterfeit Klipsch-branded product was sold through
sale of Klipsch-branded products globally. (Docket # 54 ¶              DealExtreme's website, and that DealExtreme subsequently



                 © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               2
Klipsch Group, Inc. v. Big Box Store Ltd., Not Reported in F.Supp.2d (2012)
    Case 4:21-cv-00492-O Document 104-2 Filed 06/24/21                                 Page 60 of 80 PageID 11934

                                                                     An initial pretrial conference has been scheduled for
voluntarily disclosed that $5,744.40 worth of such counterfeit
                                                                     December 7, 2012. The Court intends to place this case on a
products were sold through its website, the Court does not see
                                                                     fair and efficient schedule. Indeed, the vast majority of cases
any indication that a freeze greater than $20,000 is necessary
                                                                     before this Court are expected to complete fact discovery
to preserve Plaintiffs right to an accounting and to the return of
                                                                     within 120 days, and no reason has yet been shown to the
profits from the sale of counterfeit goods through Defendant's
                                                                     Court why this case will require a fact discovery period in
website. See Int'l Star Class Yacht Racing Ass'n v. Tommy
                                                                     excess of that length. Under these circumstances, Plaintiff has
Hilfiger U.S.A., Inc., 146 F.3d 66, 71–72 (2d Cir.1998) (“A
                                                                     not demonstrated a need for additional expedited discovery.
district court faced with a Lanham Act violation possesses
some degree of discretion in shaping [the] relief according to
the principles of equity and the individual circumstances of            D. The Court is Not Persuaded to Alter its Conclusion that
each case” within the parameters of allowing an accounting              Plaintiff has Demonstrated a Likelihood of Success
for profits) (internal quotation marks omitted).                     DealExtreme, not contesting that counterfeit Klipsch goods
                                                                     were sold through its website, argues that it has presented
                                                                     additional evidence regarding its operations that cast doubts
   C. Expedited Discovery
                                                                     on Plaintiff's ability to succeed on the merits in this action.
 *4 DealExtreme also objects to the order of expedited
                                                                     (Docket # 65). DealExtreme may present this evidence at
discovery contained in the Preliminary Injunction. (See
                                                                     trial. In the interim, the Court has not been provided with a
Docket # 48). Recent cases in this district have applied
                                                                     sufficient basis to reconsider its preliminary determination.
a flexible “good cause” standard in determining whether
expedited discovery is appropriate. Digital Sin, Inc. v.
Does 1–176, 279 F.R.D. 239, 241 (S.D.N.Y.2012). Plaintiff
argues that it is entitled to expedited discovery because            CONCLUSION
it has demonstrated a likelihood of success on the
merits, irreparable harm, and some connection between                The amount of the assets presently frozen shall be reduced
expedited discovery and continued infringement. However,             to $20,000. DealExtreme's request that the Court reconsider
DealExtreme is enjoined from selling counterfeit Klipsch-            its ruling on likelihood of success is DENIED. DealExtreme's
branded goods (Docket # 48) and has voluntarily produced the         request to stop any expedited discovery is GRANTED.
names of its suppliers of previously-sold counterfeit goods.
(Docket # 54). There therefore exists little evidence that any
                                                                     SO ORDERED.
additional injury to Plaintiff will result from DealExtreme's
conduct absent expedited discovery. DealExtreme has already          All Citations
provided Plaintiff with the information necessary to limit
further irreparable harm.                                            Not Reported in F.Supp.2d, 2012 WL 4901407



Footnotes
1       Plaintiff relies on the Ninth Circuit's decision in Reebok v. Marnatech, 970 F.2d 552, 559 (9th Cir.1992), which predates
        the Supreme Court's decision in Grupo Mexicano.
2       DealExtreme initially reported to the Court that it generated $6,346.40 in gross profits on its worldwide sale of Klipsch-
        branded goods (Docket # 32), but later revised down that number to $5,744.40 after taking into account returned goods.
        For the same reason, DealExtreme revised down its total gross revenue from the sale of Klipsch-branded goods into the
        United States from $691.70 to $661.80. (Docket # 54 ¶ 5).


End of Document                                                        © 2020 Thomson Reuters. No claim to original U.S.
                                                                                                   Government Works.




                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              3
Lions Gate Films Inc. v. Does, Not Reported in F.Supp.2d (2014)
   Case 4:21-cv-00492-O Document 104-2 Filed 06/24/21                               Page 61 of 80 PageID 11935
2014 WL 3895240

                                                                  not been released to date. (Declaration of Robert Wenokur
                                                                  (“Wenokur Decl.”), ¶ 6.)
                  2014 WL 3895240
    Only the Westlaw citation is currently available.
                                                                  2. The cast of the Film includes many famous actors,
             United States District Court,
                                                                  including Sylvester Stallone, Jason Statham, Arnold
                   C.D. California,
                                                                  Schwarzenegger, Mel Gibson, Harrison Ford, Wesley Snipes,
                  Western Division.
                                                                  Dolph Lundgren and Antonio Banderas, among others.
                                                                  (Wenokur Decl., ¶ 6.) The first two films in this franchise,
      LIONS GATE FILMS INC., Plaintiff,
                                                                  “The Expendables” and “The Expendables 2” generated
                       v.                                         worldwide box office revenues in excess of $575 million. (Id.,
         John DOES 1–10 inclusive, d/                             ¶ 7.)
           b/a, <limetorrents.com>, <
                                                                  3. Lions Gate has obtained the sole and exclusive right to
      billionuploads.com>, <hulkfile.eu>                          distribute and exploit the Film in the United States and
     <played.to>, <swankshare.com> and                            throughout North America. (Wenokur Decl., ¶ 8.) Lions
     < dotsemper.com>, et al., Defendants.                        Gate's exclusive rights in the Film pursuant to this exclusive
                                                                  license include but are not limited to all rights in the United
            No. 2:14–cv–06033–MMM–AGRx.                           States and throughout North America to exploit the Film by
                            |                                     means of direct exhibition in theaters, by means of the Internet
                   Signed Aug. 8, 2014.                           and in all home video media. (Id., ¶ 8, Exh. A (Agreement,
                                                                  ¶ 3).)
Attorneys and Law Firms
                                                                  4. The Film is the subject of Copyright Registration No.
Christopher Theodore Varas, Dennis L. Wilson, Larry W.            Pau003734299 (Supplemental Declaration of Christopher
McFarland, Kilpatrick Townsend and Stockton LLP, Beverly          Varas, Exhibit A.) In addition, the screenplay for the Film
Hills, CA, for Plaintiff.                                         is the subject of United States Copyright Registration No.
                                                                  PAu003704583, issued on July 10, 2013, which is valid,
                                                                  subsisting and in full force and effect. (Wenokur Decl.,
FINDINGS OF FACT, CONCLUSIONS OF LAW                              Exhibit B.)

MARGARET M. MORROW, District Judge.
                                                                  5. Given the success of the first two films, Lions Gate
 *1 This matter came on before the Court on August 8, 2014        anticipates that the Film will be highly successful as well.
at 4 p.m. on the motion for a preliminary injunction filed        (Wenokur Decl., ¶ 11.) Accordingly, Lions Gate has invested
by plaintiff Lions Gate Films Inc. (“Lions Gate”). The Court      millions of dollars to acquire distribution rights to the
ordered that any opposition to Lions Gate's motion be filed       Film and millions more in connection with marketing and
and served on all parties no later than August 6, 2014 at         promoting the Film's release. (Id.)
12 p.m. No oppositions were timely filed, nor has any been
filed since that time. Having reviewed Lions Gate's motion        6. Lions Gate has planned and has already begun to execute
and supporting documents, the Court makes the following           an extensive marketing and publicity campaign for the
findings of fact and conclusions of law:                          Film including television, radio and print advertising and
                                                                  promotion. (Wenokur Decl., ¶ 12.)

                                                                  7. Lions Gate has not authorized anyone to distribute the Film
FINDINGS OF FACT                                                  within the United States or North America on the Internet or
                                                                  anywhere else prior to the planned release date. (Wenokur
1. The Film at issue in this case is “The Expendables 3,” which
                                                                  Decl., ¶ 13.)
is the forthcoming third installment in the “The Expendables”
motion picture franchise. The Film is scheduled for theatrical
                                                                  8. As part of Lions Gate's customary anti-piracy efforts, the
release in North America on August 15, 2014, and has
                                                                  company retained outside vendors, including MarkMonitor,



               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                             1
Lions Gate Films Inc. v. Does, Not Reported in F.Supp.2d (2014)
   Case 4:21-cv-00492-O Document 104-2 Filed 06/24/21                              Page 62 of 80 PageID 11936
2014 WL 3895240

to identify and address as appropriate any potential or actual
piracy relating to the Film. (Wenokur Decl., ¶ 14.)               16. After Lions Gate learned of the theft, it instructed
                                                                  MarkMonitor to devote substantial resources to cataloging
 *2 9. On or about July 24, 2014, Lions Gate learned that a       all websites and online services offering pirated copies of
digital file containing a high quality reproduction of the Film   the Stolen Film. (Wenokur Decl., ¶ 18.) Further, Lions Gate
had been uploaded to the Internet without its authorization or    instructed MarkMonitor to follow up with take-down requests
consent. (Wenokur Decl., ¶ 15.)                                   to the operators of the sites in question. (Id.)

10. Although investigations are ongoing, Lions Gate has           17. As of July 31, 2014, MarkMonitor had sent approximately
concluded that an individual unlawfully obtained a copy of        2,770 take-down requests covering, cumulatively, 10,846
the Film through fraudulent or otherwise unlawful means.          unique host URLs (since a single website often has multiple
(Wenokur Decl., ¶ 15.)                                            URLs hosting the Stolen Film, MarkMonitor can and does
                                                                  request that the operator of a single website remove multiple
11. Lions Gate understands that only a single digital             unique host URLs). (Cho Decl., ¶ 9.)
file containing the Film was stolen, and that every copy
of the Film alleged in its complaint (and every copy              18. In the vast majority of instances the recipients responded
available anywhere on the Internet) originated from and is a      by taking down the Stolen Film and otherwise taking steps to
reproduction of that single original digital file (the “Stolen    avoid the piracy of the Stolen Film. (Cho Decl., ¶ 9.)
Film”). (Wenokur Decl., ¶ 16 .)
                                                                   *3 19. While many of the sites in question complied with
12. Even a single unauthorized leak of a film property such       take-down requests, certain sites, including those which are
as the one at issue in this action can have immediate and         the subject of this action, did not. (Wenokur Decl., ¶ 18.)
severe adverse consequences to film distribution companies
such as Lions Gate. (Wenokur Decl., ¶ 17.) This is because        20. In particular, Defendants in this case, who operate
digital technology enables exact duplication of copyrighted       websites at the domain names <limetorrents.com>,
content at the press of a computer keypad or mouse. (Wenokur      <billionuploads.com>, <hulkfile.eu>, <played.to>, <
Decl., ¶ 17.) Accordingly, from a single digital copy of a work   swankshare.com>, and <dotsemper.com>, failed to respond
thousands of near exact copies of the work can quickly be         to the demands that MarkMonitor has sent on Lions Gate's
made and proliferate. (Id.)                                       behalf. (Cho Decl., ¶¶ 10–18.)

13. Within days after Lions Gate detected the theft of a copy     21. On July 25, 2014, MarkMonitor first became aware
of the Film, copies of the Stolen Film in its entirety were       that the < limetorrents.com> website was disseminating the
available on hundreds of websites. (Wenokur Decl., ¶ 17.) As      Stolen Film using the peer-to-peer file-sharing “BitTorrent”
of July 31, 2014, the Stolen Film had been downloaded more        protocol. (Cho Decl., ¶ 11.)
than 2.1 million times worldwide on peer-to-peer networks,
including approximately 247,000 downloads in the United           22. Websites that use the BitTorrent protocol, including
States. (Declaration of Edward Cho (“Cho Decl.”), ¶¶ 6, 7.)       <limetorrents.com> host small files called “torrent” files.
                                                                  (Cho Decl., ¶ 11.) Each torrent file contains an instruction
14. As of July 31, 2014, of peer-to-peer downloads in             set including a unique “hash value” that allows the end user's
the United States, approximately 21,000 (or 8.5%) were to         client program to locate and connect to a group of other users
individuals in the Los Angeles metropolitan area. (Cho Decl.,     (called a “swarm”) who are all simultaneously sharing copies
¶ 7.)                                                             of, in the case of < limetorrents.com>, the Stolen Film with
                                                                  one another. (Id.)
15. The Stolen Film is also available on the Internet for
downloading and streaming through websites that do not            23. By downloading one of these torrent files associated
constitute peer-to-peer networks. (Cho Decl., ¶ 6.) Lions Gate    with the Stolen Film from <limetorrents.com>, users join a
estimates that the Film has been downloaded and/or streamed       “swarm” where they download parts of the Stolen Film from
hundreds of thousands, if not millions, of times worldwide        many different users and also upload to other users parts of
outside peer-to-peer networks. (Id.)                              the Stolen Film they have already received, until eventually



               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                           2
Lions Gate Films Inc. v. Does, Not Reported in F.Supp.2d (2014)
   Case 4:21-cv-00492-O Document 104-2 Filed 06/24/21                                  Page 63 of 80 PageID 11937
2014 WL 3895240

they have reproduced the entire Stolen Film on their own            32. MarkMonitor, on Lions Gate's behalf, issued take-down
hard drives and, in most cases, have also uploaded all or a         requests to the operator of the <played.to> website on July
substantial part of the Stolen Film to others. (Cho Decl., ¶ 11.)   25, 26, 27, 28, 29, 30 and 31, but received no response prior
                                                                    to Lions Gate filing its motion. (Cho Decl., ¶¶ 17, 18; Ex. G.)
24. MarkMonitor, on Lions Gate's behalf, issued take-down
requests to the operator of the <limetorrents.com> website on       33. On July 25, 2014, MarkMonitor first became aware
July 26, 30, and 31, but received no response. (Cho Decl., ¶¶       that the <dotsemper.com> website was hosting copies of
17, 18; Ex. G.)                                                     the Stolen Film in one or more directories where users
                                                                    can download copies of the Stolen Film directly to their
25. On July 25, 2014, MarkMonitor first became aware                computers and displaying an embedded viewing window in
that the < billionuploads.com> website was hosting copies           which users could stream copies of the Stolen Film directly
of the Stolen Film in one or more directories where users           to their screens. (Cho Decl., ¶ 16.)
could download copies of the Stolen Film directly to their
computers. (Cho Decl., ¶ 12.)                                       34. MarkMonitor, on Lions Gate's behalf, issued take-down
                                                                    requests to the operator of the <dotsemper.com> website on
26. MarkMonitor, on Lions Gate's behalf, issued take-down           July 26, 27, 28, 29, 30, and 31, but received no response. (Cho
requests to the operator of the <billionuploads.com> website        Decl., ¶¶ 17, 18; Ex. G.)
on July 25, 26, 27, 28, 29, 30 and 31, but received no response
prior to Lions Gate filing its motion. (Cho Decl., ¶¶ 17, 18;       35. Defendants' unlawful distributions impair the
Ex. G.)                                                             marketability of the Film because they provide consumers
                                                                    with an opportunity to view the Film in its entirety for free
27. On July 25, 2014, MarkMonitor first became aware                before its theatrical release. (Wenokur Decl., ¶ 20.)
that the <swankshare.com> website was hosting copies of
the Stolen Film in one or more directories where users              36. Individuals who view the Film in this manner may not pay
could download copies of the Stolen Film directly to their          for tickets at the box office when the Film is released later this
computers. (Cho Decl., ¶ 13.)                                       month. (Wenokur Decl., ¶ 20.)

28. MarkMonitor, on Lions Gate's behalf, issued take-down           37. Similarly, such individuals may not purchase or rent
requests to the operator of the <swankshare.com> website on         copies of the Film when it is released to the home
July 26, 30 and 31, but received no response. (Cho Decl., ¶¶        entertainment market after its theatrical run. (Wenokur Decl.,
17, 18; Ex. G.)                                                     ¶ 20.)

29. On July 25, 2014, MarkMonitor first became aware that           38. Further, the pre-release unlawful distributions impair
the <hulkfile.eu> website was hosting copies of the Stolen          Lions Gate's ability to control the publicity surrounding the
Film in one or more directories where users who signed up           Film. (Wenokur Decl., ¶ 21.)
for the website's service could download copies of the Stolen
Film directly to their computers. (Cho Decl., ¶ 14.)                39. Lions Gate planned for discussions concerning the Film
                                                                    to coincide with the theatrical release of the Film on August
 *4 30. MarkMonitor, on Lions Gate's behalf, issued take-           15, 2014. (Wenokur Decl., ¶ 21.) Now, many news articles are
down requests to the operator of the <hulkfile.eu> website on       reporting on the Film weeks before the release and are doing
July 26, 27, 28, 29, 30, and 31 but received no response. (Cho      so with reference to the unauthorized copies available on the
Decl., ¶¶ 17, 18; Ex. G.)                                           Internet rather than the content of the Film. (Id., Ex. D.)

31. On July 25, 2014, MarkMonitor first became aware that           40. The pre-release unlawful distributions impair Lions
the <played.to> website was hosting copies of the Stolen            Gate's relationships with its licensees including theater
Film in one or more directories and displaying an embedded          operators. (Wenokur Decl., ¶ 22.) Specifically, Lions Gate
viewing window in which users could stream copies of the            has negotiated licenses with theater operators to exhibit the
Stolen Film directly to their screens. (Cho Decl., ¶ 15.)           Film in theaters. (Id.) Lions Gate relies on royalties from these




                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                3
Lions Gate Films Inc. v. Does, Not Reported in F.Supp.2d (2014)
   Case 4:21-cv-00492-O Document 104-2 Filed 06/24/21                                  Page 64 of 80 PageID 11938
2014 WL 3895240

licenses to stay in business, just as its licensees rely on ticket   protectable creative works that the Copyright Act specifically
sales to stay in business. (Id.)                                     references them in the section specifying the exclusive rights
                                                                     granted to copyright owners. See 17 U.S.C. § 106. Moreover,
41. The leak of the Film at this time threatens irreparable          the copyright for the Film issued by the United States
harm to Lions Gate's relationships with its licensees and with       Copyright Office is prima facie evidence that the copyright in
potential customers. (Wenokur Decl., ¶ 23.)                          the Film is valid. See Triad Sys. Corp. v. Se. Exp. Co., 64 F.3d
                                                                     1330, 1335 (9th Cir.1995) (granting preliminary injunction),
 *5 42. Those relationships depend on Lions Gate's ability           superseded by statute on other grounds as stated in Apple Inc.
to control when, where and under what conditions the Film            v. Psystar Corp., 658 F.3d 1150, 1158 (9th Cir.2011).
is distributed and yet Defendants, through their unlawful
conduct, are determining when and how the Film is                    5. The license agreement grants Lions Gate the exclusive
distributed. (Wenokur Decl., ¶ 23.)                                  license to distribute and otherwise exploit the Film within the
                                                                     United States and North America in theaters, on the Internet
                                                                     and over home video media (among other rights). Lions Gate
                                                                     is therefore likely to establish it has standing to bring this
CONCLUSIONS OF LAW
                                                                     action. Righthaven LLC v. Hoehn, 716 F.3d 1166, 1170 (9th
1. This Court has the authority to “grant temporary and final        Cir.2013) (“[I]f a copyright owner grants an exclusive license
injunctions on such terms as it may deem reasonable to               of particular rights, only the exclusive licensee and not the
prevent or restrain infringement of a copyright.” 17 U.S.C. §        original owner can sue for infringement of those rights”); see
502(a).                                                              also 17 U.S.C. § 501(b).

2. A preliminary injunction requires the plaintiff to establish:      *6 6. Lions Gate is likely to establish the second element
“(1) a likelihood of success on the merits; (2) a likelihood         of its claim for direct infringement because it has adduced
of irreparable harm to the moving party in the absence of            evidence that Defendants are distributing and/or publicly
preliminary relief; (3) that the balance of equities tips in         performing the Film in its entirety. See A & M Records,
favor of the moving party; and (4) that an injunction is in the      Inc., 239 F.3d at 1014 (users who make digital copies of
public interest.” Rovio Entm't Ltd. v. Royal Plush Toys, Inc.,       copyrighted works available for others to download violate
907 F.Supp.2d 1086, 1092 (N.D.Cal.2012) (citing Winter v.            the exclusive distribution right); see also Warner Bros. Entm't
Natural Res. Def. Council, Inc., 555 U.S. 7, 20, 129 S.Ct.           v. WTV Systems, Inc., 824 F.Supp.2d 1003, 1008–1012
365, 172 L.Ed.2d 249 (2008), Stuhlbarg Int'l Sales Co., Inc. v.      (C.D.Cal.2011) (provider of unauthorized on-demand movie
John D. Brush & Co., 240 F.3d 832, 839 n. 7 (9th Cir.2001),          streaming service violated the performance right of copyright
and Lockheed Missile & Space Co. v. Hughes Aircraft, 887             owners).
F.Supp. 1320, 1323 (N.D.Cal.1995)). All four requirements
are satisfied in this case.                                          7. Defendants' conduct in distributing the Film before its
                                                                     theatrical release has impaired Lions Gate's exclusive control
3. Lions Gate is likely to prevail on its claim for direct           over one of its most valuable intellectual property assets
infringement. To prevail on this claim, Lions Gate must              —its right of first publication—and disrupted Lions Gate's
prove: 1) that it is the legal or beneficial owner of a valid        marketing and publicity campaign for the Film.
copyright; and 2) that the defendant violated at least one of
the exclusive rights owned by the plaintiff as the legal or          8. In so doing, Defendants have also interfered with Lions
beneficial copyright holder. See 15 U.S.C. § 501(b); see also        Gate's relationships with its business partners, damaged Lions
A & M Records, Inc. v. Napster, Inc., 239 F.3d 1004, 1013            Gate's goodwill among consumers by preventing Lions Gate
(9th Cir.2001); D.C. Comics v. Towle, 989 F.Supp.2d 948, 961         from exercising control over the presentation of the Film, and
(C.D.Cal.2013).                                                      deprived both Lions Gate and many others of revenue that will
                                                                     be impossible to calculate because there is no way of knowing
4. Lions Gate is likely to establish that the Film is the subject    how many people would have paid to see the Film but for
of valid copyright protection and that it has standing to bring      Defendants' infringement.
this action because it is the exclusive licensee of those rights.
Motion pictures such as the Film are such quintessentially



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                               4
Lions Gate Films Inc. v. Does, Not Reported in F.Supp.2d (2014)
   Case 4:21-cv-00492-O Document 104-2 Filed 06/24/21                                Page 65 of 80 PageID 11939
2014 WL 3895240

                                                                   F.3d 906, 919 (9th Cir.2003) (quoting and adding emphasis
9. The harm that Defendants are causing is irreparable
and justifies the imposition of preliminary injunctive relief.     to Barahona—Gomez v. Reno, 167 F.3d 1228, 1237 (9th
                                                                   Cir.1999)). In particular, “[t]he district court may dispense
Warner Bros., 824 F.Supp.2d at 1012–14; see also Grokster,
                                                                   with the filing of a bond when it concludes there is no realistic
518 F.Supp .2d at 1217.
                                                                   likelihood of harm to the defendant from enjoining his or
10. Defendants' infringement also causes irreparable harm to       her conduct.” Jorgensen, 320 F.3d at 919. The Court finds
Lions Gate because their unchecked dissemination renders           no realistic likelihood that a preliminary injunction will harm
the Film “vulnerable to continuing infringement on an              Defendants.
enormous scale” that cannot be redressed with money
                                                                   14. An order preventing the transfer of Defendants' assets is
damages. Grokster, 518 F.Supp.2d at 1217.
                                                                   appropriate. Such a preliminary asset freeze is “authorized
                                                                   by the district court's inherent equitable power to issue
11. The balance of equities also tips sharply in Lions Gate's
                                                                   provisional remedies ancillary to its authority to provide final
favor. The Ninth Circuit has long held that a defendant
“cannot complain of the harm that will befall it when properly     equitable relief.” Reebok Int'l, Ltd. v. Marnatech Enterprises,
forced to desist from its infringing activities. ‘Where the only   Inc., 970 F.2d 552, 559 (9th Cir.1992); see also Federal Trade
hardship that the defendant will suffer is lost profits from an    Commission v. United States Oil & Gas Corp., 748 F.2d 1431,
activity which has been shown likely to be infringing, such an     1433–1434 (11th Cir.1984) (District Court may exercise its
argument in defense merits little equitable consideration[.]’      full range of equitable powers, including a preliminary asset
” Triad Sys. Corp., 64 F.3d 1330 at 1338 (quoting Concrete         freeze, to ensure that permanent relief will be possible).
Mach. Co. v. Classic Lawn Ornaments, Inc., 843 F.2d 600,           Where profits are available as a final remedy—as they are
612 (1st Cir.1988) (final, internal quotation marks omitted)).     under 17 U.S.C. § 504—a preliminary asset freeze is an
                                                                   appropriate provisional remedy. See, e.g., Datatech Enters.
12. An injunction is in the public interest. “ ‘[I]t is            LLC v. FF Magnat Ltd., 2012 WL 4068624, at *4–5 (N.D.Cal.
virtually axiomatic that the public interest can only be served    Sept.14, 2012) (granting a preliminary injunction including
by upholding copyright protections and correspondingly,            an asset freeze in a lawsuit for copyright infringement).
preventing the misappropriation of skills, creative energies,
and resources which are invested in the protected work.’           15. Such an asset freeze is appropriate in this case to preserve
“ Warner Bros., 824 F.Supp.2d at 1015 (quoting Apple               Lions Gate's right to such recovery against Defendants, who
Computer, Inc. v. Franklin Computer Corp., 714 F.2d 1240,          are trafficking in the Stolen Film and may secret assets to
1255 (3rd Cir.1983)). Any interest the public may have “in         insulate them from judgment.
receiving copyrighted content for free is outweighed by the
                                                                   Based on these findings of fact and conclusions of law, the
need to incentivize the creation of original works.” Grokster,
                                                                   Court grants Lions Gate's motion for preliminary injunction.
518 F.Supp.2d at 1222.

 *7 13. It is appropriate to dispense with the filing of a bond.   All Citations
It is well established in the Ninth Circuit that “Rule 65(c)
invests the district court ‘with discretion as to the amount       Not Reported in F.Supp.2d, 2014 WL 3895240
of security required, if any.’ “ Jorgensen v. Cassiday, 320

End of Document                                                      © 2021 Thomson Reuters. No claim to original U.S.
                                                                                                 Government Works.




                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                              5
Luxottica USA LLC v. The Partnerships and Unincorporated..., Not Reported in Fed....
   Case 4:21-cv-00492-O Document 104-2 Filed 06/24/21                               Page 66 of 80 PageID 11940
2015 WL 3818622

                                                                  Luxottica is the exclusive wholesale distributor of genuine
                                                                  Ray–Ban products in the United States and holds the
                  2015 WL 3818622
                                                                  exclusive right to enforce RAY–BAN trademarks within the
    Only the Westlaw citation is currently available.
                                                                  United States. (Joint Stmt. of Stipulated Facts, ECF No. 75,
             United States District Court,
                                                                  ¶ 1.) RAY–BAN marks have been used continuously and
            N.D. Illinois, Eastern Division.
                                                                  exclusively by Luxottica and its predecessors since as early
                                                                  as 1937. (Id. ¶ 3.) Luxottica has protected the value of the
         LUXOTTICA USA LLC, Plaintiff,
                                                                  Ray–Band brand by registering the following trademarks with
                    v.                                            the United States Patent and Trademark Office: Reg. No.
            THE PARTNERSHIPS                                      1,080,886, Reg. No. 1,320,460, Reg. No. 3,522,603. (Id. ¶ 1.)
          AND UNINCORPORATED
                                                                  Defendant stipulates that up until November 2014, it sold and
         ASSOCIATIONS IDENTIFIED                                  offered for sale knockoff products featuring counterfeit RAY–
        ON SCHEDULE “A”, Defendants.                              BAN trademarks via online marketplace accounts associated
                                                                  with the eBay seller IDs “g7178a” and “qhgypchyh2.” (Id.
                     Case No. 14 c 9061                           ¶¶ 5– 8.) (The introductory paragraph of the parties' joint
                             |                                    statement of stipulated facts refers to the seller IDs as “g7178”
                    Signed June 18, 2015                          and “qhgypchyh.”) Defendant has stipulated to owning the
                                                                  online marketplace accounts associated with these seller IDs,
Attorneys and Law Firms                                           as well as seven PayPal accounts associated with various
                                                                  email addresses. (Id. ¶ 4.) Defendant sold at least 106
Kevin W. Guynn, Amy Crout Ziegler, Jessica Lea Bloodgood,
                                                                  counterfeit Ray–Ban products at prices ranging from $6.29 to
Paul G. Juettner, Justin R. Gaudio, Greer, Burns & Crain, Ltd.,
                                                                  $6.99 each. (Id. ¶ 5.)
Chicago, IL, for Plaintiff.

Lingzhi Zhao, Zhao & Associates, P.C., Michael J. Robins,
Robins & Associates LLC, Chicago, IL, for Defendants.             II. ANALYSIS

                                                                  Luxottica requests that this Court (1) enter summary
MEMORANDUM OPINION AND ORDER                                      judgment in its favor on the two claims asserted against
                                                                  Defendant, (2) award statutory damages of $450,000 pursuant
Harry D. Leinenweber, Judge, United States District Court         to 15 U.S.C. § 1117(c), (3) enter a permanent injunction
                                                                  against Defendant and transfer to Luxottica all assets
 *1 This case arises from the unauthorized sale of counterfeit
                                                                  currently restrained in PayPal accounts that are connected to
Ray–Ban eyewear through various online seller accounts.
                                                                  Defendant, and (4) award attorneys' fees and costs pursuant
Default judgment has been entered against most Defendants,
                                                                  to 15 U.S.C. § 1117(a)–(b).
while others have been voluntarily dismissed. A single
Defendant (“Defendant”), who has been identified by two
eBay seller IDs, remains.
                                                                  A. Summary Judgment
Before the Court is Plaintiff Luxottica USA LLC's
                                                                  Luxottica argues that it is entitled to summary judgment on
(“Luxottica”) Motion for Summary Judgment, Statutory
                                                                  its claims for false designation of origin under the Lanham
Damages of $450,000, Permanent Injunction, and Attorneys'
                                                                  Act, 15 U.S.C. § 1125(a), and violation of the Illinois
Fees and Costs [ECF No. 77]. For the reasons stated herein,
                                                                  Uniform Deceptive Trade Practices Act, 815 ILCS § 510,
Luxottica's Motion is granted, except that the Court awards
                                                                  et seq. Summary judgment is appropriate when “there is no
statutory damages in the amount of $150,000.
                                                                  genuine dispute as to any material fact and the movant is
                                                                  entitled to judgment as a matter of law.” Fed. R. Civ. P.
                                                                  56(a). Defendant has already admitted liability on the above-
I. BACKGROUND                                                     mentioned counts in a Joint Statement of Stipulated Facts
                                                                  filed with the Court on April 7, 2015. (ECF No. 75 ¶¶ 6–


               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                              1
Luxottica USA LLC v. The Partnerships and Unincorporated..., Not Reported in Fed....
   Case 4:21-cv-00492-O Document 104-2 Filed 06/24/21                                  Page 67 of 80 PageID 11941
2015 WL 3818622

8 (“Defendant knowingly and willfully offered for sale and           quotations omitted). Courts have also considered the value of
sold at least one hundred six (106) Counterfeit Ray–Ban              a plaintiff's brand, “and the efforts taken to protect, promote,
Products.... Defendant admits liability for false designation        and enhance that brand.” Lorillard, 2004 WL 2534378,
of origin using counterfeit trademarks and violation of the          at *6. Ultimately, § 1117(c) looks to both “compensatory
Illinois Uniform Deceptive Trade Practices Act.”).) Summary          considerations” such as “actual losses and trademark value,”
judgment is therefore entered in favor of Luxottica.                 as well as “punitive considerations” such as “deterrence of
                                                                     other infringers and redress of wrongful defense conduct.”
                                                                     Sara Lee, 36 F.Supp.2d at 165; see also, Sands, Taylor &
                                                                     Wood v. Quaker Oats Co., 34 F.3d 1340, 1347 (7th Cir.1994)
B. Statutory Damages
                                                                     (noting that statutory damages under § 1117(c) are not merely
 *2 Luxottica seeks a total damages award of $450,000 —              remedial but serve an important public interest), modified on
$150,000 for each of the three trademarks that Defendant used        reh'g in part, 44 F.3d 579 (7th Cir.1995).
on the counterfeit products. Defendant argues that statutory
damages of no more than $7,440 are appropriate because it            The Court turns first to compensatory considerations.
generated only $800 in total revenue from the sale of the            Although there is “no necessary mathematical relationship
counterfeit goods, and only a fraction of that amount within         between the size of [a statutory damages award] and the
the United States.                                                   extent or profitability of the defendant's wrongful activities,”
                                                                     Sara Lee, 36 F.Supp.2d at 165, statutory damages must
Under 15 U.S.C. § 1117(c), a plaintiff in a case involving           “bear some relation” to actual damages, Coach, Inc. v. Tom's
the use of a counterfeit mark may elect to recover an award          Treasure Chest, No. 2:10–CV–00243, 2011 WL 4399355,
of statutory damages of “not less than $1,000 or more than           at *3 (N.D.Ind. Sept. 21, 2011) (citation and internal
$200,000 per counterfeit mark per type of goods or services          quotations omitted). Courts may look to the size and scope
sold, offered for sale, or distributed” or, in the case of willful   of a defendant's operations to determine a baseline for
infringement, “not more than $2,000,000 per counterfeit mark         damages. Id. High statutory damages may be appropriate
per type of goods or services sold, offered for sale, or             when counterfeiting activities take place online and are
distributed.” Although the Lanham Act permits a plaintiff to         capable of reaching a wide audience. Id.
choose either actual or statutory damages, statutory damages
are “most appropriate” when an infringer's nondisclosure              *3 Here, Defendant argues that “the parties have a complete
makes actual damages uncertain. Sara Lee Corp. v. Bags of            record of all the sales of the accused products”—namely,
N.Y., Inc., 36 F.Supp.2d 161, 165 (S.D.N.Y.1999).                    PayPal records documenting Defendant's sales, which totaled
                                                                     approximately $800 worldwide and $372 in the United
Though § 1117(c) places a dollar range on possible statutory         States. (Def.'s Resp., ECF No. 82, at 11.) Plaintiff counters
damages awards, the statute provides no guidance on how              that Defendant's evidence—which was submitted without a
to select a figure within that range. Lorillard Tobacco Co.          declaration—is unauthenticated and contains contradictory
v. S & M Cent. Serv. Corp., No. 03 C 4986, 2004 WL                   information. For instance, the figures displayed on the
2534378, at *4 (N.D.Ill. Nov. 8, 2004). Accordingly, “[c]ourts       webpages for Defendant's eBay storefronts indicate that
interpreting section 1117(c) have looked by analogy to case          Defendant sold more than 200 pairs of sunglasses, (see,
law applying the statutory damage provision of the Copyright         Ex. 2 to Joint Stmt. of Stipulated Facts, ECF No. 75–
Act contained in 17 U.S.C. § 504(c).” Id.                            2), but the PayPal figures Defendant submits show only
                                                                     106 pairs of sunglasses sold. (Def.'s Resp., ECF No. 82,
The Seventh Circuit's standard for the award of statutory            at 5.) While the parties dispute the exact sales figures, no
damages in copyright infringement cases is set forth in              evidence submitted suggests that Defendant is a large-scale
Chi–Boy Music v. Charlie Club, Inc., 930 F.2d 1224, 1229             counterfeiter. For instance, all seven PayPal accounts that
(7th Cir.1991). Under Chi–Boy, “district courts enjoy wide           have been “connected” to Defendant contain only $75,000.
discretion in awarding fees and may consider various factors         (See, id. at 2–3.)
such as [1] the difficulty or impossibility of proving actual
damages, [2] the circumstances of the infringement, and              On the other hand, Defendant's counterfeiting took place on
[3] the efficacy of the damages as a deterrent to future             the Internet, enabling Defendant to reach a “vast customer
copyright infringement.” Id. at 1229–30 (citation and internal       base,” Burberry Ltd. & Burberry USA v. Designers Imports,



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                               2
Luxottica USA LLC v. The Partnerships and Unincorporated..., Not Reported in Fed....
   Case 4:21-cv-00492-O Document 104-2 Filed 06/24/21                               Page 68 of 80 PageID 11942
2015 WL 3818622

Inc., No. 07 CIV. 3997(PAC), 2010 WL 199906, at *10
(S.D.N.Y. Jan. 19, 2010), and making Luxottica's actual losses
                                                                  C. Permanent Injunction
difficult to calculate, Brown v. Walker, No. 1:06–CV–218,
2010 WL 2346242, at *7 (N.D.Ind. May 25, 2010), report and        Luxottica seeks permanent injunctive relief pursuant to 15
recommendation adopted as modified, No. 1:06–CV–218–              U.S.C. § 1116(a), which enables district courts to grant
TLS, 2010 WL 2346225 (N.D. Ind. June 9, 2010). In cases           injunctions, “according to the principles of equity and
involving the online sale of counterfeit goods, courts have       upon such terms as the court may deem reasonable.” A
found substantial damages awards appropriate. See, e.g., id.      plaintiff seeking a permanent injunction must demonstrate the
(awarding $50,000 per mark); Burberry, 2010 WL 199906, at         following:
*10 (awarding $100,000 per mark); Deckers Outdoor Corp.
v. Does 1–55, No. 11 C 10, 2011 WL 4929036, at *5 (N.D.Ill.          (1) that it has suffered an irreparable injury; (2) that
Oct. 14, 2011) (awarding $750,000 per mark). In this case,           remedies available at law, such as monetary damages,
the Court has already awarded damages of $2 million against          are inadequate to compensate for that injury; (3) that,
each defaulting Defendant. (See, ECF No. 65 ¶ 4.)                    considering the balance of hardships between the plaintiff
                                                                     and defendant, a remedy in equity is warranted; and (4) that
In addition, the RAY–BAN marks are well known and highly             the public interest would not be disserved by a permanent
valuable. As noted, Luxottica and its predecessors have used         injunction.
the RAY–BAN marks continuously and exclusively since               *4 eBay Inc. v. MercExchange, L.L.C., 547 U.S. 388, 391
as early as 1937, and the marks at issue in this lawsuit          (2006); accord e360 Insight v. The Spamhaus Project, 500
are all federally registered. Luxottica submits that it has       F.3d 594, 604 (7th Cir.2007).
expended significant resources in promoting the Ray–Ban
brand, making Ray–Ban the “undisputed world leader in the         The Seventh Circuit has “clearly and repeatedly held that
field of sun and prescription eyewear.” (Pl.'s Mem., ECF No.      damage to a trademark holder's goodwill can constitute
78, at 10.) Luxottica has also filed numerous lawsuits within     irreparable injury for which the trademark owner has
this District in an effort to protect the RAY–BAN marks and       no adequate legal remedy.” Re/Max N. Cent., Inc. v.
their associated goodwill. (See, id. at 11 n.6.)                  Cook, 272 F.3d 424, 432 (7th Cir.2001). As this Court
                                                                  recognized in granting Luxottica's Motion for a Temporary
The Court now turns to punitive considerations. “[P]art of        Restraining Order and Preliminary Injunction, counterfeiting
the purpose of statutory damages is to deter the current          has eroded consumer goodwill in the RAY–BAN trademarks
violator and other potential future violators.” Lorillard, 2004   and constitutes irreparable harm for which there is no
WL 2534378, at *6. Damages awards limited to lost profits         adequate remedy at law. Further, because Defendant's conduct
are typically ineffective deterrents because “[a] counterfeiter   was willful, the balance of hardships favors Luxottica.
must fear more than just having to turn over his ill-gotten       See, Bulgari, S.p.A. v. Partnerships & Unincorporated
gains to the rightful owners.” Id. Here, Defendant has            Associations Identified On Schedule “A”, No. 14–CV–4819,
stipulated that it engaged in willful infringement. However,      2014 WL 3749132, at *6 (N.D.Ill. July 18, 2014), report
Defendant has also mitigated the degree of willfulness by         and recommendation adopted, No. 14 CV 4819, 2014 WL
ceasing the sale of the counterfeit products immediately,         3765854 (N.D.Ill. July 29, 2014). The public interest also
retaining an attorney, and voluntarily providing information      favors Luxottica, because “enforcement of the trademark
to Luxottica.                                                     laws prevents consumer confusion,” Eli Lilly & Co. v.
                                                                  Natural Answers, Inc., 233 F.3d 456, 469 (7th Cir.2000), and
Because this is not a case of default, and based on               consumers have a legitimate “interest in knowing with whom
the mitigating factors identified above, the Court finds it       they do business.” Re/Max N. Cent., 272 F.3d at 433.
appropriate to reduce the statutory damages Luxottica seeks
by two-thirds. Pursuant to 15 U.S.C. § 1117(c), the Court         As part of the injunction, Luxottica seeks the immediate
awards Luxottica statutory damages in the amount of $50,000       transfer of “all assets in financial accounts operated by
per mark, for a total award of $150,000.                          PayPal, Inc. and linked to Defendant, as well as any newly
                                                                  discovered assets, to Luxottica.” (Pl.'s Mem., ECF No.
                                                                  78, at 12.) In granting Luxottica's Motion for Preliminary
                                                                  Injunction, the Court previously froze assets held in accounts



               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                            3
Luxottica USA LLC v. The Partnerships and Unincorporated..., Not Reported in Fed....
   Case 4:21-cv-00492-O Document 104-2 Filed 06/24/21                                Page 69 of 80 PageID 11943
2015 WL 3818622

“connected” to Defendant on the basis that Luxottica sought        evidence was not accompanied by a declaration, that the
an accounting of profits as an alternative to statutory damages.   transaction spreadsheet does not identify the quantity of
See, CSC Holdings, Inc. v. Redisi, 309 F.3d 988, 996 (7th          glasses sold, and that Defendant's sales figures contradict
Cir.2002) (upholding asset freeze where plaintiff sought           information displayed on the eBay storefronts. Despite
accounting in the alternative to statutory damages). Now,          Defendant's contention that it is unconnected to five of the
relying on the PayPal records, Defendant argues that the asset     seven PayPal accounts, Defendant has admitted to owning the
freeze is too broad, sweeping up accounts “wholly unrelated        PayPal accounts associated with the email addresses shown
to the accused products.” (Def.'s Resp., ECF No. 82, at 8.)        in the account summaries. (Joint Stmt. of Stipulated Facts,
Defendant urges the Court to scale back the asset freeze           ECF No. 75, ¶ 5.) Luxottica submits that the restraint on
to $7,440, an amount it contends is “more than adequate            these accounts “was based on PayPal, Inc.'s ... determination
to satisfy the Court's interests in preserving any equitable       through PayPal's proprietary methods, which have not been
accounting of profits.” (Id. at 10.)                               disclosed to Luxottica or Luxottica's counsel.” (Gaudio Decl,
                                                                   Ex. 1 to Pl.'s Reply, ECF No. 84–1, ¶ 2.)
In arguing that the asset restraint should be modified,
Defendant relies on Klipsch. In Klipsch, after a preliminary       The Court cannot conclude, based on the evidence before it,
injunction hearing in which a defendant submitted evidence         that Defendant has met its burden in showing that the asset
that it had only sold a few thousand dollars' worth of             restraint should be limited to only a portion of two of the seven
counterfeit goods, a court reduced a prejudgment asset             PayPal accounts and declines to modify the asset restraint on
restraint from $2 million to $20,000. Klipsch Grp., Inc. v. Big    this basis.
Box Store Ltd., No. 12 CIV. 6283 AJN, 2012 WL 5265727,
at *3 (S.D.N.Y. Oct. 24, 2012). The court held that, under the
Supreme Court's ruling in Grupo Mexicano de Desarrollo,
                                                                   D. Attorneys' Fees and Costs
S.A. v. Alliance Bond Fund, Inc., 527 U.S. 308 (1999), asset
freezes are limited to preserving the equitable remedy of an       Finally, Luxottica seeks an award of attorneys' fees and
accounting for profits. Klipsch, 2012 WL 5265727, at *3.           costs. As the prevailing party, Luxottica is entitled to costs
                                                                   under Federal Rule of Civil Procedure 54(d)(1). Under 15
 *5 To exempt assets from an asset freeze, “[t]he burden           U.S.C. § 1117(a), which addresses recovery in terms of
is on the party seeking relief to present documentary proof        profits and actual damages, a court may, “in exceptional
that particular assets [are] not the proceeds of counterfeiting    cases ... award reasonable attorney fees to the prevailing
activities.” N. Face Apparel Corp. v. TC Fashions, Inc., No.       party.” Exceptional cases include those in which a defendant's
05 CIV. 9083(RMB), 2006 WL 838993, at *3 (S.D.N.Y.                 conduct is willful. BASF Corp. v. Old World Trading Co.,
Mar. 30, 2006) (citation and internal quotations omitted).         41 F.3d 1081, 1099 (7th Cir.1994). In assessing damages
Defendant claims that only two of Defendant's seven PayPal         under § 1117(a), courts “shall” award attorneys' fees, absent
accounts contain any profits related to the sale of counterfeit    extenuating circumstances, in cases involving the intentional
Ray–Ban goods. In support of this argument, Defendant              use of a counterfeit mark. 15 U.S.C. § 1117(b). An award of
has submitted a spreadsheet of transactions associated             attorneys' fees is available where, as here, a plaintiff “opt[s]
with one of Defendant's email addresses, as well as an             to receive statutory damages under section 1117(c).” Louis
untranslated Chinese email. (See, Exs. K & L to Def.'s Resp.,      Vuitton Malletier S.A. v. LY USA, Inc., 676 F.3d 83, 111
ECF No. 82–1.) To rule out the five remaining accounts,            (2d Cir.2012); accord Coach, Inc. v. Treasure Box, Inc., No.
Defendant has submitted PayPal account summaries it claims         3:11CV468–PPS, 2014 WL 888902, at *5 (N.D.Ind. Mar.
show no connection to the eBay Seller IDs “g7178a” and             6, 2014). Accordingly, and in light of Defendant's willful
“qhgypchyh2.” (See, Exs. C–I to Def.'s Resp., ECF No. 82–1.)       counterfeiting, Luxottica is awarded reasonable attorneys'
Defendant has also provided several hundred pages of eBay          fees and costs in an amount to be determined by the Court.
feedback ratings associated with the two seller IDs, showing
that it sold a variety of products in addition to sunglasses.
(See, Ex. N to Def.'s Resp., ECF No. 82–1.)
                                                                   III. CONCLUSION
Luxottica, however, disputes the authenticity and validity
of this evidence. For instance, Luxottica notes that the



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                              4
Luxottica USA LLC v. The Partnerships and Unincorporated..., Not Reported in Fed....
  Case 4:21-cv-00492-O Document 104-2 Filed 06/24/21                              Page 70 of 80 PageID 11944
2015 WL 3818622

                                                                this opinion. The parties are to attempt to reach an agreement
For the reasons stated herein, Luxottica's Motion for
                                                                on the issue of attorneys' fees in accordance with Local Rule
Summary Judgment and Statutory Damages is granted in part
                                                                54.3. If an agreement cannot be reached, Luxottica is to file a
and denied in part.
                                                                Motion for Attorneys' Fees within thirty (30) days of the entry
                                                                of this Order.
The Court enters summary judgment in favor of Luxottica and
against Defendant. Pursuant to 15 U.S.C. § 1117(c), the Court
awards Luxottica $150,000 in statutory damages. The Court       *6 IT IS SO ORDERED.
also awards Luxottica reasonable attorneys' fees and costs,
and will enter a permanent injunction prohibiting Defendant     All Citations
from violating Luxottica's rights in the RAY–BAN marks.
                                                                Not Reported in Fed. Supp., 2015 WL 3818622
Within seven (7) days of the entry of this order, Luxottica
shall submit a revised Final Judgment Order consistent with

End of Document                                                   © 2021 Thomson Reuters. No claim to original U.S.
                                                                                              Government Works.




               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                          5
Scanvec Amiable Ltd. v. Chang, Not Reported in F.Supp.2d (2002)
  Case 4:21-cv-00492-O Document 104-2 Filed 06/24/21                               Page 71 of 80 PageID 11945
2002 WL 32341772

                                                                 secrets, trademark infringement, breach of contract, and civil
                                                                 conspiracy. The case was first heard before Judge Berle
                 2002 WL 32341772
                                                                 M. Schiller, sitting as the emergency judge. Judge Schiller
    Only the Westlaw citation is currently available.
                                                                 granted the requested TRO on August 27, 2002 (Doc. 13), and
             United States District Court,
                                                                 scheduled the preliminary injunction hearing for September
                 E.D. Pennsylvania.
                                                                 9, 2002. Judge Schiller crossed out the space on the order
                                                                 reserved for the bond amount and did not require Plaintiffs to
               SCANVEC AMIABLE
                                                                 post a security to maintain the TRO. Id.
             LIMITED, et al. Plaintiffs,
                     v.                                          On September 3, 2002, this Court re-assumed the case. The
                                                                 initial statutory period for the TRO was set to expire by
         Jim CHANG, et al. Defendants.
                                                                 operation of law on September 6, 2002.2 This Court issued
                     No. Civ.A. 02-6950.                         an order rescheduling the preliminary injunction hearing to
                              |                                  begin on September 6. See Doc. 18 (Order of September 3,
                        Nov. 1, 2002.                            2002). Counsel for Amica Defendants entered an appearance
                                                                 with the Court on September 5, 2002, and was present,
Attorneys and Law Firms                                          along with Defendant Jim Chang, when the proceedings
                                                                 commenced the following day. The preliminary injunction
Jonathan Sturz, Michael W. Mctigue, Jr., Michael F. Snyder,
                                                                 hearing in this case lasted six days. With the consent of
Drinker, Biddle & Reath Llp, Philadelphia, PA, for Plaintiffs.
                                                                 counsel for both parties, the Court ordered that the TRO
James D. Cashel, Montgomery, Mccracken, Walker &                 signed by Judge Schiller remained in effect upon recessing the
Rhoads, Llp, Leonard A. Busby, Philadelphia, PA, for             proceedings each day and pending the Court's ruling.3 Amica
Defendant.                                                       Defendants did not object to the extension of the temporary
                                                                 restraining order.


MEMORANDUM AND ORDER
                                                                 B. Preliminary Injunction Order
TUCKER, J.                                                       On September 30, 2002, this Court issued a memorandum
                                                                 and order granting in part and denying in part Plaintiffs'
 *1 On September 30, 2002, this Court issued an Order            request for a preliminary injunction. See Doc. 41. Defendants'
(Doc. 41) enjoining Defendants from certain acts, granting in    were enjoined from using the “AMIABLE,” “AMICA,”
part and denying in part Plaintiffs' Motion for a Preliminary    and “PHOTOPRINT” marks, using or otherwise disclosing
Injunction (Doc. 3), filed by Plaintiffs on August 27, 2002.     Plaintiffs' trade secrets or proprietary information, and trading
Paragraph 6 of that Order instructed the parties to submit to    on Plaintiffs' goodwill. Defendants' were further ordered to
the Court “recommendations as to the Amount in Security          deposit with the Court the source code for all versions,
Plaintiffs shall Post in accordance with Fed.R.Civ.P. 65(c),”    to include derivatives, of the ColorPRINT software, and
to maintain the injunction. Upon consideration of the parties    Defendant Yuan Chang was ordered to comply with the
submissions,1 and the record of these proceedings, the Court     terms of his non-compete agreement with Plaintiff Scanvec
orders the immediate deposit of a security bond in the           Amiable, Inc.
amount $390,000 by Plaintiffs with the Clerk of the Court in
accordance with Rule 65(c).                                      To comply with the requirements of Fed.R.Civ.P. 65(c), the
                                                                 Court ordered the parties to submit recommendations as to
                                                                 the amount in security Plaintiffs should be required to post to
                                                                 maintain the injunction. Plaintiffs recommended a “nominal”
I. BACKGROUND                                                    bond of $10,000 arguing that “[t]he acts enjoined should
                                                                 create no hardship on defendants and are already required
A. Procedural History & Temporary Restraining Order
                                                                 under the law.” (Pls. Letter of October 3, 2002.) Amica
On August 27, 2002, Plaintiffs filed a motion for a temporary
                                                                 Defendants responded on October 7, 2002, suggesting that a
restraining order (“TRO”) and preliminary injunction against
                                                                 $1.0 million bond would be more appropriate. Specifically,
Defendants, alleging, inter alia, misappropriation of trade


               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                             1
Scanvec Amiable Ltd. v. Chang, Not Reported in F.Supp.2d (2002)
   Case 4:21-cv-00492-O Document 104-2 Filed 06/24/21                                  Page 72 of 80 PageID 11946
2002 WL 32341772

Amica Defendants identified three categories of losses arising       (3d Cir.1996) (quoting Hoxworth v. Blinder, Robinson & Co.,
from the preliminary injunction:                                     Inc., 903 F.2d 186, 210 (3d Cir.1990)). “A party injured by
                                                                     the issuance of an injunction later determined to be erroneous
    *2 (1) future losses due to name change costs and                has no action for damages in the absence of a bond,” W.R.
   resulting additional delay; (2) specific past losses due to the   Grace & Co. v. Local Union 759, 461 U.S. 757, 770, 103 S.Ct.
   restraint in place from August 27, 2000 through October 3,        2177, 76 L.Ed.2d 298 (1983) (citing Russell v. Farley, 105
   2002; and, (3) estimated additional losses due to Amica's         U.S. 433, 437, 26 L.Ed. 1060 (1882); Buddy Systems, Inc. v.
   inability to participate in the four leading annual industry      Exer-Genie, Inc., 545 F.2d 1164, 1167-1168 (9th Cir.1976)),
   trade shows and to market and promote itself generally.           or a showing of bad faith or malicious prosecution. Therefore,
(Amica Defs. Letter of October 7, 2002.) Amica Defendants            “[t]he bond, in effect, is the moving party's warranty that the
state $10,000 would be sufficient to cover expenses arising          law will uphold the issuance of the injunction.” Edgar v. MITE
from purchasing new stationary and marketing materials, but          Corp., 457 U.S. 624, 649, 102 S.Ct. 2629, 73 L.Ed.2d 269
claim an estimated $200,000 in additional losses arising from        (1982) (Stevens, J., concurring). However, the determination
“five extra weeks of delay in delivery of Amica's product            of the bond amount is left to the discretion of the district
to Roland that will result in the name change.” Id. Amica            court. Frank's GMC Truck Center, Inc., 847 F.2d 100, 103 (3d
Defendants assert that Amica must obtain licensing approval          Cir.1988).
and recertification of its software product from Adobe
Acrobat, as required by its client Roland DG Corporation
(“Roland”), to comply with the preliminary injunction. Id.           A. The Bond Period
Amica Defendants also claim an additional $30,000 in sales            *3 Plaintiffs' challenge Amica Defendants' request for
losses to other unidentified customers, bringing the estimated       security to cover category 2 and 3 losses on grounds that “a
category 1 losses to $240,000.                                       bond only provides potential recourse for damages that might
                                                                     occur after the bond is posted, and therefore may not be based
Category 2 damages consist of “the potential loss of                 on any alleged injury the might have occurred prior to its
approximately $325,000 in sales to Roland for the                    posting.” (Pls. Letter of October 9, 2002.) Amica Defendants
approximately 500 new model printers sold by Roland during           respond by arguing that because a bond was not required for
the restrained period.” Id. Amica Defendants further claim a         the temporary restraining order issued by Judge Schiller and
loss of $75,000 in estimated sales to “direct customers and          this Court has not, prior to issuing this ruling, made findings
other OEM customers,” an amount of $70,000 paid in salaries          on the question of a bond, any bond amount set by this Court
during the TRO period, and $3000 in costs resulting from             should cover the entire TRO period or, alternatively, at least
cancelled travel reservations to trade shows, for an additional      date back to September 23, 2002, the date Amica Defendants
$148,000 in category 2 losses. Id. As for category 3, Amica          contend the TRO would have expired by operation of law
Defendants' request $287,000 in security to cover 12 months          absent their consent, which they claim was not given.4 (Amica
in estimated lost business due to Amica's non-participation          Defs. Letter of October 18, 2002.)
in four industry trade shows during the temporary restraint
period. Id.                                                          The defense's arguments are unavailing. First, a bond
                                                                     determination was made in this case by Judge Schiller.
                                                                     Judge Schiller set the bond amount at zero. See Part I.A.
II. DISCUSSION                                                       supra. Moreover, notwithstanding the absence of a bond,
                                                                     Amica Defendants consented to this Court's extension of
Fed.R.Civ.P. 65(c) provides that a movant who successfully           the TRO and did not object to either the extension or the
obtains a preliminary injunction must post a security bond           lack of a bond. Second, even assuming error in the bond
“in such sum as the court deems proper, for payment of               determination on the TRO, that error cannot now be remedied
such costs and damages as may be incurred or suffered by             by ordering Plaintiffs to post a bond to cover both the original
any party who is found to have been wrongfully enjoined              TRO and the preliminary injunction. A temporary restraining
or restrained.” The Third Circuit has “strictly interpreted the      order “expires by its own terms, or by court order when
bond requirement of Rule 65(c) and ha[s] recognized that             a preliminary injunction is entered.” Id. at 1153. Pursuant
such a bond ‘provides a fund to use to compensate incorrectly        to Rule 65(c), the issuing court must make independent
enjoined defendants.” ’ Elliott v. Kiesewetter, 98 F.3d 47, 59       bond determinations for each injunctive period. See, e.g.,



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                               2
Scanvec Amiable Ltd. v. Chang, Not Reported in F.Supp.2d (2002)
    Case 4:21-cv-00492-O Document 104-2 Filed 06/24/21                                 Page 73 of 80 PageID 11947
2002 WL 32341772

                                                                    Johnson & Co. v. Abbott Lab., 201 F.3d 883, 888 (7th
Steinberg v. American Bantam Car Co., 173 F.2d 179 (3d
                                                                    Cir.2000). Accordingly, the Court will require $240,000 in
Cir.1949) (holding “a bond given pursuant to a temporary
                                                                    security for the potential category 1 expenses identified by
restraining order cannot be carried over to cover possible
                                                                    Amica Defendants. Further, the Court recognizes that in
liability under a preliminary injunction”), cited in Coyne-
                                                                    going forward, Amica risks significant additional losses as a
Delany Co. v. Capital Dev. Bd., 717 F.2d 385, 389 (7th
                                                                    direct result of delays and other difficulties it may experience
Cir.1983) (same); Merck & Co. v. Lyon, 941 F.Supp. 1443,
                                                                    complying with the Court's injunctive order, to include losses
1464 (M.D.N.C.1996) (ruling an incorrectly enjoined party
                                                                    to direct and OEM customers other than Roland. Accordingly,
may only recover for damages incurred during “the time
                                                                    the Court, in its discretion, will require an additional $150,000
period specified in the bond, which presumably would not
                                                                    in security.
include any time prior to the entry of th[e] preliminary
injunction.”) (citation omitted). The proper remedy where an
enjoined party ceases to consent to the extension of a TRO or
otherwise challenges the court's order is to motion the court       III. CONCLUSION
for appropriate relief or seek interlocutory appeal at the time
                                                                     *4 Plaintiffs shall immediately deposit with the Clerk of the
the consent is withdrawn.5 In re Arthur Treacher's Franchise
                                                                    Court, in accordance with Fed.R.Civ.P. 65(c), security in the
Litigation, 689 F.2d at supra.
                                                                    amount of $390,000 to maintain the preliminary injunction
                                                                    issued in this case. An appropriate Order follows.
B. The Bond Determination
In determining an appropriate bond to maintain the
                                                                    All Citations
preliminary injunction granted in this case, this Court agrees
that in commercial actions, “[w]hen setting the amount of           Not Reported in F.Supp.2d, 2002 WL 32341772
security, district courts should err on the high side.” Mead


Footnotes
1      See Pls. Letters of October 3, 8, and 9, 2002; Amica Defs. Letters of October 3, 7, 14, and 18, 2002.
2      Fed.R.Civ.P. 65(b), which governs the issuance of TROs, provides: “Every temporary restraining order granted without
       notice ... shall expire by its terms within such time after entry, not to exceed 10 days, as the court fixes, unless within the
       time so fixed the order, for good cause shown, is extended for a like period or unless the party against whom the order
       is directed consents that it may be extended for a longer period.”
3      See Hearing Trans., September 6, 2002, at p. 177 (Tucker, J.) (“The order that was in effect, signed by Judge Schiller
       will continue until [next] Monday”); Hearing Trans., September 9, 2002, at p. 188 (Tucker, J.) (“All the injunctions that are
       in effect will remain in effect until that time [the following day].”); Hearing Trans., September 10, 2002, at p. 237 (Tucker,
       J.) (“The order that is in effect will remain in effect.”); Hearing Trans., September 13, 2002, at p. 36 (Tucker, J.) (“In the
       interim, the TRO that was issued previously will remain in effect[.]”).
4      Amica Defendants claim they were “not aware of Your Honor having entered any ‘express' order extending the TRO
       beyond 20 days as contemplated by the law, and never knowingly consented to any such order,” notwithstanding the
       fact that defense counsel, Mr. Busby, participated in the preliminary injunction hearing and daily consented to the Court's
       order extending the TRO on the record during the hearing. See note 3 supra. In any case, counsel did not object to
       the extension. As our Circuit has held, the point at which Amica Defendants elected to withdraw their consent to or
       otherwise contested the continuation of the TRO during the pendency of the Court's preliminary injunction ruling, the
       proper remedial course was to (1) motion this Court to either dissolve the TRO or reconsider the bond determination,
       or (2) file an interlocutory appeal seeking appropriate relief. See In re Arthur Treacher's Franchise Litigation, 689 F.2d
       1150, 1153 (3d Cir.1982). No such motions or appeals were filed in this case. Thus, counsel's claim that “Defendants
       reasonably and properly relied on the absence of any ... findings ... establishing conclusively that the issue of a TRO
       bond had not yet been decided” is, in fact, unreasonable. (Amica Defs. Letter of October 18, 2002.)
5      See also note 4 supra. The Court further notes that Amica Defendants own conduct in this case contributed to the
       extension the original restraint period. The preliminary injunction hearing lasted six days. Plainitffs' case was heard in one
       day, with a brief rebuttal witness; the defense presentation took four days. Amica Defendants also missed the Court's
       deadline for filing their proposed findings of fact and conclusions of law (September 16, 2002), filed a brief memorandum



               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                 3
Scanvec Amiable Ltd. v. Chang, Not Reported in F.Supp.2d (2002)
  Case 4:21-cv-00492-O Document 104-2 Filed 06/24/21                                Page 74 of 80 PageID 11948
2002 WL 32341772

      instead and did not submit the defense's annotated and indexed proposed findings of fact and conclusions of law until
      two days later. See Doc. 26. Further, Amica Defendants were unprepared to respond promptly to the Court's request for
      recommendations on the bond amount upon issuing the preliminary injunction. Plaintiffs' recommendation was submitted
      on October 3, 2002. Amica Defendants' did not respond until October 7, 2002. Amica Defendants notified the Court of
      their intention to respond to Plaintiffs' objections to the category 2 and 3 expenses, (Pls. Letter of October 9, 2002), but
      did not respond until October 18, 2002.


End of Document                                                      © 2021 Thomson Reuters. No claim to original U.S.
                                                                                                 Government Works.




              © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                              4
Schuh v. Michigan Dept. of Corrections, Not Reported in F.Supp.2d (2010)
  Case 4:21-cv-00492-O Document 104-2 Filed 06/24/21                               Page 75 of 80 PageID 11949


                                                                    A. Temporary restraining order
                  2010 WL 3648876                                Fed.R.Civ.P. 65(b)(1) provides for the issuance of a TRO as
    Only the Westlaw citation is currently available.            follows:
 This decision was reviewed by West editorial                      The court may issue a temporary restraining order without
staff and not assigned editorial enhancements.                     written or oral notice to the adverse party or its attorney
                                                                   only if:
               United States District Court,
                     W.D. Michigan,                                   (A) specific facts in an affidavit or a verified complaint
                   Southern Division.                                 clearly show that immediate and irreparable injury, loss,
                                                                      or damage will result to the movant before the adverse
        Jeremy Daniel SCHUH, Plaintiff,                               party can be heard in opposition; and
                      v.
                                                                      (B) the movant's attorney certifies in writing any efforts
        MICHIGAN DEPARTMENT OF                                        made to give notice and the reasons why it should not
       CORRECTIONS, et al., Defendants.                               be required.

                      No. 1:09–cv–982.                           In reviewing requests for injunctive relief, the court considers
                              |                                  (1) whether the movant has shown a strong or substantial
                       July 26, 2010.                            likelihood or probability of success on the merits; (2)
                                                                 whether the movant would suffer irreparable injury without
Attorneys and Law Firms
                                                                 the injunction; (3) whether the preliminary injunction will
Jeremy Daniel Schuh, Baraga, MI, pro se.                         cause substantial harm to others; and (4) whether the public
                                                                 interest would be served by issuance of the injunction. See
Christine M. Campbell, MI Dept. Attorney General, Lansing,       Rock & Roll Hall of Fame v. Gentile Productions, 134 F.3d
MI, for Defendants.                                              749, 753 (6th Cir.1998). Where a prison inmate seeks an
                                                                 order enjoining state prison officials, this court is required to
                                                                 proceed with the utmost care and must recognize the unique
REPORT AND RECOMMENDATION                                        nature of the prison setting. See Kendrick v. Bland, 740 F.2d
                                                                 432, 438, n. 3 (6th Cir.1984). Courts must accord prison
HUGH W. BRENNEMAN, JR., United States Magistrate                 administrators “wide-ranging deference in the adoption and
Judge.                                                           execution of policies and practices that in their judgment
                                                                 are needed to preserve internal order and discipline and to
 *1 Plaintiff has filed a § 1983 civil rights action against     maintain institutional security.” Ward v. Dyke, 58 F.3d 271,
defendants. This matter is now before the court on plaintiff's   273 (6th Cir.1995). Correctional officials are professional
ex parte “motion for preliminary injunction and/or temporary     experts in matters of security and discipline; as such they are
restraining order” (docket no. 7) and his “motion to inquire     better suited to make decisions about security and discipline
into disposition of motions for preliminary injunction and       than are the courts. Bell v. Wolfish, 441 U.S. 520, 547, 99
T.R.O. filed” (docket no. 30).                                   S.Ct. 1861, 60 L.Ed.2d 447 (1979). Moreover, “the operation
                                                                 of our correctional facilities is peculiarly the province of
                                                                 the Legislative and Executive Branches of our Government,
   I. Plaintiff's claim
                                                                 not the Judicial.” Id. at 548. For these reasons, a plaintiff
In his motion for a preliminary injunction, plaintiff asks
                                                                 attacking administrative decisions about issues of security
the court to order the Michigan Department of Corrections
                                                                 and discipline must meet a heavy burden.
(MDOC) to immediately place him on a Kosher Diet and
to order the MDOC not to transfer him to Ionia Maximum
                                                                 Plaintiff is not entitled to a TRO because he has failed to
Correctional Facility and/or place SPONs in his prisoner file
                                                                 present an affidavit or verified complaint containing “specific
against the defendants named in this action.1                    facts that clearly show that immediate and irreparable injury,
                                                                 loss, or damage will result to [him] before the adverse



               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                             1
Schuh v. Michigan Dept. of Corrections, Not Reported in F.Supp.2d (2010)
   Case 4:21-cv-00492-O Document 104-2 Filed 06/24/21                                 Page 76 of 80 PageID 11950

                                                                    correctional officials and their staff”) (emphasis in original).
party can be heard in opposition.” Fed.R.Civ.P. 65(b)(1)
                                                                    Accordingly, plaintiff's request for a TRO should be denied.
(A). Plaintiff's amended complaint, while referring to 28
U.S.C. § 1746 (i.e., “This document is executed pursuant to
28 U.S.C. 1746, and these are my statements!”), does not               B. Preliminary injunction
contain the certification required by that statute. See Walton      Finally, to the extent plaintiff seeks an ex parte preliminary
v. Wheatly Company, No. 92–3379, 1993 WL 43934 at *2–               injunction, such a request is procedurally improper. Fed.
*3 (6th Cir. Feb.19, 1993) (a so-called affidavit of poverty        Rules Civ. Proc. 65(a)(1) provides that “[t]he court may
seeking in forma pauperis status which contained statements         issue a preliminary injunction only on notice to the adverse
that litigant “acknowledged as the truth” was insufficient to       party.” See Phillips v. Chas. Schreiner Bank, 894 F.2d
comply with the requirement of § 1746 that the statements           127, 130–31 (5th Cir.1990) (“[t]he courts consistently have
be acknowledged as true “under penalty of perjury”); Savage         treated rule 65(a)(1) as mandatory and have not hesitated
v. Stickman, No. CIVA 06–269J, 2007 WL 550268 at *1                 to dissolve preliminary injunctions issued without notice
(W.D.Pa. Feb.16, 2007) (court found plaintiff's so-called           or the opportunity for a hearing on disputed questions of
affidavit to be insufficient “because at the end of it Plaintiff    fact and law”); Consolidation Coal Co. v. Disabled Miners
merely states, ‘I declare that the foregoing is true and correct’   of Southern W. Va., 442 F.2d 1261, 1269 (4th Cir.1971)
without stating, as required, ‘under penalty of perjury’ ”). In     (court's issuance of an ex parte preliminary injunction “was
summary, the statements set forth in the amended complaint          manifestly error, because Rule 65(a)(1) is explicit that ‘no
do not contain legally sufficient evidence to support plaintiff's   preliminary injunction shall be issued without notice to
claim that he suffers from “immediate and irreparable injury.”      the adverse party’ ”). When a preliminary injunction is
                                                                    sought under Rule 65(a), service of the summons and the
 *2 Furthermore, even if the court construed his amended            complaint is required. Carty v. Rhode Island Department
complaint as verified, plaintiff has not alleged facts sufficient   of Corrections, 198 F.R.D. 18, 20 (D.R.I.2000). See also,
to support the issuance of a temporary restraining order.
                                                                    Clement Martin, Inc. v. Dick Corp., 97 F.Supp. 961, 963
“An ex parte temporary restraining order is an extraordinary
                                                                    (W.D.Pa.1951) (“[s]ince an injunction is sought personal
remedy which will not be granted unless the movant
                                                                    service is required”). It is well settled that without service of
clearly shows that such relief is warranted.” Fort Wayne            process, a court has no jurisdiction over defendants named
Women's Health Organization v. Brane, 734 F.Supp. 849, 850          in a lawsuit. Carty, 198 F.R.D. at 20. Plaintiff's status as a
(N.D.Ind.1990). Plaintiff asks this court to prevent his transfer   pro se litigant does not excuse him from these procedural
to the Ionia Maximum Correctional Facility and to prevent the       requirements. A pro se litigant is not entitled to special
issuance of SPONs with respect to certain MDOC employees.           consideration with respect to straightforward procedural
Plaintiff does not suggest that either of these events will         requirements that a lay person can comprehend as easily as a
occur in the immediate future. Injunctive relief “will not be
                                                                    lawyer. Jourdan v. Jabe, 951 F.2d 108, 109–10 (6th Cir.1991).
granted against something merely feared as liable to occur at
                                                                    Accordingly, plaintiff's motion for the issuance of an ex parte
some indefinite time in the future.” State of Connecticut v.
                                                                    preliminary injunction should be denied.
Commonwealth of Massachusetts, 282 U.S. 660, 674, 51 S.Ct.
286, 75 L.Ed. 602 (1931). In addition, plaintiff's desire to be
placed on a Kosher Diet does not present the type “immediate           II. Recommendation
and irreparable injury, loss, or damage” that merits a TRO.          *3 For these reasons, I respectfully recommend that
See, e.g., Daly v. Lappin, No. *05–276–DH, 2006 WL 468723           plaintiff's ex parte “Motion for a preliminary injunction and/or
at *1 (S.D.Ill. Feb.27, 2006) (in denying a prisoner's request      Temporary Restraining Order” (docket no. 7) and his “motion
to prevent his removal from a Kosher diet, court noted that         to inquire” (docket no. 30) be DENIED.
the prisoner's allegations did not demonstrate the likelihood
of immediate and irreparable harm necessary to obtain a TRO
“before Defendants can be heard,” and that “federal courts          All Citations
must exercise equitable restraint ... when asked to take over
                                                                    Not Reported in F.Supp.2d, 2010 WL 3648876
administration of a prisoner, something that is best left to


Footnotes



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                               2
Schuh v. Michigan Dept. of Corrections, Not Reported in F.Supp.2d (2010)
    Case 4:21-cv-00492-O Document 104-2 Filed 06/24/21                          Page 77 of 80 PageID 11951

1     A “SPON” is a Special Problem Offender Notice. “Issuance of a SPON is nothing more than a security classification used
      by the prison. See MICH. DEP'T OF CORR., Policy Directive 03.03.110(E).” Seaton v. Brinkman, No. 1:08–cv–524, 2010
      WL 431688 at *5 (W.D.Mich. Jan.25, 2010).


End of Document                                                   © 2021 Thomson Reuters. No claim to original U.S.
                                                                                              Government Works.




              © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                        3
Singer v. Balzorah El, Not Reported in Fed. Supp. (2018)
   Case 4:21-cv-00492-O Document 104-2 Filed 06/24/21                                 Page 78 of 80 PageID 11952

                                                                   the requested order and, further, has submitted insufficient
                                                                   evidence in connection with his or her request for a
                  2018 WL 6737676
                                                                   temporary restraining order to meet any of the elements
    Only the Westlaw citation is currently available.
                                                                   above. Movant's request for a temporary restraining order is
             United States District Court,
                                                                   therefore DENIED.
             N.D. Texas, Dallas Division.

                                                                   First, it is unclear that the Court has jurisdiction over
                    Arturo SINGER,
                                                                   this controversy. Because Rule 65 confers no jurisdiction,
                           v.                                      a district court must have both subject matter jurisdiction
               Abiyah BALZORAH EL,                                 and personal jurisdiction over the party against whom the
                                                                   injunction runs before it enters a temporary restraining order.
             Civil Action No. 3:18-cv-02937-M                      Enterprise Intern., Inc. v. Corporation Estatal Petrolera
                              |                                    Ecuatoriana, 762 F.2d 464, 470 (5th Cir. 1985). The “notice
                     Signed 11/16/2018                             of removal” filed in this case pleads no facts, does not identify
                                                                   which court the case was removed from, and nakedly asserts
Attorneys and Law Firms                                            that the “suit involves a federal question.” [ECF No. 3]. This
                                                                   is insufficient for the Court to assure itself of its jurisdiction
Abiyah Balzorah El, Dallas, TX, pro se.
                                                                   to issue the requested order.

                                                                   Further, the movant has submitted insufficient evidence in
ORDER                                                              connection with the request for relief to carry the burden
                                                                   necessary for a temporary restraining order to be issued.
BARBARA M. G. LYNN, CHIEF JUDGE
                                                                   Movant seeks to enjoin an eviction, but Movant's pleading
*1 Before the Court is Abiyah Balzorah El's Emergency              does not specifically plead facts which describe Movant's
Motion for Restraining Order. The Motion is DENIED.                interest in the property at issue. Nor does the pleading
                                                                   specifically outline why any serious harm is imminent.
                                                                   The “notice of removal” filed to initiate the action is not
   I. Legal Standard                                               verified and alleges no facts to indicate why Movant should
A temporary restraining order is intended to preserve the          be immediately entitled to the extraordinary remedy of a
status quo and prevent irreparable harm. Granny Goose Foods        temporary restraining order. Absent specific facts and without
v. Brd. of Teamsters & Auto Truck Drivers, 415 U.S. 423,           a more detailed description of why Movant is entitled
439 (1974). To be entitled to a temporary restraining order,       to immediate injunctive relief, the Court cannot find a
a party must demonstrate that it meets a four-prong test.          substantial likelihood of success on the merits, a substantial
The party must demonstrate: (1) a substantial likelihood of        threat of immediate harm, or weigh the balance of harm and
success on the merits; (2) a substantial threat of immediate       consider the public interest.
and irreparable harm for which there is no adequate remedy
at law; (3) that greater injury will result from denying the       For the foregoing reasons, the Court DENIES Movant's
temporary restraining order than from its being granted; and,      Emergency Motion for Restraining Order.
(4) that a temporary restraining order will not disserve the
public interest. Clark v. Pritchard, 812 F.2d 991, 993 (5th Cir.   SO ORDERED.
1987).

                                                                   All Citations
   II. Analysis
The Court finds that Movant has failed to establish that           Not Reported in Fed. Supp., 2018 WL 6737676
this Court has jurisdiction over this controversy or to issue

End of Document                                                       © 2021 Thomson Reuters. No claim to original U.S.
                                                                                                  Government Works.




                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                               1
    Case: 1:18-cv-04651 Document #: 44 Filed: 08/17/18 Page 1 of 2 PageID #:1597
Case 4:21-cv-00492-O Document 104-2 Filed 06/24/21 Page 79 of 80 PageID 11953



                            UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

 WEIFANG TENGYI JEWELRY TRADING CO.,                         )
 LTD.,                                                       )
                                                             )   18 C 4651
                                           Plaintiff,        )
                                                             )   Judge Gary Feinerman
                            vs.                              )
                                                             )
 INTUII LLC, JENS SORENSEN, et al.,                          )
                                                             )
                                       Defendants.           )

                                               ORDER

         Motion hearing held. For the reasons set forth below, Defendant Intuii and Jens
 Sorensen’s motion to lift TRO [30] is granted in part and entered and continued in part. The
 TRO is lifted immediately as to Defendant Intuii LLC, doing business as diaperdisco, Jens
 Sorensen, and chocochipcupcake. The TRO shall have no force or effect on any non-parties,
 including PayPal, in privity with Intuii LLC, Jens Sorensen, or with the eBay and Bonanza stores
 under which they operate. Defendants’ request for damages is entered and continued. By noon
 on 8/22/2018, Plaintiff shall file a memorandum explaining what pre-filing research it performed
 into the location of Defendants Intuii LLC and Jens Sorenson and into whether they sold
 counterfeit ULOVEIDO products. Status hearing set for 8/23/2018 at 9:45 a.m.

                                            STATEMENT

         Plaintiff Weifang Tengyi Jewelry Trading Co., Ltd. obtained a TRO in this trademark
 case. Doc 16. The court granted the TRO based on Weifang’s representation that Defendants
 are foreign Internet businesses that have sold counterfeit ULOVEIDO products. Doc. 13 at 2-3,
 7-8. That representation was doubly incorrect as to Defendants Intuii LLC and Jens Sorenson
 (together, “Intuii”), who sell genuine ULOVEIDO products from their Internet business in
 California. Docs. 32-33. So, at least as to Intuii, the TRO was obtained under incorrect
 pretenses.

         Weifang does not deny that Intuii is based on California and sells genuine ULOVEIDO
 products. Doc. 39. But Weifang opposes lifting the TRO on the ground that Intuii offers
 ULOVEIDO products for sale before it actually acquires those products. There are two flaws
 with that argument. First, it is not the legal and factual basis on which Weifang obtained the
 TRO. Second, as Weifang’s counsel admitted at the 8/17/2018 hearing, Weifang has no legal
 authority for the proposition that a reseller violates the trademark laws by offering a trademarked
 product for sale before acquiring that product. Thus, Weifang has no authority to support its
 view that what Intuii has actually done (which is far different from what Weifang initially
 alleged that Intuii did) is actually illegal.


                                                  1
    Case: 1:18-cv-04651 Document #: 44 Filed: 08/17/18 Page 2 of 2 PageID #:1598
Case 4:21-cv-00492-O Document 104-2 Filed 06/24/21 Page 80 of 80 PageID 11954



         Given this, Weifang has not established the requisite likelihood of succeeding on the
 merits to support a TRO against Intuii. And given Intuii’s commitment not to sell ULOVEIDO
 products, the balance of harms tips against a TRO as well.



 August 17, 2018                                    /s/ Gary Feinerman
                                                    United States District Judge




                                               2
